

AMENDED AND RESTATED LOAN AGREEMENT
 
THIS AMENDED AND RESTATED LOAN AGREEMENT (the “Loan Agreement”) is made as of
May 17, 2010 between DRAWBRIDGE SPECIAL OPPORTUNITIES FUND LP, having an office
at 1345 Avenue of the Americas, 46th Floor, New York, New York 10105
(“Administrative Agent”), DRAWBRIDGE SPECIAL OPPORTUNITIES FUND LP, FORTRESS
CREDIT OPPORTUNITIES I LP, ETON PARK OPPORTUNITY FUND, L.P. AND ETON PARK CLO
MANAGEMENT 2 (together with such other lenders from time to time a party hereto,
collectively, “Lender”) and SUMMIT HOTEL PROPERTIES, LLC, a South Dakota limited
liability company, having an office at c/o The Summit Group, 2701 South
Minnesota Avenue, Suite 6, Sioux Falls, South Dakota 57105 (“Borrower”).  All
terms as used in this Agreement shall, unless otherwise defined in the main body
of this Agreement, have the meanings given to such terms in Exhibit A attached
hereto.
 
RECITALS
 
A.           Borrower and Fortress Credit Corp. (as “Initial Lender”) entered
into that certain Loan Agreement, dated as of March 5, 2007 (the “Existing
Loan Agreement”), pursuant to which Initial Lender made a loan to Borrower in
the principal amount of up to Ninety-Nine Million Seven Hundred Thousand and
00/100 Dollars ($99,700,000).
 
B.           The Initial Lender, pursuant to certain assignment and acceptance
agreements, assigned its interest as lender to Lender.  In addition, Lender has
requested that Administrative Agent act as Administrative Agent on behalf of
each Lender and Administrative Agent has agreed to do so.
 
C.           Lender has agreed to certain modifications of the Loan as described
in this Loan Agreement, which amends and restates in its entirety the Existing
Loan Agreement.
 
D.           Borrower is the owner of a one hundred percent (100%) interest in
each of the following entities: (i) Summit Hospitality I, LLC, a Delaware
limited liability company (“SH I”), (ii) Summit Hospitality II, LLC, a Delaware
limited liability company (“SH II”), (iii) Summit Hospitality III, LLC, a
Delaware limited liability company (“SH III”), and (iv) Summit Hospitality IV,
LLC, a Delaware limited liability company (“SH IV”, (v) Summit Hospitality V,
LLC, a South Dakota limited liability company (“SH V” collectively with SH I, SH
II, SH III, and SH IV, together with SPE Owner as defined hereinafter, the “SHP
Subsidiaries” and each individually a “SHP Subsidiary”).
 
E.           Borrower is the fee or leasehold owner of certain hotel properties
described on Schedule A-1 attached hereto (the “Borrower Properties”).

 
 

--------------------------------------------------------------------------------

 
 
F.           SHP Subsidiaries are the fee owners of additional hotel properties
described on Schedule A-2 attached hereto (together with hotel properties owned
from time-to-time by SPE Owner, the “SHP Subsidiary Properties” which together
with the Borrower Properties and the real estate and hotel properties which will
be acquired by Borrower or SPE Owner in the future are hereinafter referred to
as, the “Properties” and each individually, a “Property”).
 
G.           Subject to the terms and conditions set forth herein, Lender has
agreed to loan to Borrower the sum of up to Ninety-Nine Million Seven Hundred
Thousand and No/100 Dollars ($99,700,000.00), of which amount Eighty-Five
Million Four Hundred Eighteen Thousand Eight Hundred Ten and 22/100 Dollars
($85,418,810.22) has been advanced by Lender to Borrower as of the date hereof.
 
NOW, THEREFORE, in consideration of the covenants and agreements contained
herein and in the other Loan Documents and other good and valuable
consideration, the receipt of which is hereby acknowledged, Lender and Borrower
hereby covenant and agree as follows:
 
ARTICLE I
 
LOAN PROVISIONS
 
Section 1.1.           Loan.  Subject to the terms and conditions set forth
herein, Lender has agreed to loan to Borrower the amount of up to Ninety-Nine
Million Seven Hundred Thousand and No/100 Dollars ($99,700,000.00) (the “Loan”),
of which $85,418,810.22 has been advanced by Lender to Borrower as of the date
hereof.
 
Section 1.2.           Term of Loan.  On the Maturity Date (as the same may be
accelerated pursuant to the provisions of the Loan Documents or otherwise), the
entire Debt, including all amounts outstanding under the Note, all accrued
interest thereon and all other amounts due and payable to Lender hereunder and
under the other Loan Documents, if not sooner paid or payable pursuant to the
Loan Documents, shall become due and payable in full.
 
Section 1.3.           Interest/Prepayment.  Interest due under the Note shall
accrue and become payable as set forth therein.  Voluntary prepayment under the
Note may be made only as set forth in the Note.
 
Section 1.4.           Intentionally Omitted
 
Section 1.5.           Intentionally Omitted.
 
Section 1.6.           Intentionally Omitted.
 
Section 1.7.           Extension Option.  Borrower shall have the option to
extend the Scheduled Maturity Date to the Extended Maturity Date (the “Extension
Option”).  Borrower’s right to exercise the Extension Option shall be subject to
the satisfaction of each of the following conditions , if (and only if) each of
the following conditions (“Extension Conditions”) have been satisfied within the
applicable time periods:

 
2

--------------------------------------------------------------------------------

 
 
(i)           Borrower shall have delivered to Administrative Agent written
notice (the “Extension Notice”) of Borrower’s decision to extend the Scheduled
Maturity Date pursuant to this Section at least sixty (60) days but not more
than ninety (90) days prior to the Scheduled Maturity Date.  The Extension
Notice, upon its delivery to Administrative Agent, shall be irrevocable;
 
(ii)          No Event of Default shall have occurred and no Unmatured Default
shall have occurred and be continuing (i) at the time Borrower gives the
Extension Notice and (ii) on the Scheduled Maturity Date, and on the Scheduled
Maturity Date Borrower shall have delivered to Administrative Agent an Officer’s
Certificate to that effect;
 
(iii)         On or before the Scheduled Maturity Date, Borrower shall have paid
or provided Administrative Agent sufficient funds for the payment of all Loan
Expenses incurred by each Lender in connection with the Extension Option;
 
(iv)         Intentionally Omitted;
 
(v)          Each representation and warranty made in the Loan Documents by a
Loan Party shall continue to be true and correct as if remade on the Scheduled
Maturity Date, and on the Scheduled Maturity Date, Borrower shall have delivered
an Officer’s Certificate to that effect;
 
(vi)         If required by Administrative Agent, on or before the Scheduled
Maturity Date, Borrower shall obtain and deliver to Administrative Agent an
interest rate protection agreement in a form and from a counterparty acceptable
to Administrative Agent in its sole discretion and shall be effective for the
period commencing on the day immediately following the Scheduled Maturity Date
and ending on the Extended Maturity Date;
 
(vii)        If an interest rate protection agreement is required pursuant to
clause (vi) above, Borrower shall deliver a counterparty legal opinion in form
and substance acceptable to Administrative Agent and from counsel acceptable to
Administrative Agent with respect to the interest rate protection agreement;
 
(viii)       On or before the Scheduled Maturity Date, Borrower shall have
delivered to Administrative Agent UCC Searches, with a search date not more than
30 days prior to the Scheduled Maturity Date, confirming the filing of the
Financing Statements in favor of Administrative Agent on behalf of each Lender,
and disclosing no other security interests, liens, encumbrances, judgments,
filed actions or bankruptcy filings by or against any of the SHP Subsidiaries,
Borrower or Guarantor with respect to the Collateral other than the Permitted
Exceptions;

 
3

--------------------------------------------------------------------------------

 
 
(ix)          On or before the Scheduled Maturity Date, Borrower shall have
delivered to Administrative Agent a Borrower Estoppel Certificate in form and
substance acceptable to Administrative Agent with an effective date not more
than 5 days prior to the Scheduled Maturity Date;
 
(x)           On or before the Scheduled Maturity Date, Borrower shall prepay
the Loan by at least Ten Million Dollars ($10,000,000) (the “Minimum Principal
Amortization”); provided however that the Minimum Principal Amortization shall
be reduced by an amount equal to fifteen (15%) percent of the aggregate amount
of all reductions of the total outstanding Senior Loan principal balance made on
or after March 6, 2010 excluding any pay down of the Senior Loan in connection
with the Transfer of a Property.  Proceeds from the Transfer of a Property which
are used to pay down the Loan are considered a prepayment of the Loan.  For the
avoidance of doubt, any reduction in Senior Loan principal balance or in the
Minimum Principal Amortization amount does not reduce the amount of the Debt;
 
(xi)          On or before the Scheduled Maturity Date, each Loan Party shall
have delivered to Administrative Agent its most current certified financial
statement showing no Material Adverse Change from those delivered to
Administrative Agent or any Lender prior to the date hereof and a certification
from such Loan Party that since the date of such statement there has been no
Material Adverse Change;
 
(xii)         On or before the Scheduled Maturity Date, the Properties shall
have a Debt Service Coverage Ratio of at least 1.15 to 1.00.  The debt Service
Coverage Ratio, for purposes of this Section 1.7 only, shall be measured using
financial results for the most recent period available on or before the
Scheduled Maturity Date;
 
In the event that any of the foregoing Extension Conditions is not satisfied
strictly in accordance with the terms hereof or waived by the Requisite Lenders
(or in the case if (ii) and (iii), each Lender) in writing, the Extension Option
shall be null and void, and the Loan shall mature on the Scheduled Maturity
Date.
 
ARTICLE II
 
LOAN DOCUMENTS; SECURED OBLIGATIONS
 
Section 2.1.          Loan Documents.  The Obligations shall be evidenced and
secured by the following documents, all dated as of the date hereof (except as
otherwise noted below) (collectively, together with any Amendments thereto, the
“Loan Documents”):
 
(a)          this Agreement and the Joinder hereto;
 
(b)          that certain Amended and Restated Promissory Note dated as of the
date hereof in the principal amount of up to $99,700,000 given by Borrower to
Administrative Agent for the benefit of each Lender and evidencing the Loan
(together with any Amendments thereto, the “Note”);

 
4

--------------------------------------------------------------------------------

 
 
(c)          those certain Pledge and Security Agreements given by Borrower to
Administrative Agent for the benefit of each Lender constituting a perfected
pledge and assignment of Borrower’s 49% interest in SHP Subsidiaries; (such
agreements collectively, together with any Amendments thereto, the “Pledge and
Security Agreement”;
 
(d)          the Financing Statements;
 
(e)          that certain Amended and Restated Guaranty of Recourse Obligations
from Guarantor in favor of Administrative agent for the benefit of each Lender
(together with any Amendments thereto, the “Guaranty of Recourse Obligations”);
 
(f)           that certain Subordination of Management Agreement executed by
Borrower and the Approved Manager and Initial Lender as assigned to
Administrative Agent as of the date hereof;
 
(g)          [Intentionally Omitted];
 
(h)          that certain Certificate of Ownership Chart executed by Borrower in
favor of Administrative Agent on behalf of each Lender;
 
(i)           that certain Environmental Representation, Warranty and
Indemnification Agreement from Borrower and Guarantor in favor of Initial Lender
(together with any Amendments thereto and as assigned to the Administrative
Agent as of the date hereof, the “Environmental Indemnity”);
 
(j)           the First Mortgages and the Second Mortgage;
 
Section 2.2.          Obligations.  The grants, assignments, pledges,
encumbrances and transfers made under the Loan Documents are given for the
purpose of securing (i) the payment of the Debt; and (ii) the performance of all
other agreements, covenants, conditions and obligations of the Borrower and the
other Loan Parties contained herein or in the other Loan Documents
(collectively, items (i) and (ii) are the “Obligations”).
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES
 
Section 3.1.          Representations and Warranties.  The Recitals set forth
above are made a part of this Article and constitute representations and
warranties of Borrower to Lender.  The Borrower further represents and warrants
to Administrative Agent and each Lender as follows:
 
(a)          Closing Conditions.  Borrower has fully satisfied and/or delivered
to Administrative Agent as of the Closing Date all items required by Section
4.1.

 
5

--------------------------------------------------------------------------------

 
 
(b)          Loan Documents.  Each of the Loan Documents is in full force and
effect.
 
(c)          No Event of Default.  No Event of Default or Unmatured Default has
occurred as of the date hereof.
 
(d)          No Set-Off.  Except as otherwise specifically set forth herein, the
Loan Documents and the performance of each Loan Party’s obligations thereunder,
are not subject to any right of rescission, set-off, counterclaim or defense by
any Loan Party, including the defense of usury, nor would the Loan Parties’
respective obligations therein nor the exercise of any of the terms of the Loan
Documents, or the exercise of any right thereunder, render the Loan Documents or
any remedy provided for thereunder unenforceable, and no Loan Party has asserted
any right of rescission, set-off, counterclaim or defense with respect thereto.
 
(e)          Lien of Loan Documents.  Each of the Loan Documents which purports
to grant or assign to Administrative Agent for the benefit of each Lender a Lien
or security interest in any Collateral creates a valid, enforceable Lien on the
Collateral in favor of Administrative Agent for the benefit of each Lender,
subject only to Permitted Exceptions.  Upon the filing of the Financing
Statements in the filing offices set forth in Exhibit S, Administrative Agent
and each Lender will have a perfected security interest in each item of
Collateral.  Other than the Financing Statements or any Permitted Exceptions, no
Loan Party has executed any UCC financing statements in favor of any other
Person with respect to any of the Collateral.  The recordings, filings and
actions set forth on Exhibit S are all the actions necessary in order to
establish, protect and perfect the interest of the Administrative Agent  and
each Lender in the Collateral.  Other than the financing statements in favor of
Administrative Agent for the benefit of each Lender, and any rights granted to
Senior Lenders pursuant to those UCC-1 financing statements delivered to Lender
as required on Exhibit O, no Loan Party has executed any UCC-1 financing
statements in favor of any other Person with respect to the Collateral.
 
(f)           Organization; Good Standing; Formation and Organization
Documents.  Each Loan Party (other than a Loan Party that is a natural person)
is duly organized, validly existing and in good standing and qualified to do
business in the jurisdiction of its organization and in each State where the
Properties are located, and each such Loan Party has all requisite
organizational power and authority to execute, deliver and perform its
obligations under each Loan Document to which it is a party.  Borrower has
delivered to Administrative Agent all formation and Organizational Documents of
each Loan Party (other than a Loan Party that is a natural person), and all such
formation and Organizational Documents remain in full force and effect and have
not been amended or modified since they were delivered to Administrative Agent.

 
6

--------------------------------------------------------------------------------

 

(g)          Due Authorization; Enforceability.  Each Loan Party and its
members, managers, partners, shareholders, officers and/or directors, as
applicable, have taken all necessary action to authorize the execution, delivery
and performance of each Loan Document, and no consent, authorization or approval
of any Person is necessary to authorize each Loan Party to execute, deliver and
perform its obligations under each Loan Document to which it is a party except
for the written consent obtained from the Persons set forth on Exhibit E, which
consents remain in full force and effect, with copies thereof provided to
Administrative Agent.  Each of the Loan Documents has been duly executed and
delivered by or on behalf of each applicable Loan Party that is a party thereto,
and constitutes the legal, valid and binding obligations of each such Loan Party
enforceable against each such Loan Party in accordance with its terms, and as of
the Closing Date there are no defenses, including the defense of usury, to such
enforceability.
 
(h)          No Conflicts.  The execution, delivery and performance of each Loan
Document by each applicable Loan Party does not and will not (i) conflict with
or result in or cause any violation under any Applicable Law, (ii) conflict with
or result or cause a breach of any of the terms or provisions of, or constitute
a default under, any indenture, mortgage, deed of trust, loan agreement,
partnership agreement, operating agreement or other agreement or instrument to
which such Loan Party is party or by which such Loan Party’s property or assets
are subject, (iii) result in the creation or imposition of any Lien, charge or
encumbrance (other than pursuant to the Loan Documents) upon any of the property
or assets of any Loan Party, or (iv) result in any violation of the provisions
of any statute or any order, rule or regulation of any court or governmental
agency or body having jurisdiction over such Loan Party or any of its properties
or assets.  No Loan Party is a party or subject to (i) any restriction in its
Organizational Documents that materially affects its business or the use or
ownership of any of its properties or operation of its business as presently
used, owned, operated or contemplated or (ii) any contract, agreement or
restriction that materially and adversely affects its business or the use or
ownership of any of its properties or operation of its business as presently
contemplated.  No Loan Party is a party or subject to any contract or agreement
which restricts its right or ability to incur the Debt, and no Loan Party is a
party or subject to any contract or agreement which restricts its right or
ability to enter into the Loan Documents to which it is a party or which
prohibits any Loan Party’s execution or performance of its obligations under
this Agreement or any of the other Loan Documents, the Borrower’s obtaining the
Loan, the Guarantor’s guaranty of the Obligations and the Loan Parties’
providing security for the Obligations as provided herein.  No Loan Party has
agreed or consented to cause or permit in the future (upon the happening of a
contingency or otherwise) any of the Collateral, whether now owned or hereafter
acquired, to be subject to a Lien that is not a Permitted Lien.  As of the date
hereof, each Loan Party has provided, to the Administrative Agent, accurate and
complete copies of all of the following agreements or documents to which such
Loan Party is subject:  (a) all Leases with respect to the Properties; (b) all
Hotel Management Agreements with respect to the Properties; (c) all Senior Loan
Agreements; (d) all instruments and agreements evidencing the issuance of any
equity securities, warrants, rights or options to purchase equity securities of
any Loan Party or any Subsidiary of any Loan Party; and (e) all Organizational
Documents of any Loan Party.  All such agreements are in full force and effect
and are not presently subject to termination because of an existing default by a
Loan Party or, to the best knowledge of each Loan Party, otherwise.  Except to
the extent obtained and delivered to Administrative Agent in writing prior to
the Closing Date, no registration, qualification, designation, declaration or
filing with, any Person or any Governmental Authority (other than the filing of
financing statements and continuation statements) is or will be necessary in
connection with the execution and delivery of this Agreement or any other Loan
Documents by each Loan Party a party thereto, consummation by each Loan Party a
party thereto of the transactions herein or therein contemplated, including the
Borrower’s obtaining the Loan, the Guarantors’ guaranty of the Obligations and
the Loan Parties’ granting security for the Obligations, performance of or
compliance by each Loan Party a party thereto with the terms and conditions
hereof or thereof or the legality, validity and enforceability hereof or
thereof.

 
7

--------------------------------------------------------------------------------

 
 
(i)           Governmental Consents.  Other than the permits and licenses
referred to in Section 3.1(bb), no other consent, approval, authorization or
order of, or qualification with, any court or Governmental Authority or any
Person is required in connection with the execution, delivery or performance by
any Loan Party of the Loan Documents.
 
(j)           No Litigation.  There are no actions, suits or proceedings at law
or in equity by or before any Governmental Authority or Person now pending
against or affecting the Properties, the Collateral or any Loan Party other than
such actions, suits or proceedings (A) described in Exhibit C or (B) which has a
maximum potential liability less than of $50,000.00.
 
(k)          No Restriction.  No Loan Party is in default (after any applicable
notice and grace period) in the performance, observance or fulfillment of any of
the obligations, covenants or conditions contained in any agreement or
instrument to which it is a party which could have a Material Adverse Effect.
 
(l)           Ownership Interests.  The Ownership Chart attached hereto as
Exhibit D (the “Ownership Chart”) is true, correct and complete as of the date
thereof and has not materially changed between the date thereof and the Closing
Date.  Except as set forth on Exhibit D, no other Person has any direct or
indirect ownership interest in the Properties, SHP Subsidiaries or Borrower.
 
(m)         Chief Executive Office.  Borrower’s principal place of business and
chief executive office is 2701 South Minnesota Avenue, Suite 6, Sioux Falls,
South Dakota 57105.
 
(n)          Financial Condition.  Each financial statement concerning each Loan
Party and the Properties provided to Administrative Agent in connection with the
Loan, and hereafter from time to time, fairly and accurately presents, in
accordance with generally accepted account principles consistently applied, in
all material respects the financial position of each such Loan Party and the
Properties, as the case may be, as of the date of such financial
statement.  Each such financial statement has been prepared in accordance with
the requirements of Section 5.16(c).  Except as disclosed to the Administrative
Agent, there have occurred no changes or circumstances to such financial data or
the financial condition of the Properties, the Borrower or any Loan Party which
individually or in the aggregate have had or may result in a Material Adverse
Change.

 
8

--------------------------------------------------------------------------------

 
 
(o)          Fraudulent Transfer; Solvency.  None of the Loan Parties have
entered into the Loan Documents with the actual intent to hinder, delay, or
defraud any creditor or any other Person, and each Loan Party has received
reasonably equivalent value in exchange for its obligations under the Loan
Documents.  As of the Closing Date, after giving effect to the transactions
contemplated by the Loan Documents, the Borrower and SHP Subsidiaries are
solvent and the fair saleable value of each Loan Party’s assets exceeds and
will, immediately following the execution and delivery of the Loan Documents,
exceed such Loan Party’s total liabilities, including subordinated,
unliquidated, disputed or contingent liabilities.  The fair saleable value of
each Loan Party’s assets will, immediately following the execution and delivery
of the Loan Documents, be greater than such Loan Party’s probable liabilities,
including the maximum amount of its contingent liabilities or its debts as such
debts become absolute and matured.  Each Loan Party’s assets, immediately
following the execution and delivery of the Loan Documents, will not constitute
unreasonably small capital to carry out its business as conducted or as proposed
to be conducted.  As of the Closing Date, no Loan Party intends or believes that
it will, incur debts and liabilities (including contingent liabilities and other
commitments) beyond its ability to pay such debts as they mature (taking into
account the timing and amounts to be payable on or in respect of its
obligations).  No Loan Party has any knowledge of any tenant presently
contemplating the filing of a petition by it under any Bankruptcy Law or the
liquidation of all or a major portion of its assets or property.
 
(p)          No Bankruptcy Filing.  No Loan Party is a debtor in any outstanding
action or proceeding pursuant to any Bankruptcy Law and no Loan Party is (i)
contemplating either the filing of a petition by it under any Bankruptcy Law or
the liquidation of all or any portion of its assets or property, and (ii) no
Loan Party is aware that any other Person is contemplating the filing against
any Loan Party of a petition under any Bankruptcy Law.
 
(q)          Single Purpose.  Each of the SHP Subsidiaries was formed solely for
the purpose of acquiring its direct or indirect interest in its respective SHP
Subsidiary Properties.  Since the formation of each of the SHP Subsidiaries:
 
(i)           Neither Borrower nor any SHP Subsidiary has incurred any
Indebtedness, other than Permitted Debt;
 
(ii)          SHP Subsidiaries have never owned, and do not now own, nor will
the SHP Subsidiaries ever own any asset or property other than (A) the
respective SHP Subsidiaries’ Properties, and (B) other assets incidental to its
ownership or operation of such Properties; and
 
(iii)         Each Loan Party has at all times complied with and will continue
to comply with the provisions of its respective Organizational Documents and the
laws of the State in which such Loan Party was formed and or any other state
where laws governing the activities of such Loan Party.

 
9

--------------------------------------------------------------------------------

 
 
(r)           Control.  Except for the powers granted to the Independent Members
in the SHP Subsidiaries, Borrower has the power and authority and the requisite
Ownership Interests to control the actions of the SHP Subsidiaries.  Without
limiting the foregoing and except for the powers granted to the Independent
Members in the SHP Subsidiaries, Borrower has sufficient control over SHP
Subsidiaries to cause SHP Subsidiaries to (i) take any action on SHP
Subsidiaries’ part required by the Loan Documents and (ii) refrain from taking
any action prohibited by the Loan Documents.
 
(s)          Intentionally Omitted.
 
(t)           Employees.  No Loan Party (other than Borrower and Guarantor) has
any employees.
 
(u)          Title.  Borrower has good and marketable fee simple or leasehold,
as applicable, title to the Borrower Properties free and clear of all liens,
encumbrances and charges whatsoever other than Permitted Exceptions.  SHP
Subsidiaries have good and marketable fee simple or leasehold title to the SHP
Subsidiary Properties free and clear of all liens, encumbrances and charges
whatsoever other than Permitted Exceptions.  None of the Permitted Exceptions
has a Material Adverse Effect or otherwise materially interferes with the
Intended Use of the Properties, with the value of the Properties, or with the
ability of any Loan Party to perform its obligations under the Loan
Documents.  Any Loan Party purporting to grant to Lender a Lien on any other
Collateral has good and marketable title in and to such Collateral free and
clear of all liens, encumbrances and charges whatsoever other than the Lien
created by the Loan Documents in favor of Administrative Agent for the benefit
of each Lender and the Permitted Exceptions.
 
(v)          Flood Zone.  Except for those Properties for which Borrower has
delivered to Administrative Agent reasonably acceptable proof of appropriate
flood insurance, no portion of the Properties is located in an area as
identified by the Federal Emergency Management Agency or the Federal Insurance
Administration as an area having special flood hazards (Zone A or Zone V).
 
(w)         Parking.  The Properties and the Improvements have and will at all
times have, or have easement rights to, a sufficient number of parking spaces to
comply with Applicable Law and with all obligations under the Material
Agreements and Senior Loan Documents.
 
(x)           Access.  Each of the Properties have adequate rights of access to
dedicated public ways either abutting the Properties or through Easement Areas
(and makes no use of any means of access, ingress or egress that is not pursuant
to such dedicated public ways or Easement Areas).  All roads necessary for the
full utilization of each of the Properties for all current and Intended Uses
have been completed and paid for and are either part of the Properties (by way
of deed, easement or ground lease) or dedicated to public use and accepted by
all Governmental Authorities.

 
10

--------------------------------------------------------------------------------

 
 
(y)          Utilities.  Each of the Properties is served by water, electric,
sewer, sanitary sewer and storm drain facilities and all other utilities
necessary and sufficient for all current and Intended Uses, and such utilities
enter each of the Properties directly from a public right-of-way abutting the
Properties or through Easement Areas, and all such utilities are connected so as
to serve the Properties without passing over other property other than Easement
Areas.
 
(z)           No Encroachments.  Except for immaterial encroachments of certain
Improvements across boundaries and building restriction lines of the Properties
and immaterial encroachments of improvements on adjoining properties onto
certain of the Properties, the Improvements lie wholly within the boundaries and
building restriction lines of the Properties and do not encroach upon easements
or other encumbrances upon the Properties, including any required set-back, and
no improvements on adjoining properties encroach upon the Properties.
 
(aa)        Compliance with Applicable Law; Zoning.  Each of the
Properties  (including the Intended Use) is in compliance with Applicable Law,
including the ADA.  Each of the Properties currently comply with all zoning
requirements and do not rely on any pre-existing use or rights.
 
(bb)        Permits and Licenses.  All licenses and permits required, including
all liquor licenses, based on Applicable Law in effect on the Closing Date, to
own, operate, manage or maintain the Properties for all current or Intended Uses
have been obtained, paid for and are in full force and effect as of the date
hereof.
 
(cc)        Forfeiture.  There has not been committed by any Loan Party any act
or omission affording any Governmental Authority the right of forfeiture as
against (i) any of the Properties, or (ii) any part thereof or direct or
indirect Ownership Interest therein or any amounts paid in performance of the
Obligations or (iii) any license or permit.  No Loan Party has purchased any of
the Properties or any portion thereof or direct or indirect Ownership Interest
therein with the proceeds of any illegal activity.
 
(dd)        Casualty.  The Properties have not been damaged or injured as a
result of any fire, explosion, accident, flood or other casualty, which damage
or injury has not been fully repaired and the respective Properties restored.
 
(ee)        No Condemnation.  No condemnation or eminent domain proceeding has
been commenced, or, to the Borrower’s Knowledge, is pending or threatened
against any of the Properties or any roadways or Easement Areas providing access
to any of the Properties.
 
(ff)         No Violations.  No Loan Party has received any notice of violations
of any Applicable Law in respect to any of the Properties.

 
11

--------------------------------------------------------------------------------

 
 
(gg)       Insurance.  Borrower and SHP Subsidiaries have obtained Policies
satisfying the insurance coverages, amounts and other requirements set forth in
this Agreement (or, if applicable in the Senior Loan Documents) and, to
Borrower’s Knowledge, no Person, has done, by act or omission anything which
would impair the coverage of any such Policy.
 
(hh)       Management Agreement.  Borrower has delivered or has caused to be
delivered to Administrative Agent a true, complete and correct copy of each of
the Management Agreements as of the date hereof, which are in full force and
effect and free from default by any Loan Party or, to Borrower’s Knowledge, the
manager thereunder as of the date hereof.  Other than the Management Agreements,
agreements for the rental of guestrooms and Leases, there are no other
agreements in existence relating to the management or leasing of the Properties.
 
(ii)          All Properties consisting solely of vacant land are, to Borrower’s
Knowledge, suitable for development into hotel properties and to Borrower’s
Knowledge, substantially all required zoning, licensing or authorizations
necessary to build and operate a hotel on each such property are reasonably
obtainable in the ordinary course of Borrower’s business.
 
(jj)          Leases.
 
(i)           Borrower has delivered or has caused to be delivered to
Administrative Agent true, correct and complete copies of all executed Leases on
or before the Closing Date.  No tenant or other Person has any option, right of
first refusal or similar preferential right to purchase all or any portion of
the Properties.  Except as disclosed to Administrative Agent in writing, as of
the date hereof, the Leases are in full force and effect and there are no
defaults thereunder by any Loan Party or, to Borrower’s Knowledge with respect
to any Leases, the tenant thereunder, which have a Material Adverse Effect.  All
Leases have been entered into in the name of Borrower or a SHP Subsidiary or
have been duly assigned to Borrower or a SHP Subsidiary, and Borrower or a SHP
Subsidiary is the landlord under all Leases. No Person has any possessory
interest in any of the Properties or right to occupy the same except under and
pursuant to the provisions of the Leases and the Permitted Exceptions, and hotel
guests.
 
(kk)        Material Agreements.  Exhibit J attached hereto sets forth a list of
all Material Agreements entered into by any Loan Party on or before the Closing
Date, and all Material Agreements entered into after the Closing Date will
comply with the Loan Documents and the Senior Loan Documents in all material
respects.  All Material Agreements have been or will be entered into in the name
of the Borrower, Guarantor or a SHP Subsidiary or have been duly assigned to and
assumed by Borrower, Guarantor or a SHP Subsidiary.  The Material Agreements are
in full force and effect and there are no defaults thereunder by any Loan Party
or, to Borrower’s Knowledge, any other party thereto as of the date hereof which
have a Material Adverse Effect.

 
12

--------------------------------------------------------------------------------

 
 
(ll)          Intentionally Omitted.
 
(mm)      Taxes and Assessments.  Each Loan Party’s federal tax identification
number is set forth on Exhibit U.  All taxes and governmental assessments
relating to the Properties are current and are not delinquent.  Each Loan Party
has filed, or caused to be filed, all tax returns (federal, state, local and
foreign) required to be filed and paid all amounts of taxes shown thereon to be
due (including interest and penalties) and has paid all other taxes, fees,
assessments and other governmental charges (including mortgage recording taxes,
documentary stamp taxes and intangible taxes) owing (or necessary to preserve
any liens in favor of Administrative Agent and each Lender) by it, except for
taxes which are not yet due and payable.  There are no existing, pending or, to
Borrower’s Knowledge, proposed, special or other assessments for public
improvements or otherwise affecting the Properties other than as reflected on
Exhibit M attached hereto.
 
(nn)       Separate Tax Lot.  Except as set forth on Exhibit V, each of the
Properties consist of a separate tax lot or lots and said lot or lots do not
include any property not included within the Properties.
 
(oo)       ERISA.  No Loan Party or any ERISA Affiliate of a Loan Party is an
“employee benefit plan,” as defined in Section 3(3) of ERISA, subject to Title I
of ERISA, and none of the assets any Loan Party constitutes or will constitute
“plan assets” of one or more such plans within the meaning of 29 C.F.R. Section
2510.3 101.  The consummation of the transaction contemplated hereby will not
constitute or result in any transaction prohibited by Section 406 of ERISA or
Section 4975 of the Code.
 
(pp)       Margin Stock.  No Loan Party is engaged in the business of extending
credit for the purpose of purchasing or carrying margin stock, and no proceeds
of the Loan will be used for a purpose which violates, or would be inconsistent
with Federal Reserve System Board of Governors’ Board Regulation U or X (as such
terms are used in Federal Reserve System Board of Governors’ Board Regulation U
or X or any regulations substituted therefor, as from time to time in effect),
or for any purposes prohibited by Applicable Law or by the terms and conditions
of the Loan Documents or Senior Loan Documents.
 
(qq)       Foreign Person.  No Loan Party is a “foreign person” within the
meaning of § 1445(f)(3) of the Internal Revenue Code.
 
(rr)         Investment Company; Public Utility Holding Company.  No Loan Party
is an “investment company” or a “company controlled by an investment company” or
an “affiliated person” or “promoter” or “principal underwriter” for, an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended, or a “holding company,” or a “subsidiary company” of a “holding
company,” or an “affiliate” of a “holding company” or of a “subsidiary company”
of a “holding company,” within the meaning of the Public Utility Holding Company
Act of 1935, as amended.

 
13

--------------------------------------------------------------------------------

 
 
(ss)        Full and Accurate Disclosure.  No statement of fact made by or on
behalf of any Loan Party by any Person in any Loan Document or in any financial
statement, certificate, report, exhibit or document furnished by such Loan Party
to the Lender pursuant to or in connection with this Agreement contains any
untrue statement of a material fact or omits to state any material fact
necessary to make statements contained herein or therein not misleading.  There
is no fact known to any Loan Party which has not been disclosed in writing to
Administrative Agent or any Lender which has resulted in or may result in a
Material Adverse Change.  All reports, documents, instruments, information and
forms of evidence delivered to Lender concerning the Loan or security for the
Loan or required by the Loan Documents are accurate and correct in all material
respects and sufficiently complete to give Lender true and accurate knowledge of
their subject matter, and do not contain any misrepresentation or
omission.  There are no facts known (or which should upon the exercise of
reasonable diligence be known) to any Loan Party that, individually or in the
aggregate, would have any reasonable likelihood of resulting in or causing a
Material Adverse Change which have not been set forth in the financial
statements delivered to Lender or otherwise disclosed in writing to the Lender
prior to the date hereof.
 
(tt)         Use of Loan Proceeds.  Borrower used the proceeds of the Loan
solely for purposes set forth in the Existing Loan Agreement or as otherwise
approved by Lender or Initial Lender.
 
(uu)       Senior Loan.
 
(i)           There is no default or event of default under any of the Senior
Loan Documents and no event or circumstance has occurred which with the giving
of notice or the passage of time, or both, would constitute a default or event
of default under the Senior Loan Documents.
 
(ii)          All of the representations and warranties of any Loan Party under
the Senior Loan Documents are true, complete and correct.
 
(iii)         There are no Senior Loan Agreements other than those set forth on
Exhibit L attached hereto.  Borrower has delivered to Administrative Agent or
has agreed to deliver to Administrative Agent true, complete and correct copies
of all Senior Loan Agreements, and none of the Senior Loan Agreements has been
amended or modified as of the date thereof.
 
(vv)       Environmental.  Except as set forth in the Environmental Reports, (A)
the Properties and each portion thereof is in full compliance with all
applicable Environmental Laws, (B) there have been no past and there are no
pending or threatened claims, complaints, notices or requests for information
known to or received by any Loan Party with respect to any violation or alleged
violation of, or any liability or alleged liability under, any Environmental Law
in connection with or relating to the Properties or any portion thereof, (C)
there have been no releases of Hazardous Materials at, on or under any of the
Properties or any portion thereof; (D) there are no underground storage tanks,
active or abandoned, owned or leased, at any of the Properties; (E) there are no
polychlorinated biphenyls or friable asbestos present at any of the Properties
and (F) no condition exists at, on or under any of the Properties or any portion
thereof, which with the passage of time or the giving of notice or both would
give rise to liability under any Environmental Law.

 
14

--------------------------------------------------------------------------------

 
 
(ww)      Filing and Recording Taxes.  All transfer taxes, recording taxes, deed
stamps, intangible taxes or other amounts in the nature of transfer taxes or
recording taxes, charges or fees or similar charges required to be paid by any
Person under Applicable Law in connection with the Loan have been paid.  All
mortgage, mortgage recording, stamp, intangible or other similar taxes required
to be paid by any Person under Applicable Law in connection with the execution,
delivery, recordation, filing, registration, perfection or enforcement of any of
the Loan Documents have been paid.
 
(xx)         No Brokerage Fees.  No Loan Party has agreed to pay any brokerage
or other fee, commission or compensation to any Person in connection with the
Loan to be made hereunder.  Borrower shall indemnify Lender from any obligation
with respect to any brokerage fee claimed to be due to Riverside Management
Group or any other party.
 
(yy)        Personal Holding Company.  No Loan Party is a “personal holding
company” as defined in Section 542 of the Code.
 
(zz)         Franchise Agreement.  Borrower has delivered to Administrative
Agent true, correct, accurate and complete copies of representative Franchise
Agreements with respect to the Properties and no verbal or written agreements
exist which terminate, modify or supplement the Franchise Agreements.  The
Franchise Agreements are in full force and effect and there is no default
thereunder by any party thereto and no Unmatured Default has occurred
thereunder.  Administrative Agent  and each Lender acknowledges that from time
to time, a franchisor will send a notice of default to a Loan Party based upon a
condition of a Property, but simultaneously grants an extended cure period to
such Loan Party.  Such types of default notices shall not be considered a breach
hereunder, provided, (i) such default is cured within such extended cure period,
and (ii) the Loan Party sends a copy of such notice to Lender on the date that
is one half of the number of days of such extended cure period after receipt of
such notice if the default has not been cured before such date.
 
Section 3.2.          Representations and Warranties to be Continuing.  Borrower
hereby represents and warrants that, except as otherwise provided in this
Section 3.2, all of the representations and warranties in Section 3.1 are true
and correct as of the Closing Date and will continue to be true throughout the
term of the Loan as if remade at all times afterwards.  All representations and
warranties made in this Agreement or in any other document delivered to
Administrative Agent or any Lender by or on behalf of any Loan Party shall
survive the making of the Loan and shall continue in full force and effect until
the Obligations are fully satisfied.  Borrower shall inform Administrative Agent
in writing within five (5) Business Days upon discovering any breach of such
representations or warranties, it being understood and acknowledged that any
such discovery by any Loan Party or any other Person having an Ownership
Interest shall be deemed to be the discovery by Borrower.

 
15

--------------------------------------------------------------------------------

 
 
Section 3.3.          Acknowledgment of Lender’s Reliance.  The Borrower
acknowledges that Administrative Agent and each Lender has made the Loan and
entered into this Amended and Restated Loan Agreement in reliance upon the
representations and warranties contained in the Loan Documents or any
certificate delivered to Administrative Agent pursuant to the Loan
Documents.  The Administrative Agent  and each Lender shall be entitled to such
reliance notwithstanding any investigation which has been or will be conducted
by Administrative Agent or any Lender or on their behalf.
 
ARTICLE IV
 
CONDITIONS PRECEDENT
 
Section 4.1.          Conditions Precedent.  The obligation of Administrative
Agent and each Lender to enter into this Amended and Restated Loan Agreement is
subject to the fulfillment by Borrower of the following conditions precedent
each in form and substance satisfactory to Administrative Agent and each Lender
and Borrower represents and warrants to Administrative Agent and each Lender
that Borrower has satisfied (except to the extent specifically waived in writing
by Lender) all of the following conditions precedent:
 
(a)          Senior Loan.
 
(i)           The Loan Parties shall not be in default with respect to any of
the Senior Loans.
 
(ii)           The form and substance of the Senior Loan Agreements shall be
satisfactory to Administrative Agent and each Lender, and Borrower shall have
delivered to Administrative Agent true, complete, correct and fully executed
copies of all Senior Loan Agreements.
 
(b)          Representations and Warranties.  The representations and warranties
of all of the Loan Parties contained in the Loan Documents shall be true and
correct in all material respects on and as of the date hereof.
 
(c)          No Event of Default.  No Event of Default shall have occurred and
no Unmatured Default shall have occurred and shall be continuing; and each Loan
Party shall be in compliance in all material respects with all terms and
conditions set forth in each Loan Document on its part to be observed or
performed.
 
(d)          Administrative Agent shall have received an Officer’s Certificate
and other reasonably satisfactory evidence (including Borrower’s financial
statements) that Borrower has, and shall have at all times that any of the
Obligations are outstanding, aggregate member’s equity of not less than
$100,000,000 in the SHP Subsidiaries and the Borrower Properties (the “Member’s
Equity”).  No funds loaned to or borrowed by any Loan Party shall count towards
the Equity Contribution.

 
16

--------------------------------------------------------------------------------

 
 
(e)          Material Adverse Effect.  No event or series of events shall have
occurred which has had or is reasonably likely to have a Material Adverse
Effect.
 
(f)           Litigation.  No law or regulation shall have been adopted, no
order, judgment or decree of any Governmental Authority shall have been issued
and no litigation shall be pending or threatened in writing, which in Lender’s
reasonable judgment could have a Material Adverse Effect.
 
(g)          Casualty.  No Casualty has occurred or Condemnation proceeding has
been initiated, which in Lender’s sole and absolute discretion, could have a
Material Adverse Effect.
 
(h)          Closing Expenses.  Administrative Agent shall have received
reimbursement for all of Administrative Agent’s Closing Expenses (including
Professional Fees).
 
(i)           Intentionally Omitted.
 
(j)           Required Deliveries.  Lender shall have received, reviewed and
approved each of the items set forth on Exhibit O attached hereto, each of which
shall be in form and content acceptable to Administrative Agent.
 
(k)          Underwriting Assumptions.  Each Lender shall be satisfied that all
underwriting assumptions upon which each Lender based its approval of the Loan
(the “Underwriting Assumptions”) are satisfied.
 
(l)           Details, Proceedings and Documents.  All legal details and
proceedings in connection with the transactions contemplated by this Agreement
and the other Loan Documents shall be satisfactory to the Administrative Agent
and each Lender and the Administrative Agent shall have received all such
counterpart originals or certified or other copies of such documents and
proceedings in connection with such transactions, in form and substance
satisfactory to the Administrative Agent and each Lender, as the Administrative
Agent may from time to time request.
 
(m)         Intentionally Omitted.
 
Section 4.2.          Satisfaction of Conditions Precedent.  Except as set forth
in that certain Post Closing Letter from Administrative Agent and acknowledged
and agreed to by Borrower, the conditions precedent described in Section 4.1
above have been fulfilled by Borrower in form and substance satisfactory to the
Administrative Agent and each Lender.
 
Section 4.3.          Intentionally Omitted.

 
17

--------------------------------------------------------------------------------

 
 
Section 4.4.          Intentionally Omitted.
 
ARTICLE V
 
BORROWER’S COVENANTS
 
Section 5.1.          Obligations.  Borrower shall (i) pay and perform the
Obligations, and any and all other obligations, at the time and in the manner
provided in this Agreement, the other Loan Documents and the Senior Loan
Documents and (ii) cause the SHP Subsidiaries or other applicable Person to pay
and perform all obligations under this Agreement, the other Loan Documents, and
the Senior Loan Documents.
 
Section 5.2.          Inspection; Access to Books and Records.  Borrower will,
and will cause the SHP Subsidiaries to, at all reasonable times upon prior
notice permit Administrative Agent and Administrative Agent’s consultants and
agents, including the Servicer, to inspect the Properties and all matters
relating to the development, construction and operation of the Properties during
normal business hours.  Borrower will, and will cause the SHP Subsidiaries and
each of their respective agents and contractors to, cooperate to give
Administrative Agent and its consultants and agents full access to the
Properties at all times.  Administrative Agent will endeavor to minimize
interference by its consultants with the activities of such Loan Party or
contractors at the Properties in connection with any such inspection.  All
inspections by Administrative Agent and its consultants shall be for the sole
benefit of the Lenders for Administrative Agent’s loan administration purposes
only.  Neither Administrative Agent nor any Lender nor any of their consultants
assumes or shall have any responsibility, obligation or liability to any Loan
Party or any other Person by reason of Administrative Agent’s or its
consultant’s inspections except to the extent of Administrative Agent’s gross
negligence, recklessness or willful misconduct.  Neither any Loan Party nor any
other Person may rely on Administrative Agent’s inspections for any purpose
(including stage of completion, adequacy or workmanship, compliance with
Applicable Law, or other matters related to design, construction and
operation).  Administrative Agent’s inspection of an item shall not result in
any waiver of Administrative Agent or any Lender’s rights in the event such item
does not conform with this Agreement.  Notwithstanding anything herein to the
contrary, Borrower shall only be responsible for payment for one inspection per
Property per year unless an Event of Default has occurred and is continuing.
 
Section 5.3.          Material Agreements.
 
(a)          Except as permitted under the Senior Loan Documents, Borrower shall
not, and shall not permit the SHP Subsidiaries to, enter into any Material
Agreement without the consent of the Requisite Lenders not to be unreasonably
withheld or delayed.  The Requisite Lenders may condition their consent upon
Borrower or the SHP Subsidiaries also obtaining the consent of the Senior
Lender.

 
18

--------------------------------------------------------------------------------

 
 
(b)          Except as specifically set forth herein, Borrower will not, and
will not permit or cause the SHP Subsidiaries to, amend, modify, supplement,
rescind or terminate any Material Agreement, without the Requisite Lender’s
approval, including the identity of the party to perform services under such
agreement.  Subject to the rights of Senior Lender, if a material or service
provider under a Material Agreement is in default in its obligations thereunder
to the extent entitling Borrower or any of the SHP Subsidiaries to rescind or
terminate that agreement, then if the Requisite Lenders so requires (but not
otherwise), Borrower will, or will cause the SHP Subsidiary to, promptly use all
reasonable efforts to terminate that agreement and appoint a new party in its
place, with such identity and terms of appointment approved by the Requisite
Lenders.
 
(c)          Borrower shall and shall cause each Loan Party, as applicable, to
observe and perform each and every term to be observed or performed by such Loan
Party under the Material Agreements the non-performance of which would cause a
Material Adverse Effect.
 
Section 5.4.          Leases.
 
(a)          Consent.  Except as specifically permitted by the Senior Loan
Documents, Borrower shall not, and shall not permit any SHP Subsidiary, to enter
into any Lease of any of the Properties or any portion thereof without the
Requisite Lender’s prior written consent.  Except as specifically permitted by
the Senior Loan Documents, Borrower shall not, and shall not permit any SHP
Subsidiary to modify or amend in any material respect any Lease, including any
Lease Guaranty, without the consent of Requisite Lenders.  Without Requisite
Lender’s prior written consent, Borrower shall not, and shall not permit any SHP
Subsidiary to, cancel, terminate or accept the surrender of any Lease, except as
permitted by the Senior Loan Documents.
 
(b)          Performance.  Borrower shall or shall cause the SHP Subsidiaries to
(i) observe and perform all the obligations imposed upon the lessor under the
Leases; (ii) promptly send copies to Administrative Agent of all notices of
default which Borrower or the SHP Subsidiaries or their respective agents or
representatives shall send or receive under any Lease; (iii) enforce all of the
terms, covenants and conditions contained in the Leases upon the part of the
lessee thereunder to be observed or performed; provided, however, Borrower shall
not, and shall not permit the SHP Subsidiaries to, terminate any Lease without
the prior written consent of the Requisite Lenders, except as permitted by the
Senior Loan Documents; and (iv) not execute any other assignment of the lessor’s
interest in any of the Leases or the rents, except under the Senior Loan
Documents.  Subject to Senior Lender’s rights, Administrative Agent shall have
the right, at the Borrower’s expense, but shall not be obligated, to cure any
default by the Borrower or the SHP Subsidiaries under any of the Leases which
would entitle the Tenant thereunder to terminate its Lease or offset rent and
which the Borrower or the SHP Subsidiaries are not proceeding diligently to
cure, and this provision shall be deemed to be a written authorization and each
tenant shall be entitled to rely thereon.  Such curing by Administrative Agent
of a default by the Borrower and the SHP Subsidiaries under any of the leases
shall not release the applicable Loan Party in any way from liability to
Administrative Agent and each Lender for the failure to discharge the duty to so
cure that default.  Any and all sums expended by Administrative Agent with
respect to any such cure, together with interest thereon at the Default Rate
from the date paid by Administrative Agent until repaid by Borrower, shall
immediately be due and payable to Administrative Agent by Borrower on demand and
shall be secured by the Loan Documents.  Administrative Agent, Servicer and any
Person designated by Administrative Agent or Servicer are hereby authorized by
Borrower to directly communicate with the Approved Manager at any time and from
time to time regarding such matters as Administrative Agent deems appropriate,
and Borrower on behalf of SHP hereby acknowledges and agrees that each Loan
Party shall have no claim or cause of action against Administrative Agent or any
Lender arising out of such communications.

 
19

--------------------------------------------------------------------------------

 
 
Section 5.5.          Approved Management Agreement.
 
(a)          Management Agreements.  Unless otherwise consented to by the
Requisite Lenders, all of the Properties shall at all times during the term of
the Loan be managed and operated by Approved Manager(s) pursuant to management
agreements (“Management Agreements”) in form and content reasonably acceptable
to the Requisite Lenders.  Borrower shall not, and shall not cause or permit the
SHP Subsidiaries to, enter into any other Management Agreement or terminate or
replace an Approved Manager or amend or modify the existing Management
Agreement, without the Requisite Lender’s prior written consent.
 
(b)          Intentionally Omitted.
 
(c)          Lender Termination Request.  Subject to the rights of the Senior
Lender and provided the following does not create an event of default under the
Senior Loan Agreements, upon the occurrence and during the continuance of an
Event of Default, if requested by the Administrative Agent at the direction of
the Requisite Lender’s in writing (a “Lender Termination Request”), Borrower
shall, or shall cause the SHP Subsidiaries to, issue within five (5) Business
Days after delivery of the Lender Termination Request, a notice of termination
to terminate any Management Agreement (a “Manager Termination
Notice”).  Notwithstanding the foregoing, if an Approved Manager is an Affiliate
of any Loan Party, Administrative Agent’s delivery to Borrower of a Lender
Termination Request shall automatically terminate the Management Agreement with
any such Affiliate effective as of the date specified in the Lender Termination
Request.  If Borrower fails to issue or cause the SHP Subsidiary to issue the
Manager Termination Notice within said five (5) Business Day period, the same
shall constitute an Event of Default, and Administrative Agent on behalf of the
Requisite Lenders shall have the right, and Borrower and the SHP Subsidiary
hereby irrevocably authorizes Administrative Agent and irrevocably appoints
Administrative Agent as Borrower’s and the SHP Subsidiary’s attorney-in-fact
coupled with an interest, at the Requisite Lender’s sole option to direct the
Administrative Agent to issue a Manager Termination Notice on behalf of and in
the name of Borrower or the SHP Subsidiary, and each Loan Party hereby releases
and waives any claims against Administrative Agent or any Lender arising out of
Administrative Agent and the Requisite Lender’s exercise of such authority.

 
20

--------------------------------------------------------------------------------

 
 
(d)          Replacement Approved Manager.  Subject to the rights of the Senior
Lender and provided the following does not create an event of default under the
Senior Loan Agreements, if the Administrative Agent delivers the Lender
Termination Request, upon the Administrative Agent’s further request, Borrower
shall, or shall cause the SHP Subsidiary to appoint a replacement Approved
Manager pursuant to a new Management Agreement as soon as practicable, but in no
event, more than forty-five (45) days after delivery of such Lender Termination
Request, and shall cause such replacement Approved Manager to execute and
deliver to Administrative Agent in favor of each Lender a subordination of
management agreement substantially similar to the Manager’s Subordination and
otherwise reasonably satisfactory to Administrative Agent.
 
Section 5.6.          Insurance.
 
(a)          Policies.  Borrower, at its sole cost and expense, shall insure and
keep insured, and shall cause the SHP Subsidiaries, at their sole cost and
expense to insure and keep insured the Properties against such perils and
hazards, and in such amounts and with such limits, and pursuant to such Policies
issued by such insurers, as Lender may from time to time require (collectively,
“Policies”), and, in any event, including:
 
(i)           All Risk.  Insurance against loss to the Properties which shall be
on an “All Risk” Policy form, in each case covering insurance risks no less
broad than those covered under a Standard Multi Peril (SMP) Policy form, which
contains a Commercial ISO “Causes of Loss – Special Form”, including theft, and
insurance against such other risks as Administrative Agent may reasonably
require, including, but not limited to, insurance covering the cost of
demolition of undamaged portions of any portion of the Properties when required
by code or ordinance, the increased cost of reconstruction to conform with
current code or ordinance requirements and the cost of debris removal.  In
addition, during any period of construction with respect to the Properties such
Policies shall cover the following:  real estate property taxes; architect,
engineering, and consulting fees; legal and accounting fees (including the cost
of in-house attorneys and paralegals); advertising and promotion expenses;
interest on money borrowed; additional commissions incurred upon renegotiating
leases and any and all other expenses which may be incurred as a result of any
property loss or destruction by an insured.  Such Policies shall be in amounts
equal to the full replacement cost of the Properties, including all fixtures,
equipment, construction materials and personal property on and off-site.  Such
Policies shall also contain a 100% co-insurance clause with an agreed amount
endorsement (with such amount to include the replacement cost of the foundation
and any underground pipes), a permission to occupy endorsement and deductibles
which are in amounts acceptable to Administrative Agent.
 
(ii)          Intentionally Omitted.

 
21

--------------------------------------------------------------------------------

 
 
(iii)         Business Interruption.  Business interruption insurance insuring
against loss arising out of the perils insured against in the policy or policies
referred to in clause (i) above, in an amount equal to not less than gross
revenue from the affected Property(ies) for twelve (12) months from the
operation and rental of all hotels now or hereafter forming part of the
Property(ies), based upon one hundred percent (100%) of the occupancy determined
from historical operating performance of such hotels, less any allocable charges
and expenses which do not continue during the period of restoration.
 
(iv)         Boiler and Machinery.  Broad form boiler and machinery insurance
including business interruption/extra expense and rent and rental value
insurance, on all equipment and objects customarily covered by such insurance
and/or involved in the heating, cooling, electrical and mechanical systems of
the Properties (if any are located at the Properties), providing for full repair
and replacement cost coverage, and other insurance of the types and in amounts
as Administrative Agent may require, but in no event less than that customarily
carried by Persons owning or operating like properties.
 
(v)          Workers’ Compensation.  During any construction to (or making of
any alterations or improvements to) the Properties (i) insurance covering claims
based on the owner’s or employer’s contingent liability not covered by the
insurance provided in subsection (ix) below and (ii) workers’ compensation
insurance covering all Persons engaged in such alterations or improvements.
 
(vi)         Flood.  Insurance against loss or damage by flood or mud slide in
compliance with the Flood Disaster Protection Act of 1973, as amended from time
to time, if any of the Properties is now, or at any time while the Loan remains
outstanding shall be, situated in any area which an appropriate governmental
authority designates as a special flood hazard area, Zone A or Zone V, in
amounts equal to the full replacement value of all above grade structures on the
Properties.
 
(vii)        Earthquake.  Insurance against loss or damage by earthquake, if any
of the Properties is now, or at any time while the Loan remains outstanding
shall be, situated in any area which is classified as a Major Damage Zone, Zones
3 and 4, by the International Conference of Building Officials in an amount
equal to the probable maximum loss for such Properties, fixtures and equipment,
plus the cost of debris removal.
 
(viii)       Public Liability.  Comprehensive liability insurance against death,
bodily injury and property damage arising in connection with the
Properties.  Such Policy shall be written on a Standard ISO occurrence basis
form or equivalent form, shall list Borrower or the SHP Subsidiary as the named
insured, shall designate thereon the location of the Properties and have such
limits as Administrative Agent may reasonably require, but in no event less than
$1,000,000 per occurrence.  Borrower shall also obtain, and shall cause the SHP
Subsidiaries to obtain, excess umbrella liability insurance with a minimum of a
$50,000,000 limit.

 
22

--------------------------------------------------------------------------------

 
 
(ix)          Other Insurance.  Such other insurance and in such amounts as
Administrative Agent from time to time may reasonably request against such other
insurable hazards which at the time are commonly insured against for property
similar to the Properties located in or around the region in which the
Properties are located.
 
(b)          Policy Requirements.
 
(i)           All insurance shall:  (i) be carried with companies with a Best’s
rating of A/X or better, or otherwise acceptable to Administrative Agent; (ii)
be in form and content acceptable to Administrative Agent; (iii) provide for
thirty (30) days’ advance written notice to Administrative Agent before any
cancellation, adverse material modification or notice of non-renewal; and (iv)
to the extent not otherwise specified herein, contain deductibles and limits
which are in amounts acceptable to Administrative Agent.
 
(ii)          All physical damage Policies and renewals (including those
required to be maintained under the Leases and subcontracts for the benefit of
Borrower and the SHP Subsidiaries) shall contain (i) a standard mortgage clause
naming Senior Lender, as mortgagee, which clause shall expressly state that any
breach of any condition or warranty by any Loan Party or any other party shall
not prejudice the rights of Senior Lender under such insurance and shall further
waive any rights of subrogation against Senior Lender, and (ii) a loss payable
clause in favor of Senior Lender for personal property, contents, inventory,
equipment, loss of rents and business interruption.  All Policies and renewals
(including those required to be maintained under the Leases and subcontracts for
the benefit of Borrower and the SHP Subsidiaries) shall name Administrative
Agent as an additional insured.  All Policies shall have “pollution exclusions”
deleted by endorsement.  No additional parties (other than Senior Lender) shall
appear in the mortgagee or loss payable clause without Lender’s prior written
consent.
 
(c)          Delivery of Policies.  Any notice pertaining to insurance and
required pursuant to this Section 5.6 shall be given in the manner provided in
Section 11.9.  The insurance shall be evidenced by a true and certified copy of
the original Policy; provided; however, that Borrower may provide original
certificates of insurance on the Closing Date so long as the original Policies
are provided within thirty (30) days thereafter.  Borrower shall, and shall
cause the SHP Subsidiaries to, use its best efforts to deliver originals or
certified copies of all Policies and renewals marked “paid”, (or evidence
satisfactory to Administrative Agent of the continuing coverage) to
Administrative Agent at least fifteen (15) days before the expiration of
existing Policies and, in any event, Borrower shall, or shall cause the SHP
Subsidiaries to, deliver originals or certified copies of such Policies to
Administrative Agent at least five (5) days before the expiration of existing
Policies.  If Administrative Agent has not received satisfactory evidence of
such renewal or substitute insurance (i.e., certified copies of the Policies
marked “premium paid” or accompanied by evidence satisfactory to Administrative
Agent of payment of the premiums due thereunder) in the time frame herein
specified (regardless of whether not Borrower or the SHP Subsidiaries have
informed Administrative Agent verbally or in writing that such renewal or
substitute insurance has been obtained), upon written notice to Borrower or the
SHP Subsidiaries, Administrative Agent shall have the right, but not the
obligation, to purchase such insurance required under this Agreement.  Any
amounts so disbursed by Administrative Agent pursuant to this Section shall be
deemed Protective Advances.  Nothing contained in this Section shall require
Administrative Agent to incur any expense or take any action hereunder, and
inaction by Administrative Agent shall never be considered a waiver of any right
accruing to Administrative Agent on account of this Section.

 
23

--------------------------------------------------------------------------------

 
 
(d)          Separate Insurance.  Borrower shall not carry (and shall not allow
any other Loan Party to carry) any separate insurance on the Properties
concurrent in kind or form with any insurance required hereunder or contributing
in the event of loss without Administrative Agent’s prior written consent, and
any such Policy shall have attached standard non-contributing mortgagee clause,
with loss payable to Administrative Agent on behalf of each Lender (subject to
rights of Senior Lender), and shall otherwise meet all other requirements set
forth herein.
 
(e)          Insurance Review.  At Administrative Agent’s option, Administrative
Agent may (i) require Borrower to certify to Administrative Agent on a quarterly
basis that insurance required by this Section 5.6 is in place and (ii) not more
often than annually, Administrative Agent may obtain, at Borrower’s expense, a
report from Administrative Agent’s Insurance Consultant, certifying that
insurance required by this Section 5.6 is in place.
 
(f)           Senior Loan.  Notwithstanding anything set forth to the contrary
in this Section 5.6, Borrower shall, and shall cause the SHP Subsidiaries to,
maintain the insurance required by the Senior Loan Documents. Nothing herein
shall require insurance with higher limits, with lower deductibles, with
additional riders, or with more stringent terms and conditions that are required
by the most stringent of the Senior Loan Documents.
 
Section 5.7.          Casualty; Condemnation and Application of Proceeds.
 
(a)          Casualty.
 
(i)           If the Properties shall be damaged or destroyed, in whole or in
part, with the cost of repairing or restoring the damage to any effected
Properties estimated to be $100,000 in the aggregate or more (but such $100,000
limit shall apply on a per-Property basis), by fire or other casualty (a
“Casualty”), Borrower shall give prompt written notice of such damage to
Administrative Agent.  If required by the Senior Loan Documents or if there is
no Senior Loan on the applicable Property, Borrower shall promptly commence and
diligently prosecute, or shall cause the SHP Subsidiaries to promptly commence
and diligently prosecute, the completion of the repair, replacement, rebuilding
and restoration of the Property as nearly as possible to the condition the
Property was in immediately prior to such fire or other casualty (the
“Restoration”) if such Restoration is reasonable practicable, and otherwise in
accordance with the Senior Loan Documents.  Borrower shall pay or shall cause
the SHP Subsidiaries to pay all costs of such Restoration whether or not such
costs are covered by insurance or whether Borrower or the SHP Subsidiaries are
entitled to use the proceeds of such insurance for the Restoration pursuant to
the Loan Documents or the Senior Loan Documents.

 
24

--------------------------------------------------------------------------------

 
 
(ii)          Intentionally Omitted.
 
(iii)         Upon the occurrence of a Casualty causing damage greater than
$100,000, if the Senior Lender does not have the right to participate in the
settlement, adjustment or compromise any claim under any Policy of insurance, or
in the event the Senior Lender has such right but shall waive or otherwise fail
to exercise such right, then it shall be an Event of Default hereunder if any
such claim is settled or compromised on terms that are not approved by
Administrative Agent in writing such approval not to be unreasonably withheld or
delayed.
 
(iv)         Intentionally Omitted.
 
(v)          The reasonable expenses incurred by Administrative Agent in the
adjustment and collection of insurance proceeds shall be deemed Loan Expenses.
 
(b)          Condemnation.
 
(i)           Borrower shall promptly give Administrative Agent written notice
of the actual or threatened commencement of any condemnation or eminent domain
proceeding with respect to any of the Properties and shall deliver to
Administrative Agent copies of any and all papers served or received by any Loan
Party in connection with such actual or threatened proceedings.  Unless
prohibited by the Senior Loan Documents, Administrative Agent may participate
(as determined by Administrative Agent) in any such actual or threatened
proceedings at Borrower’s sole cost and expense, and Borrower shall from time to
time deliver to Administrative Agent, or cause the SHP Subsidiary to deliver to
Administrative Agent, all instruments requested by it to permit such
participation.  Borrower shall, or shall cause the SHP Subsidiary to, at
Borrower’s or SHP’ Subsidiary’s expense, diligently prosecute any such
proceedings, and shall consult with Administrative Agent, its attorneys and
experts, and cooperate with them in the carrying on or defense of any such
proceedings.
 
(ii)          Notwithstanding any taking by any public or quasi-public authority
through eminent domain or otherwise (including any transfer made in lieu of or
in anticipation of the exercise of such taking, a “Condemnation”), Borrower
shall continue to pay the Debt at the time and in the manner provided for its
payment under the Loan Documents and the Debt shall not be reduced unless and
until any award or payment therefore shall have been actually received and
applied by Administrative Agent, after the deduction of reasonable expenses of
collection, to the Debt.

 
25

--------------------------------------------------------------------------------

 


(iii)         If substantially all of any of the Properties or any portion
thereof are taken by a condemning authority, and if required or permitted by the
Senior Lender, Borrower shall, and shall cause the SHP Subsidiaries to, promptly
commence and diligently prosecute the Restoration of the Property, to the extent
reasonably practical, and otherwise comply with the provisions of this Section
5.7.
 
(iv)         The reasonable expenses incurred by Administrative Agent in the
negotiation, prosecution, evaluation and settlement (including Professional
Fees) of any condemnation award shall be deemed Loan Expenses, shall be secured
by the Loan Documents and shall be due and payable by Borrower to Administrative
Agent on demand.
 
(c)          Application.
 
(i)           Notwithstanding anything to the contrary herein, upon the
occurrence of a Casualty or Condemnation, if Senior Lender elects to apply
insurance proceeds or condemnation award (in either case, the “Loss Proceeds”)
to the Senior Loan, then the balance of any Loss Proceeds not so applied to the
Senior Loan shall be applied to the Loan. In the event Senior Lender makes, or
is otherwise required to make, the Loss Proceeds available to Borrower or to a
SHP Subsidiary for Restoration, then the Loss Proceeds shall be so applied as
provided in the Senior Loan Documents and any excess Loss Proceeds remaining
after completion of Restoration and released to Borrower or a SHP Subsidiary
shall be paid to Senior Lender, or if not paid to Senior Lender, then to
Administrative Agent for the benefit of each Lender to be applied to the Debt or
for such other purposes approved by the Requisite Lenders and Borrower.
 
(ii)          If at any time a Casualty in excess of $100,000.00 or a
Condemnation occurs after the Senior Loan has been paid in full, the Loss
Proceeds shall, at the option of the Requisite Lenders, subject to the following
sentence, be applied to the payment of the Debt or applied to reimburse Borrower
or the SHP Subsidiary, as the case may be, for the cost of Restoration in the
manner set forth below.  In the event of a Casualty in the amount of $100,000.00
or less after the Senior Loan has been paid in full, the Loss Proceeds shall be
applied by Borrower to the Restoration of the Property.  In no case shall any
such application reduce or postpone any payments otherwise required under the
Loan Documents.  Only if the Senior Loan is paid in full and an Event of Default
has occurred and is continuing, Administrative Agent shall make such Loss
Proceeds available to the Borrower or the SHP Subsidiary for Restoration
provided that each of the following conditions (“Restoration Conditions”) is
satisfied or waived in writing: (A) no Event of Default has occurred and is
continuing, (B) (x) Administrative Agent is satisfied that such repair or
restoration can be completed not less than 90 days prior to the Scheduled
Maturity Date, or if the Loan has been extended, 90 days prior to the Extended
Maturity Date and (y) Guarantor provides Administrative Agent, for the benefit
of each Lender, with a completion guaranty covering such repair or restoration
on terms and conditions acceptable to Administrative Agent and (C) Borrower
complies with all of the other conditions to disbursement of such Loss Proceeds
set forth in Section 5.7(c)(iii) below. If such Casualty or Condemnation occurs
while Senior Loan is outstanding, then the Senior Lender shall control the
application of proceeds and determinations of whether to commence restoration,
to the extent permitted by the Senior Loan Documents.

 
26

--------------------------------------------------------------------------------

 

(iii)         In the event that the Requisite Lenders, as set forth above,
elects to make the Loss Proceeds available to Borrower or a SHP Subsidiary for
Restoration, Administrative Agent may set reasonable conditions for making said
funds available to Borrower and the SHP Subsidiary, including requiring that if
the Loss Proceeds are not sufficient, in Administrative Agent’s sole judgment to
complete such Restoration and pay for additional property carry costs, that
Borrower or the SHP Subsidiary shall deposit an amount equal to such shortfall
with Administrative Agent for the benefit of each Lender and that such amounts
be expended on Restoration prior to Borrower or the SHP Subsidiary being
permitted to use such Loss Proceeds.
 
(iv)         If the Loss Proceeds are to be disbursed by Senior Lender for
Restoration, Borrower and the SHP Subsidiary shall deliver to Administrative
Agent copies of all written correspondence delivered to and received from Senior
Lender that relates to the Restoration and release of the Loss Proceeds.
 
(d)          Intentionally Omitted
 
Section 5.8.          Title to Collateral. Subject to the Permitted Exceptions,
Borrower shall (i) warrant and defend (A) the title to the Collateral and every
part thereof, and (B) the validity and priority of the Liens and security
interests created by the Loan Documents against the claims of all Persons
whatsoever and (ii) warrant and defend, and cause the SHP Subsidiaries to
warrant and defend, the title of the SHP Subsidiaries to the SHP Subsidiary
Properties and every part thereof. Borrower shall reimburse Administrative Agent
or any Lender for any Losses (including Professional Fees) incurred by
Administrative Agent or any Lender if an interest in the Properties or the
Collateral is claimed by another Person (other than for Permitted Exceptions),
and such Losses and any other amounts expended by Administrative Agent or any
Lender with respect to such Losses shall be deemed Protective Advances. All
proceeds payable under the Owner’s Title Insurance Policy for the SHP Subsidiary
Properties, subject to the rights of Senior Lender, if any, under its mortgage
title insurance Policy, shall be deemed to constitute a distribution from the
SHP Subsidiaries to Borrower and subject to the provisions of the Pledge
Agreements.
 
Section 5.9.          Zoning. Borrower shall not, nor shall it permit the SHP
Subsidiaries to, initiate, join in, acquiesce in, or consent to any change in
any public or private restrictive covenant, easement, zoning law or any other
public or private restriction, limiting, conditioning, changing, qualifying or
defining the uses which may be made of any of the Properties or any part thereof
without the prior written consent of the Requisite Lenders. If under applicable
zoning provisions the use of all or any portion of any of the Properties is or
shall become a nonconforming use, Borrower will not cause or permit and shall
cause the SHP Subsidiaries to not cause or permit the nonconforming use to be
discontinued or abandoned without the express written consent of the Requisite
Lenders. Without limiting the generality of the foregoing, Borrower covenants
that it will cause each of the Properties to be completed, maintained and
operated in compliance in all material respects with all requirements of the
Zoning Ordinance and Applicable Law, including: setback, building height, FAR
and other bulk requirements; unit mix and marketing requirements with respect
thereto, if applicable; and parking and loading dock requirements, if
applicable.

 
27

--------------------------------------------------------------------------------

 

Section 5.10.        Recorded Documents. If such change shall cause a Material
Adverse Effect, without the prior written consent of the Requisite Lenders,
which consent shall not be unreasonably withheld or denied, Borrower shall not,
and shall not permit or cause the SHP Subsidiaries or any other Person to,
record any map, plat, parcel map, lot line adjustment or other subdivision map,
easement, reciprocal easement agreement, declaration or any other recorded
document of any kind covering any portion of the Properties, or any amendment to
any of the foregoing (collectively, “Subdivision Map”), Borrower shall, or shall
cause the SHP Subsidiaries to, submit such Subdivision Map and any and all
amendments thereto to Administrative Agent for each Lender’s review the
Requisite Lender’s and approval. Any default, breach or violation of this
Section 5.10 shall be an automatic Event of Default (without any notice, grace
or cure period.). As a condition precedent to approval by the Requisite Lenders,
if required by the Requisite Lenders, (i) Borrower shall execute, acknowledge
and deliver to Administrative Agent such amendments to the Loan Documents as the
Requisite Lenders may reasonably require to reflect the change in the legal
description of any of the Properties resulting from the recordation of any
Subdivision Map, and (ii) Borrower shall deliver to Administrative Agent, at
Borrower’s sole expense, a title endorsement to the Owner’s Title Insurance
Policy in form and substance satisfactory to Administrative Agent. Subject to
the execution and delivery by Borrower of any documents required under this
Section 5.10, Administrative Agent shall, if required by applicable law, sign
any Subdivision Map approved by the Requisite Lenders pursuant to this Section
5.10, within a reasonable period after written request by Borrower.
 
Section 5.11.        Maintenance of Properties. Borrower shall, or shall cause
the SHP Subsidiaries to, maintain the Properties in a good and safe condition
and repair. The Improvements, materials, equipment, furniture, fixtures and
other articles of personal property located therein and thereon not owned by
lessees under Leases (the “Personal Property”) shall not be removed, demolished
or materially altered (except for normal replacement of the Personal Property
and compliance with franchise requirements or as otherwise permitted herein)
without the prior written consent of Administrative Agent, which shall not be
unreasonably withheld or delayed. Borrower shall not, nor shall it permit the
SHP Subsidiaries to, initiate, join in, acquiesce in, or consent to any change
in any private restrictive covenant, zoning law or other public or private
restriction, limiting or defining the uses which may be made of the Properties
or any part thereof without the prior written consent of Administrative Agent,
which shall not be unreasonably withheld or delayed.

 
28

--------------------------------------------------------------------------------

 

Notwithstanding the above, Borrower or SHP Subsidiaries shall be entitled to
repair and remodel any Property if: (a) such repairs or remodeling do not
involve structural repairs or changes as to the Improvements; and (b) if such
repairs or remodeling do not exceed Two Hundred Fifty Thousand and No/100
Dollars ($250,000.00) in any given year or Five Hundred Thousand and No/100
Dollars ($500,000.00) over the term of the Note; and (c) such repair or
remodeling shall not reduce the number of hotel guest rooms at the respective
Property. In all events, if the remodeling or repairs may be reasonably
determined to materially decrease the revenues or profitability of Borrower or
SHP Subsidiary as respects the operations at the respective Property, prior
written consent of the Requisite Lenders must be obtained.
 
Section 5.12.        Taxes and Liens.
 
(a)          Taxes and Other Charges. Borrower shall promptly pay or cause the
SHP Subsidiaries to pay all taxes, assessments, governmental licenses and
impositions, and other similar charges (the “Taxes”), all ground rents,
maintenance charges, charges for utility services and similar charges (the
“Other Charges”), in each case now or hereafter levied or assessed or imposed
against any of the Properties or any part thereof as same become due and
payable. Borrower will, or will cause the SHP Subsidiaries to, deliver to
Administrative Agent, on a quarterly basis, evidence satisfactory to
Administrative Agent that the Taxes and Other Charges have been so paid or are
not then delinquent, including without limitation, paid receipts for the payment
of the Taxes and Other Charges prior to the date the same shall become
delinquent. Subject to the Senior Loan, Borrower or the SHP Subsidiaries, at
their own expense, may contest by appropriate legal proceedings, promptly
initiated and conducted in good faith and with due diligence, the amount or
validity or application in whole or in part of any of the Taxes, Other Charges
or any Lien (other than the Lien of the Loan Documents or Senior Loan Documents)
provided that, and only for so long as (1) no Event of Default has occurred and
is continuing; (2) neither any of the Properties nor any part thereof or
interest therein will in the opinion of Administrative Agent be in danger of
being sold, forfeited, terminated, cancelled or lost; (3) in the case of Taxes,
Borrower or the SHP Subsidiaries have paid the same before such amounts become
delinquent even though Borrower is contesting the same; (4) such contest shall
be permitted under and be conducted in accordance with Applicable Law and in
accordance with the provisions of any other instrument or agreement affecting
any of the Properties to which Borrower or the SHP Subsidiaries is subject
(including the Senior Loan Documents) and shall not constitute a default
thereunder; (5) Borrower or the SHP Subsidiaries promptly pays any contested
amount if and to the extent the outcome of such contest requires the payment of
the same; (6) unless Borrower or the SHP Subsidiaries shall have paid the same
under protest or Senior Lender shall have undertaken any of the following if
permitted by the Senior Loan Documents; at Administrative Agent’s option
Borrower or the SHP Subsidiaries shall have either (i) deposited with
Administrative Agent adequate cash reserves for the payment thereof, together
with all interest and penalties which may accrue thereon, or (ii) furnished to
Administrative Agent such other security Administrative Agent may deem adequate
to insure the payment of such contested amounts together with all interest and
penalties which may accrue thereon; provided, however, Administrative Agent and
the Lenders agree that Borrower or the SHP Subsidiaries may satisfy the
requirements of this clause (6) by obtaining in favor of Administrative Agent
and each Lender an indemnity (in form and content reasonably acceptable to
Administrative Agent) from a title insurance company or other surety acceptable
to Administrative Agent in respect of any Lien being contested by the Borrower
so long as at no time shall the aggregate amount of all then outstanding Liens
for which an indemnity has been obtained exceed the sum of $50,000. In addition,
if the contested Taxes or Other Charges are not paid in full when such Loan
Party commences such contest, then such proceeding must suspend the collection
of Taxes and Other Charges. In addition, Borrower shall pay to Administrative
Agent upon demand, any reasonable costs incurred by Administrative Agent in
ensuring compliance by such Loan Party with this Section 5.12 including
reasonable attorney’s fees, monitoring and evaluating expenses and any tax
service fees.

 
29

--------------------------------------------------------------------------------

 

(b)          Liens. Borrower shall not allow nor permit the SHP Subsidiaries to
allow and shall promptly cause to be paid and discharged any Lien or charge
whatsoever other than the Senior Loan and Permitted Liens which may be or become
a Lien other than the Senior Loan. Borrower shall not allow the Properties to at
any time be encumbered by any Lien which is not a Permitted Lien or the Senior
Loan.
 
(c)          Tax and Insurance Escrow. If at any time any Senior Lender ceases
maintaining a tax escrow or a capital improvement reserve in accordance with the
Senior Loan Documents as in effect on the date hereof, then the Requisite
Lenders shall have the right to require Borrower to establish any such reserve
with Administrative Agent in such amounts as would have been required in
accordance with the Senior Loan Documents in effect on the date hereof and
pursuant to such procedures as reasonably determined by Administrative Agent.
 
Section 5.13.        Waste. Borrower shall not, and shall cause the SHP
Subsidiaries to not, (a) commit or cause any waste of any of the Properties, (b)
make or permit to be made any change in the use of the Properties which will in
any way materially increase the risk of fire or other hazard arising out of the
use or operation of the Properties, (c) take or cause to be taken any action
that might invalidate or give cause for cancellation of any Policy, or (d) do or
permit to be done thereon anything that could in any way materially impair the
value of any of the Properties or Administrative Agent or any Lender’s rights
under the Loan Documents.
 
Section 5.14.        Misapplication of Funds. Borrower shall not, and shall
cause each other Loan Party not to, distribute any Property revenues or Loss
Proceeds in violation of the provisions of the Loan Documents, misappropriate or
apply any Security Deposit or portion thereof, or make any Distributions in
violation of the provisions of the Loan Documents.

 
30

--------------------------------------------------------------------------------

 

Section 5.15.        Compliance With Laws. Borrower shall, and shall cause the
SHP Subsidiaries to promptly comply with all Applicable Law relating to the
design, construction, completion, ownership, operation and maintenance of the
Properties applicable to the ownership, use and operation of the Properties.
Borrower shall from time to time, upon Administrative Agent’s request, provide
Administrative Agent with evidence reasonably satisfactory to Administrative
Agent that the Properties comply in all material respects with all Applicable
Law. Borrower shall not alter and shall not permit the SHP Subsidiaries to alter
the Properties in any manner which would materially increase Borrower’s or SHP’
Subsidiaries’ responsibilities or obligations for compliance with Applicable Law
without the prior written approval of the Requisite Lenders, which shall not be
unreasonably withheld or delayed. The Requisite Lender’s approval of the plans,
specifications, or working drawings for alterations of any of the Properties
shall create no responsibility or liability on behalf of Administrative Agent or
any Lender for their completeness, design, sufficiency or their compliance with
Applicable Law, and such approval shall not be relied on by any Person. The
Requisite Lenders may condition any such approval upon receipt of a certificate
of compliance in all material respects with Applicable Law from an independent
architect, engineer, or other Person reasonably acceptable to the Requisite
Lenders. Borrower shall give prompt notice to Administrative Agent of the
receipt by Borrower or SHP Subsidiaries of any notice related to a material
violation of any Applicable Law and of the commencement of any proceedings or
investigations which relate to compliance with Applicable Law.
 
Section 5.16.        Books and Records.
 
(a)          Maintain. Borrower will keep and maintain, and will cause the SHP
Subsidiaries to keep and maintain, on a Fiscal Year basis, in accordance with
Agreed Accounting Principles in writing and consistently applied, proper and
accurate books, records and accounts reflecting all of the financial affairs of
Borrower, SHP Subsidiaries and each Loan Party and all items of income and
expense in connection with the operation of the Properties. Administrative Agent
shall have the right from time to time at all times with prior notice during
normal business hours to examine such books, records and accounts at the office
of Borrower or other Person maintaining such books, records and accounts and to
make copies or extracts thereof as Administrative Agent shall desire, at
Administrative Agent’s sole expense unless an Event of Default has occurred and
is continuing. After the occurrence of an Event of Default, the Borrower shall
pay any reasonable costs and expenses incurred by Administrative Agent to
examine such accounting records as Administrative Agent shall determine to be
necessary or appropriate in the protection of Administrative Agent and each
Lender’s interest. The Borrower shall, and cause the SHP Subsidiaries to,
furnish or make available to Administrative Agent and its agents convenient
facilities for the examination and audit of any of the applicable books and
records.
 
(b)          Senior Loan. Borrower shall, and shall cause the SHP Subsidiaries
to, concurrently furnish to Administrative Agent all financial statements,
operating statements, balance sheets, budgets, rent rolls, notices, consents,
requests, reports, and all other financial or written communications related to
the Properties delivered to the Senior Lender and/or received by Borrower or SHP
Subsidiaries from or on behalf of Senior Lender.
 
(c)          Financial and Other Reports. Borrower shall deliver, and cause the
SHP Subsidiaries to deliver to Administrative Agent each of the following:

 
31

--------------------------------------------------------------------------------

 

(i)           annually, within one hundred twenty (120) days after the end of
each Fiscal Year, complete executed copies of the audited financial statements
of Borrower and Guarantor, including a statement of operations (profit and
loss), a statement of cash flows, a calculation of net operating income, a
balance sheet for such Fiscal Year (A) prepared by an Approved Accounting Firm,
and (B) certified to by a duly authorized representative of such applicable
party and such Approved Accounting Firm as being true, complete and accurate;
and such other information as reasonably requested by Administrative Agent,
covering, in a separate report which shall not be audited and shall be
internally-prepared, the Properties, the SHP Subsidiaries, Borrower and each
Loan Party;
 
(ii)          annually, within ninety (90) days after the end of each Fiscal
Year, complete copies of the internally-prepared statements of operations for
the Properties;
 
(iii)         within forty-five (45) days after the end of each calendar
quarter, complete copies of unaudited financial statements for the Properties
and for the SHP Subsidiaries, Borrower and each Loan Party for such quarter and
the year to date prepared and certified to by a duly authorized representative
of such applicable party as being true, complete and accurate;
 
(iv)        annually, within one hundred twenty (120) days after the end of each
Fiscal Year, and within forty-five (45) days after the end of each calendar
quarter if requested by Administrative Agent, complete executed copies of
unaudited financial statements for each Guarantor prepared and certified to by
such Guarantor as being true, complete and accurate;
 
(v)         within twenty-five (25) days after the end of each month, complete
executed copies of internally-prepared financial statements for the Properties
for such month on a monthly and year to date basis and a certified status report
concerning the operating performance of the Properties, in form and substance
reasonably satisfactory to Administrative Agent, which report shall provide a
comparison of operating performance to the Annual Budget, as applicable;
 
(vi)         intentionally omitted;
 
(vii)        intentionally omitted;
 
(viii)      concurrently with filing, copies of all federal income tax returns
filed with respect to Borrower and the SHP Subsidiaries, if any;
 
(ix)         within five (5) days after request, such further detailed
information covering the operation of the Properties and the financial affairs
of any Loan Party, as may be reasonably requested by Administrative Agent; and

 
32

--------------------------------------------------------------------------------

 

(x)          concurrently with delivery to Senior Lender, to the extent not
otherwise provided pursuant to the above provisions of this Section 5.16, copies
of all financial information required to be delivered to the Senior Lender
pursuant to the Senior Loan Documents.
 
Each required annual and quarterly financial statement shall be accompanied by
an Officer’s Certificate certifying on the date thereof either (i) that, to such
officer’s knowledge, there has not occurred any Event of Default and there does
not exist an Unmatured Default, and (ii) that if an Event of Default shall have
occurred or if an Unmatured Default exists, the nature thereof and the date of
occurrence or the period of time it has existed. If Borrower fails to deliver,
or fails to cause SHP Subsidiaries to deliver, any such report to Administrative
Agent, and Borrower fails to cure the same within ten (10) days after receiving
notice from Administrative Agent, the same shall constitute an Event of Default.
 
(d)          Title Reports. Upon request by Administrative Agent, Borrower shall
provide Administrative Agent with current UCC Searches or updates to UCC
Searches previously delivered to Administrative Agent. If Borrower fails to
provide such reports to Administrative Agent within thirty (30) days of
Administrative Agent’s request therefore, such failure shall constitute an Event
of Default, and Administrative Agent shall have the right to obtain copies of
such reports or updates at Borrower’s sole cost and expense.
 
(e)          Officer’s Certificates. At the time of the delivery of the
financial statements provided for in Section 5.16, Borrower shall also deliver
an Officer’s Certificate of Borrower, that to such officer’s knowledge after due
inquiry, no Unmatured Default or Event of Default has occurred and is continuing
or, if any Unmatured Default or Event of Default has occurred and is continuing,
specifying the nature and extent thereof, and setting forth in reasonable detail
the calculations required to establish whether the Loan Parties were in
compliance with the Loan Documents, at the end of such fiscal month.
 
Section 5.17.        Litigation. Borrower shall give prompt written notice to
Administrative Agent of any litigation or governmental proceedings pending
against the Properties, the SHP Subsidiaries or any Loan Party in which the
maximum amount of potential liability exceeds $50,000.00.
 
Section 5.18.        Bankruptcy. Borrower shall give prompt written notice to
Administrative Agent of any voluntary or involuntary bankruptcy, reorganization,
insolvency or similar proceeding under any Bankruptcy Law against any Loan Party
or any tenant under any Lease.
 
Section 5.19.        Distributions.
 
(a)          Intentionally Omitted.

 
33

--------------------------------------------------------------------------------

 

(b)          Lender’s Collateral. Subject to the requirements of the Senior Loan
Agreements and Senior Loan Documents, (i) all Excess Cash Flow from the
Collateral Properties shall be deposited into ECF Reserve Account A and shall be
and become Collateral as security for the Obligations and (ii) all Excess Cash
Flow from the Non-Collateral Properties shall be deposited into ECF Reserve
Account B and shall be and become Collateral as security for the Obligations.
Each Lockbox Account shall be under the sole dominion and control of
Administrative Agent for the benefit of each Lender. The Lockbox Accounts shall
be entitled “Fortress/Summit ECF Reserve Account A and B”. Borrower hereby
grants to Administrative Agent for the benefit of each Lender a first priority
security interest in the Lockbox Account and all deposits at any time contained
therein and the proceeds thereof and will take all actions necessary to maintain
in favor of Administrative Agent for the benefit of each Lender a perfected
first priority security interest in the Lockbox Account, including authorizing
and filing UCC-1 Financing Statements and continuations thereof. Administrative
Agent shall have the sole right to make withdrawals from the Lockbox Account
(subject to the provisions of this Agreement) and all costs and expenses for
establishing and maintaining the Lockbox Account shall be paid by Borrower.
Notwithstanding the foregoing, Lender shall permit the Borrower to provide
financial assistance to SHP Subsidiaries which are unable to support any
Property’s operations, debt payments capital expenditures or similar
requirements through the cash flow generated at such Property. Such financial
assistance shall be in the form of an intercompany loan, which such intercompany
loan shall be in a form acceptable to the Administrative Agent and which
intercompany loan shall be pledged to the Administrative Agent for the benefit
of each Lender pursuant to a pledge agreement acceptable to the Administrative
Agent in all respects, provided that if such intercompany loan is not permitted
by the applicable Senior Loan, then such financial assistance shall be in the
form of an equity contribution in such SHP Subsidiary, and in either case, such
financial assistance shall not exceed amounts set forth in the Annual Budget
without the prior written consent of the Requisite Lenders. Provided that no
Event of Default has occurred and is continuing and there is no Unmatured
Default, Administrative Agent shall release (to the extent available in the
Lockbox Accounts) up to (i) from the date of the Amendment through the Scheduled
Maturity Date, $7.5 million from the Lockbox Accounts for the sole purpose of
amortizing the Senior Loans, and (ii) from the Scheduled Maturity Date through
the Extended Maturity Date, $1.5 million from the Lockbox Accounts for the sole
purpose of amortizing the Senior Loans, each in the manner set forth on Exhibit
X attached hereto. Furthermore, in the event a Senior Lender requires a
principal pay down in excess of the amounts set forth on Exhibit X, Borrower may
re-allocate up to twenty percent (20%) of any line item described on Exhibit X.
 
Notwithstanding anything to the contrary herein, Borrower shall be permitted to
retain $4 million in unencumbered cash in a non Lockbox Account for so long as
it is require to do so under any Senior Loan Agreement.

 
34

--------------------------------------------------------------------------------

 

(c)          Prohibition. At no time that any portion of the Debt remains
outstanding shall Borrower permit the purchase or redemption of any direct or
indirect interests in any of SHP Subsidiaries or Borrower in violation of
Article VII, or, except as expressly permitted in this Section and as permitted
under Borrower’s Operating Agreement with respect to Classes A, A-1 and B, the
declaration or payment of any Distributions or the setting aside of any funds
for any such purposes. If any Distributions shall be received by any Loan Party
or any other Person prior to being deposited in the Lockbox Account (other than
Administrative Agent or Senior Lender), such Loan Party or other Person shall
hold the same in trust for the benefit of Administrative Agent and immediately
deliver the same for deposit into the Lockbox Account.
 
(d)          Delivery to Lender. Subject to Section 5.19(c) and subject to the
Senior Loan, Administrative Agent and each Lender expressly agrees that the SHP
Subsidiaries shall be permitted to make Distributions to Borrower only upon the
express condition that Borrower shall cause the SHP Subsidiaries to deliver such
Distributions directly to Administrative Agent (and to no other Person without
the prior express written consent of the Requisite Lenders) by wire transfer
(pursuant to wiring instructions to be furnished by Lender) for deposit in the
Lockbox Account. In the event a Sweep Event is continuing, Administrative Agent
shall be permitted to apply all amounts in the Lockbox Account toward the
balance of the outstanding principal amount of the Loan or any interest and fees
due under the Loan.
 
(e)          Dividend Allowance. Subject to the Senior Loan, following the
Dividend Event, all Excess Cash Flow shall be distributed (i) 50% to the
Administrative Agent, to be applied toward the principal paydown of the Loan and
(ii) 50% to the Borrower for the payment of dividends to the members of Borrower
or any other purpose.

 
35

--------------------------------------------------------------------------------

 

Section 5.20.        Affiliate Agreements. Any Loan Party may contract, verbally
or in writing, with any other Loan Party or any direct or indirect partner,
member, shareholder or Affiliate thereof, for services to be provided to such
Loan Party related to the Properties (collectively, the “Affiliate Agreements”).
Fees, payments, compensation and reimbursements related to such contracts must
be normal and customary for the service provided, and as if the service were
provided by a third party. Payment by a Loan Party to any other Loan Party or
any direct or indirect partner, member, shareholder or Affiliate thereof of any
fees, payments, compensation or reimbursements which are not normal and
customary must be consented to in advance by the Administrative Agent.
Notwithstanding the above, the following fees, payments, compensation and
reimbursements are specifically approved by Administrative Agent: (i) any
distribution, disbursement, payment, fee, return or reimbursement set forth in
the Organizational Documents of any Loan Party, but subject to Section 5.19;
(ii) any fee, payment, compensation or reimbursement set forth in the Management
Agreement; (iii) payments of commissions and fees to Summit Capital Partners,
LLC, formerly known as Summit Real Estate Investments, LLC, for broker-dealer
services provided, not to exceed 8% of securities sold plus expense
reimbursement; (iv) payment of salaries, bonuses, benefits or other compensation
to employees of any Loan Party; (v) payment of principal and interest for funds
borrowed by a Loan Party; or (vi) reimbursements of expenses paid on behalf of a
Loan Party. The payment of any fees, commissions or other compensation which are
not normal and customary without the prior written consent of Administrative
Agent, if required, shall constitute an automatic Event of Default (with no
notice, cure or grace period). The parties to each Affiliate Agreement shall
acknowledge and agree that such agreement is terminable by SHP Subsidiaries or
Administrative Agent upon notice, without penalty, premium or liability for
future or accrued liabilities or obligations, if an Event of Default shall have
occurred and is continuing under the Loan Documents. Any Management Agreement
shall either (i) provide that such Management Agreement may be terminated on no
more than 30 days prior notice, with or without cause, and without penalty, or
(ii) be subject to a manager’s subordination agreement in substantially the same
form and substance as the Subordination Agreement of Approved Manager delivered
on the Closing Date and providing that if any Lender acquires an ownership
interest in Borrower, directly or indirectly, then the Manager agrees that such
Lender (or such purchaser at foreclosure) may terminate the Management Agreement
at any time upon thirty (30) days notice to the Manager with or without cause or
premium. Subject to the Senior Loan, following an Event of Default under the
Loan Documents, i) no Loan Party shall enter into any new Affiliate Agreements
without the prior written consent of Administrative Agent in each case, and (ii)
if requested by Administrative Agent in writing, Borrower shall, or shall cause
the SHP Subsidiaries or the applicable Loan Party to, terminate the Management
Agreement and any other Affiliate Agreement specified by Administrative Agent
within five (5) days after delivery of Administrative Agent’s request without
payment of any penalty, premium or termination fee. If such Affiliate Agreement
is not terminated in accordance with the immediately preceding sentence,
Administrative Agent shall have the right, and Borrower hereby irrevocably
authorizes Administrative Agent and irrevocably appoints Administrative Agent as
Borrower’s attorney-in-fact coupled with an interest, at Administrative Agent’s
sole option, to terminate the Management Agreement and such Affiliate Agreement
on behalf of and in the name of Borrower or the applicable Loan Party, and
Borrower hereby releases and waives any claims against Administrative Agent or
any Lender arising out of Administrative Agent’s exercise of such authority. Any
default, breach or violation of this Section 5.20 shall be an automatic Event of
Default (without any notice, grace or cure period.).
 
Section 5.21.        Equity Contribution. Unless otherwise approved by Requisite
Lenders in writing, until such time as the Loan has been indefeasibly paid in
full (together with all interest thereon and other sums payable with respect
thereto), Borrower shall cause the SHP Subsidiaries at all times to keep the
Equity Contribution invested in the Properties as equity and shall not permit
any return of the Equity Contribution.
 
Section 5.22.        Single Purpose Entity. The SHP Subsidiaries shall at times
be a Single Purpose Entity, and Borrower shall not, and shall not permit any of
the SHP Subsidiaries to take any action inconsistent with the provisions which
embody the requirements for a Single Purpose Entity or as otherwise set forth in
the respective SHP Subsidiaries’ Organizational Documents.
 
Section 5.23.        Intentionally Omitted.
 
 
36

--------------------------------------------------------------------------------

 
 
Section 5.24.        Loan Party Compliance. Borrower shall take all steps
necessary to cause each Loan Party to comply with the terms and provisions of
the Loan Documents and the Senior Loan Documents.
 
Section 5.25.        Continued Existence. Borrower shall, and shall cause each
Loan Party to, do or cause to be done all things necessary to preserve, renew
and keep in full force and effect its existence, and material rights, licenses,
permits and franchises in compliance with Applicable Law. Borrower shall not,
and shall not allow, cause or permit the SHP Subsidiaries to dissolve,
terminate, liquidate, merge with, consolidate into or acquire another Person.
Borrower shall, and shall take all steps necessary to cause each Loan Party, to
at all times maintain, preserve and protect all franchises and trade names and
preserve all of such party’s property used or useful in the conduct of their
business and shall keep the Properties in good working order and repair, and
from time to time make, or cause to be made, all reasonably necessary repairs,
renewals, replacements, betterments and improvements thereto. Borrower will not,
and will not allow, cause or permit the SHP Subsidiaries to change its name,
identity (including its trade name or names) or ownership structure without the
Requisite Lender’s prior written consent. Borrower shall not allow or permit any
change in the use of the Properties without the Requisite Lender’s prior written
consent. Borrower will, and will cause the SHP Subsidiaries to qualify to do
business and will remain in good standing under the laws of the states in which
the Properties are located and in each jurisdiction as and to the extent the
same is required for the ownership, maintenance, management and operation of the
Properties.
 
Section 5.26.        Conduct of Business. Borrower shall not make, and shall
cause the SHP Subsidiaries not to make, any material change in the scope or
nature of its business objectives, purposes or operations, or undertake or
participate in activities other than the continuance of its present business
without the Requisite Lender’s prior written consent not to be withheld or
delayed Borrower shall not, and shall not allow any Loan Party to make any
change in the location of its “place of business” or “chief executive office”
(as such terms are used in Section 9-307 of the Uniform Commercial Code) without
the prior written consent of Administrative Agent which shall not be
unreasonably withheld or delayed so long as Administrative Agent’s security
interest for the benefit of the Lenders in the Collateral remains a fully
perfected first priority security interest in the Collateral and provided
Borrower executes and delivers to Administrative Agent or causes to be executed
and delivered to Administrative Agent such UCC financing statements as
Administrative Agent may reasonably require.
 
Section 5.27.        Additional Ownership Covenants. Until the Debt and the
Obligations have been fully paid and performed (a) the Borrower shall be the
sole and exclusive member of each of the SHP Subsidiaries, (b) Guarantor shall
be the sole and exclusive Company Manager of Borrower, in accordance with
Borrower’s Organizational Documents and (c) Guarantor shall have the requisite
power and authority to direct the management and affairs of Borrower, Borrower
shall have the requisite power and authority to solely control and direct the
management and affairs of each of the SHP Subsidiaries, except as otherwise set
forth in the SHP Subsidiaries’ Organizational Documents.

 
37

--------------------------------------------------------------------------------

 

Section 5.28.        Intentionally Omitted.
 
Section 5.29.        Organizational Documents. Unless otherwise consented to in
writing by the Requisite Lenders, Borrower shall not amend, modify or terminate,
and shall not cause, permit or cause the SHP Subsidiaries or any other Loan
Party, to amend, modify or terminate, its formation and Organizational Documents
without the Requisite Lender’s prior written consent.
 
Section 5.30.        ERISA.
 
(a)          Borrower covenants and agrees that it shall not engage in any
transaction, nor will it permit or cause any Loan Party to engage in any
transaction, which would cause any obligation or action taken or to be taken,
hereunder (or the exercise by Administrative Agent or any Lender of any of its
rights under the Loan Documents) to be a non-exempt (under a statutory or
administrative class exemption) prohibited transaction under ERISA.
 
(b)          Borrower further covenants and agrees to deliver to Administrative
Agent such certifications or other evidence from time to time throughout the
term of the Loan, as required by Administrative Agent, that:  (i) no Loan Party
is an “employee benefit plan” as defined in Section 3(3) of ERISA, which is
subject to Title I of ERISA, or a “governmental plan” within the meaning of
Section 3(32) of ERISA; (ii) no Loan Party is subject to state statutes
regulating investments and fiduciary obligations with respect to governmental
plans; and (iii) one or more of the following circumstances is true with respect
to each Loan Party:  (A) equity interests in such Loan Party are publicly
offered securities, within the meaning of 29 C.F.R. § 2510.3-101(b)(2); (B) less
than 25 percent of each outstanding class of equity interests in such Loan Party
are held by “benefit plan investors” within the meaning of 29 C.F.R. §
2510.3-101(f)(2); and (C) each Loan Party qualifies as an “operating company” or
a “real estate operating company” within the meaning of 29 C.F.R. §
2510.3-101(c) or (e) or an investment company registered under The Investment
Company Act of 1940.
 
Section 5.31.        Environmental.
 
(a)          Compliance with Environmental Laws. Borrower will cause, and will
cause the SHP Subsidiaries to cause, the use of the Properties to be in full
compliance at all times with all Environmental Laws.
 
(b)          Environmental Permits. Borrower shall, and shall cause the SHP
Subsidiaries to, obtain and maintain all required permits, approvals,
certificates, licenses and other authorizations relating to any Permitted
Environmental Use.

 
38

--------------------------------------------------------------------------------

 

(c)          Notification. Borrower shall, and shall cause the SHP Subsidiaries
to, immediately notify Administrative Agent (with copies where applicable) of
any claims, complaints, notices, inquiries or other information which any Loan
Party has or may receive or obtain relating to any Environmental Condition of
the Properties or any surrounding areas.
 
(d)          Inspection and Reports. At the request of Administrative Agent at
any time and from time to time, Borrower shall, and shall cause the SHP
Subsidiaries to, permit Administrative Agent and its consultants and agents to
perform an environmental assessment of the Properties or any portion thereof,
including the preparation of any new or updated Environmental Report. In
connection therewith, Administrative Agent and its consultant and agents may
enter upon and inspect any of the Properties or any portion thereof and perform
tests of the air, soil, ground water and building materials; and Borrower will,
and will cause the SHP Subsidiaries to, cooperate and use best efforts to cause
tenants and other occupants of the Properties to cooperate with Administrative
Agent and its consultants and agents The cost of any such assessment and any
report based thereon will be deemed Loan Expenses (i) if the assessment or
report discloses any Environmental Condition which is not a Permitted
Environmental Use or (ii) if such assessment was initiated at a time when
Administrative Agent has reasonable cause to believe that an Environmental
Condition exists at any of the Properties which is not a Permitted Environmental
Use or (iii) any time after the occurrence of an Event of Default. Borrower and
the Guarantor hereby acknowledge and agree that in no event will Administrative
Agent or any Lender, their consultants or agents have any liability to Borrower
or any other Loan Party with respect to the results of any such assessment or
report.
 
(e)          Remedies. In the event of any Environmental Condition affecting any
of the Properties which is not Permitted Environmental Use, whether or not any
action to correct or ameliorate such Environmental Condition has been ordered by
any Governmental Authority or other Person, the Requisite Lenders may (but shall
have no obligation), in the Requisite Lender’s sole discretion:
 
(i)           by notice to Borrower, obligate Borrower to take, or cause the SHP
Subsidiaries to take, appropriate action to correct or ameliorate such
Environmental Condition, in which event Borrower or the SHP Subsidiaries (as the
case may be) shall take such action at Borrower’s or SHP Subsidiaries’ sole
expense;
 
(ii)          enter or cause its agents or consultants to enter upon the
Property and take appropriate action to correct or ameliorate the Environmental
Condition, in which case Borrower will, and will cause SHP Subsidiaries to,
cooperate and use best efforts to cause tenants and other occupants of the
Properties to cooperate with Administrative Agent and its consultants and
agents; and/or
 
(iii)         exercise any other rights or remedies that Administrative Agent 
or any Lender may have.

 
39

--------------------------------------------------------------------------------

 

Any expenditures made by Administrative Agent or any Lender in exercising its
rights in connection with the foregoing shall be deemed Protective Advances.
Notwithstanding the above, any action or requirement of a Senior Lender
regarding such Environmental Condition shall supersede the ability of
Administrative Agent and Lender to take an action or requirement as set forth
hereunder.
 
Section 5.32.        Estoppel Statements. Within ten (10) days after request by
Administrative Agent to Borrower, but not more frequently than reasonably
necessary, Borrower shall furnish to Administrative Agent a statement, duly
acknowledged and certified and setting forth (A) the original principal amount
of the Note, (B) the unpaid principal amount of the Note, (C) the applicable
interest rate of the Note, (D) the date on installments of interest and
principal were last paid, (E) the terms of payment, (F) any offsets or defenses
to the payment of the Loan, if any, (G) that the Note, this Agreement and the
other Loan Documents are valid, legal and binding obligations of the Loan
Parties, and have not been Amended or, if Amended, giving particulars of such
Amendment (H) that, except as provided in such statement, there are no defaults
or events which with the passage of time or the giving of notice or both, would
constitute an Event of Default under the Loan Documents, (I) whether or not, to
the best knowledge of the Loan Parties, any of the tenants under the Leases are
in default under the Leases, and, if any of the tenants are in default, setting
forth the specific nature of all such defaults, and (J) as to any other matters
reasonably requested by Administrative Agent, including with respect to the
Senior Loan (“Borrower Estoppel Certificate”).
 
Section 5.33.        Cooperate in Legal Proceedings. Borrower shall, and shall
cause the SHP Subsidiaries to cooperate fully with Administrative Agent and each
Lender with respect to any proceedings before any court, board or other
Governmental Authority, which may in any way affect the rights of Administrative
Agent or any Lender hereunder, or any rights obtained by Administrative Agent or
any Lender under any of the other Loan Documents and, in connection therewith,
permit Administrative Agent, at its election, to participate in any such
proceedings on behalf of each Lender.
 
Section 5.34.        Further Assurances. Borrower shall and shall cause each of
the Loan Parties to, do and execute all and such further lawful and reasonable
acts, conveyances and assurances as are reasonably required, as reasonably
determined by Administrative Agent, to carry out the intents and purposes of
this Agreement and the other Loan Documents. At Administrative Agent’s request,
Borrower shall cause each of the Loan Parties to execute and deliver on demand
one or more financing statements or other instruments, to evidence or perfect
more effectively the security interest of Administrative Agent for the benefit
of each Lender in the Collateral, and if any of the Loan Parties fails to
execute and deliver any of the foregoing within ten (10) Business Days after
such request by Administrative Agent, Borrower on its own behalf and on behalf
of each Loan Party hereby grants to Administrative Agent an irrevocable power of
attorney coupled with an interest for the purpose of exercising and perfecting
any and all rights and remedies available to Administrative Agent or any Lender
pursuant to this Section 5.34, and hereby authorizes Administrative Agent to
execute in the name of such Loan Party or without the signature of such Loan
Party to the extent Administrative Agent may lawfully do so, any such financing
statements or other instruments.

 
40

--------------------------------------------------------------------------------

 

Section 5.35.        Contracts. Borrower shall and shall cause the SHP
Subsidiaries to, deliver or cause to be delivered to Administrative Agent at
least once a year copies of all new, material contracts or other agreements (and
all amendments, modifications or supplements thereto) affecting any Loan Party
or the use, maintenance, management or operation of any of the Properties. All
service, maintenance or other contracts affecting the Properties shall be
arms-length transactions with Persons who are not Affiliates of any Loan Party,
or are otherwise in the ordinary course of the applicable Loan Party’s business
and on terms and conditions not less favorable than could be obtained from a
third party and shall provide for the payment of fees in amounts and upon terms
not in excess of existing market rates, unless otherwise approved by the
Requisite Lenders.
 
Section 5.36.        Intentionally Omitted.
 
Section 5.37.        Intentionally Omitted.
 
Section 5.38.        .  Borrower shall prepare and deliver to Administrative
Agent, within forty-five (45) days prior to the beginning of each calendar year,
an annual expenditure budget for the Properties showing, on a month-by-month
basis, in reasonable detail (i) each line item of anticipated income and
operating expenses, and (ii) each line item of anticipated Capital Expenditures
(“Annual Budget”). The Annual Budget shall set forth in reasonable detail
budgeted capital, operating and other expenses, including without limitation the
salaries and potential bonuses and other compensation of directors, officers and
employees of Borrower and the SHP Subsidiaries. The Annual Budget through
December 31, 2010 is attached hereto as Exhibit N. Without the consent of the
Requisite Lenders, which shall not be unreasonably withheld, Borrower shall not,
and shall cause the SHP Subsidiaries not to, incur costs or expenses in excess
of the amounts set forth in the Annual Budget.
 
Section 5.39.        Permitted Debt.
 
(a)          Neither Borrower nor any of SHP Subsidiaries shall incur any
Indebtedness other than Permitted Debt and other than new construction financing
for newly acquired development properties.
 
(b)          Intentionally Omitted.
 
Section 5.40.        Franchise Agreements. Without the prior written consent of
the Requisite Lenders, which consent shall not be unreasonably withheld,
conditioned or delayed, Borrower shall not, and shall cause SHP Subsidiaries to
not (i) surrender, terminate the Franchise Agreements, (ii) reduce or consent to
the reduction of the term of the Franchise Agreements, (iii) increase or consent
to the increase of the amount of any charges under the Franchise Agreements or
(iv) otherwise modify, change, supplement, restate, alter or amend, or waive or
release any of its rights and remedies under the Franchise Agreements in any
material respect. In the event that any Franchise Agreement expires or is
terminated (without limiting any obligation of Borrower to obtain the Requisite
Lender’s consent to any termination or modification of the Franchise Agreements
in accordance with the terms and provisions of this Agreement) Borrower shall
promptly enter into a replacement Franchise Agreement.

 
41

--------------------------------------------------------------------------------

 

Section 5.41.        Intentionally Omitted.
 
Section 5.42.        Debt Service Coverage Ratio. The Properties shall have a
Debt Service Coverage Ratio of (i) 1.10 until the Scheduled Maturity Date and
(ii) 1.15 at all times following the Scheduled Maturity Date.
 
Section 5.43.        Representations. Borrower shall cause all representations
and warranties set forth in Article III to be true and correct in all material
respects at all times until the Loan is irrevocably repaid in full, as fully as
if each such representation and warranty were remade as of each such date.
 
ARTICLE VI
 
SENIOR LOAN
 
Section 6.1.          Compliance. Borrower shall, and shall cause the SHP
Subsidiaries to (a) pay all principal, interest and other amounts required to be
paid under and pursuant to the provisions of the Senior Loan Documents; (b)
diligently perform and observe all of the material terms, covenants and
conditions of the Senior Loan Documents (provided, however, that any term,
covenant or condition, the non-performance of which would trigger a default or
event of default under the Senior Loan Documents shall be deemed “material”);
(c) notify Administrative Agent in writing upon receipt by Borrower or any SHP
Subsidiary of any notice by the Senior Lender of any default (whether or not
subject to cure) by any Person in the performance or observance of any of the
terms, covenants or conditions of the Senior Loan Documents; and (d) deliver to
Administrative Agent a true copy of each such other notice regarding a consent
or request for consent, or other material correspondence to or from Senior
Lender in connection with or relating to the Senior Loan.

 
42

--------------------------------------------------------------------------------

 

Section 6.2.          Lender’s Cure Rights.
 
(a)          Cure Rights. Without limiting the generality of the other
provisions of this Agreement, and without waiving or releasing any Loan Party
from any of their Obligations under the Loan Documents, if there shall occur any
default under the Senior Loan Documents or if Senior Lender asserts that
Borrower, any SHP Subsidiary or any other Person has defaulted in the
performance or observance of any term, covenant or condition of the Senior Loan
Documents (whether or not the same shall have continued beyond any applicable
notice or grace periods, whether or not Senior Lender shall have accelerated the
Senior Loan or delivered proper notice to Borrower, SHP Subsidiaries or any
other Person, and without regard to any other defenses or offset rights
Borrower, the SHP Subsidiaries or any other Person may have against Senior
Lender), Borrower and the SHP Subsidiaries hereby expressly agree that
Administrative Agent shall have the right (but not the obligation), beginning on
the date that is one half the number of days of the applicable cure period from
the date on which such cure period begins to run, without notice to or demand on
Borrower or the SHP Subsidiaries or any other Person, (A) to pay all or any part
of the Senior Loan that is then due and payable and any other sums and to
perform any act or take any action, on behalf of Borrower, the SHP Subsidiaries
or such other Person, as may be appropriate to cause all of the terms, covenants
and conditions of the Senior Loan Documents to be promptly performed or
observed, (B) to pay any other amounts and take any other action as
Administrative Agent shall deem reasonably necessary to protect or preserve the
rights and interests of Administrative Agent and each Lender in the Loan and/or
the Collateral, and (C) Administrative Agent may take any such action deemed
necessary by the Requisite Lenders to cure or attempt to cure any default under
the Senior Loan Documents. Borrower hereby expressly acknowledges and agrees
that neither the Administrative Agent nor any Lender shall have any obligation
to Senior Lender, Borrower, SHP Subsidiaries or any other Person to make any
such payment or performance or to complete any cure or attempted cure undertaken
or commenced by Administrative Agent or any Lender.
 
(b)          Reliance. If the Senior Lender or its agents or representatives
shall deliver to Administrative Agent a copy of any written statement, demand or
notice of default or breach under the Senior Loan Documents, such statement,
demand or notice shall constitute full protection to Administrative Agent and
each Lender for any action taken or omitted to be taken by Administrative Agent
or any Lender, in good faith, in reliance thereon, regardless of any protest or
objection thereto that any Loan Party may have or may wish to assert. As a
material inducement to the Lender’s making the Loan and entering into this
Amended and Restated Loan Agreement, Borrower and each other Loan Party hereby
absolutely and unconditionally releases and waives all claims, offsets, defenses
or counterclaims against Administrative Agent and each Lender arising out of
Administrative Agent or any Lender’s exercise of its rights and remedies
provided in this Article VI.
 
(c)          Amounts Secured; Indemnification. All amounts paid (including any
and all amounts paid under or on, or on account of, the Senior Loan) and all
costs and expenses incurred by Administrative Agent or any Lender in exercising
its rights under this Article VI (including Professional Fees), shall be
Protective Advances, shall constitute a portion of the Debt, shall be secured by
the Loan Documents and shall be due and payable to Administrative Agent within
five (5) Business Days after demand therefore by Administrative Agent. In
furtherance thereof and in addition thereto, Borrower hereby agrees to
indemnify, defend and hold Administrative Agent and each Lender harmless from
and against all liabilities, obligations, losses, damages, penalties,
assessments, actions, or causes of action, judgments, suits, claims, demands,
costs, expenses (including Professional Fees whether or not suit is brought and
settlement costs) and disbursements of any kind or nature whatsoever which may
be imposed on, incurred by, or asserted against Administrative Agent or any
Lender as a result of Administrative Agent or any Lender taking any action which
Administrative Agent or any Lender is permitted to take under this Article VI,
and any amounts so paid by Administrative Agent or any Lender shall be deemed
Protective Advances.

 
43

--------------------------------------------------------------------------------

 

(d)          Access and Authority. Borrower, on behalf of itself and the SHP
Subsidiaries, hereby grants Administrative Agent and any Person designated by
Administrative Agent the right to enter upon any of the Properties at any time
for the purpose of carrying out the rights granted to Administrative Agent or
any Lender under this Article VI. Borrower shall not, and shall not cause,
permit or cause SHP or any other Loan Party to impede, interfere with, hinder or
delay, any effort or action on the part of Administrative Agent or any Lender to
cure any default or asserted default under the Senior Loan, or to otherwise
protect or preserve Administrative Agent’s and each Lender’s interests in the
Loan and the Collateral, including the Properties in accordance with the
provisions of this Agreement and the other Loan Documents. Further, in
connection with the exercise of its rights in this Article VI, Administrative
Agent shall have the right at any time to discuss the Properties, the Senior
Loan, the Loan or any other matter directly with Senior Lender or Senior
Lender’s consultants, agents or representatives without notice to or permission
from Borrower or any other Loan Party, nor shall Administrative Agent have any
obligation to disclose such discussions or the contents thereof with the
Borrower or any other Loan Party.
 
(e)          No Waiver. Any default or breach under the Senior Loan Documents
which is cured by Administrative Agent or any Lender, whether or not such cure
is prior to the expiration of any applicable grace, notice or cure period under
the Senior Loan Documents, shall constitute an immediate Event of Default under
this Agreement without any notice, grace or cure period otherwise applicable
under this Agreement.
 
(f)          Subrogation. In the event that Administrative Agent or any Lender
makes any payment in respect of a Senior Loan, Administrative Agent shall be
subrogated to all of the rights of the respective Senior Lender under the Senior
Loan Documents against the respective Property(ies), the SHP Subsidiaries and
each other obligor thereunder in addition to all other rights Administrative
Agent or any Lender may have under the Loan Documents or Applicable Law.
 
(g)          Reinstatement. In the event the Administrative Agent or any Lender
is required to pay over any payment or distribution of assets, whether in cash,
property or securities which is applied to the Debt, including, without
limitation, any proceeds of the Properties previously received by Administrative
Agent or any Lender on account of the Loan to the Senior Lender, then Borrower
agrees to indemnify Administrative Agent and each Lender for any amounts so
paid, and any amount so paid shall continue to be owing pursuant to the Loan
Documents as part of the Debt notwithstanding the prior receipt of such payment
by Administrative Agent or any Lender.

 
44

--------------------------------------------------------------------------------

 

Section 6.3.          Estoppels. If permitted by the Senior Loan Documents,
Borrower shall, and shall cause the SHP Subsidiaries to, on an annual basis,
obtain from Senior Lender such certificates of estoppel with respect to
compliance by Borrower and the SHP Subsidiaries with the terms of its Senior
Loan Documents as may be requested by Administrative Agent and required to be
given by Senior Lender pursuant to the Senior Loan Documents. Borrower hereby
indemnifies Administrative Agent and each Lender from and against all
liabilities, obligations, losses, damages, penalties, assessments, actions, or
causes of action, judgments, suits, claims, demands, costs, expenses (including
Professional Fees whether or not suit is brought and settlement costs) and
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by, or asserted against Administrative Agent or any Lender based in whole or in
part upon any fact, event, condition, or circumstances related to the Senior
Loan which was misrepresented in, or which warrants disclosure and was omitted
from such estoppel.
 
Section 6.4.          No Additional Senior Loan Documents or Amendments. Without
the prior written consent of the Requisite Lenders, Borrower shall not, and
shall cause the SHP Subsidiaries and all other Loan Parties and any other
Persons to not, enter into or become bound by any agreements (or amendments,
modifications or waivers of or under agreements) with Senior Lender (written or
otherwise) or any other lender that are not set forth on Exhibit L with respect
to the Senior Loan. Without obtaining the prior written consent of the Requisite
Lenders, Borrower shall not, and shall cause the SHP Subsidiaries and all other
Persons executing the Senior Loan Documents not to amend, modify, cancel,
terminate, supplement or waive any rights or benefits of Borrower or the SHP
Subsidiaries or any other Loan Party under, any of the Senior Loan Documents.
Borrower shall promptly provide Administrative Agent with a copy of any
agreement entered into with the Senior Lender.
 
Notwithstanding the forgoing, Borrower shall make best efforts to obtain new
financing with respect to any Property which is encumbered by a Senior Loan with
a maturity date during the term of the Loan, which such refinancing shall
include the transfer of the asset to a newly formed Single Purpose Entity whose
100% equity shall be pledged to the Administrative Agent for the benefit of each
Lender, provided that in connection with such refinancing, Borrower shall not be
required to (i) provide a guaranty from Guarantor or Kerry Boekelheide, (ii)
paydown the outstanding principal amount of such Senior Loan by an amount in
excess of 120% of the amount set forth on Exhibit X attached hereto, or (iii)
accept any other obligation that is unduly burdensome and inconsistent with
loans taken on similar properties by similarly situated borrowers. In the event
the Borrower is unable to secure such financing, but does obtain a commitment
for financing based upon other terms and conditions, Administrative Agent, at
its sole option, may provide such financing on the same terms and conditions as
offered by the prospective lender, provided that any financing from the
Administrative Agent shall include (i) a transfer of the property to a newly
formed Single Purpose Entity and 100% equity pledge of the property owner, (ii)
a full payment guaranty from Borrower, (iii) a maximum two (2) year term, and
(iv) and an interest rate which is 150 basis points higher than the rate which
was offered by the applicable prospective lender. Any financing of the
properties located in Bloomington, Minnesota shall be a financing with respect
to both properties located in Bloomington, Minnesota. All financings pursuant to
this Section 6.4 shall comply with the Senior Loans. Each Lender party to this
Loan Agreement at the time of such financing will have the option (but not the
obligation) to participate in any such loan in pro rata proportion based on such
Lender’s Percentage Interest in the Loan.

 
45

--------------------------------------------------------------------------------

 

Section 6.5.          Acquisition of the Senior Loan.
 
(a)          Prohibition. No Loan Party and no Affiliate thereof or any other
Person acting upon their direction or request shall acquire or agree to acquire,
obtain, purchase or control the Senior Loan, or any portion thereof or any
interest therein, or any direct or indirect Ownership Interest in the holder of,
or participant in, the Senior Loan in any manner whatsoever (except for holdings
of stock that is publicly traded on a nationally-recognized exchange), and any
breach or attempted breach of this provision shall constitute an immediate Event
of Default hereunder without any notice, grace or cure period otherwise
applicable under this Agreement. If, solely by operation of applicable
subrogation law, any Loan Party or Affiliate thereof shall be in breach of or
fail to comply with the foregoing, then Borrower (i) shall immediately notify
Administrative Agent of such failure or breach, and (ii) shall cause any and all
Loan Parties and Affiliates thereof acquiring any interest in the Senior Loan
Documents (A) not to enforce the Senior Loan Documents, and (B) upon the request
of Administrative Agent, to the extent any such Loan Party or Affiliate has the
power or authority to do so, to promptly (1) cancel, reconvey and release its
interest in the Senior Loan Documents, (2) discontinue and terminate any
enforcement proceeding(s) under the Senior Loan Documents and (3) assign and
transfer its interest in the Senior Loan Documents to Administrative Agent or
the Lenders.
 
(b)          By Lender. The Lenders shall have the right during the continuance
of an Event of Default or during an event of default under the Senior Loan to
acquire all or any portion of the Senior Loan or any interest in any holder of,
or participant in, the Senior Loan without notice or consent of Borrower or any
other Loan Party, in which event the Lenders shall have and may exercise all
rights of the Senior Lender thereunder (to the extent of its interest),
including the right (i) to declare that the Senior Loan is in default and (ii)
to accelerate the Senior Loan indebtedness, in accordance with the terms thereof
and (iii) to pursue all remedies against any obligor under the Senior Loan
Documents. In addition, Borrower and each other Loan Party hereby expressly
agree that any claims, counterclaims, defenses, offsets, deductions or
reductions of any kind which Borrower or any other Person may have against
Senior Lender relating to or arising out of the Senior Loan shall be the
personal obligation of Senior Lender, and in no event shall the SHP
Subsidiaries, Borrower or any other Loan Party be entitled to bring, pursue or
raise any such claims, counterclaims, defenses, offsets, deductions or
reductions against Administrative Agent, any Lender or any Affiliate of Lender
or any other Person as the successor holder of the Senior Loan or any interest
therein.

 
46

--------------------------------------------------------------------------------

 

Section 6.6.          Intentionally Omitted.
 
Section 6.7.          Intentionally Omitted.
 
Section 6.8.          Deed-in-Lieu. Without the prior written consent of the
Requisite Lenders, Borrower shall not, and shall not cause, cause or permit the
SHP Subsidiaries to, enter into any deed-in-lieu or consensual foreclosure with
or for the benefit of Senior Lender or any of Senior Lender’s Affiliates.
Without the express prior written consent of the Requisite Lenders, Borrower
shall not, and shall not cause, cause or permit the SHP Subsidiaries to, enter
into any consensual sale or other transaction in connection with the Senior Loan
which could diminish, modify, terminate, impair or otherwise adversely affect
the interests of the Administrative Agent or any Lender in the Collateral or any
portion thereof or any interest therein.
 
Section 6.9.          Refinancing. Without the prior written consent of the
Requisite Lenders, which consent shall not be unreasonably withheld, conditioned
or delayed, Borrower shall not refinance, or cause the SHP Subsidiaries to
Refinance, the Senior Loan, except as permitted by Section 6.4 above.
 
Section 6.10.        Senior Loan Mechanics. Administrative Agent agrees to
execute and deliver such further documents, consistent with the terms hereof, as
any Senior Lender may reasonably request regarding such Senior Lenders rights to
specific collateral. Further, Administrative Agent agrees to enter into
intercreditor agreements as reasonably requested by Senior Lender and agrees to
allow Senior Lender to direct cash flows from a Property or entity into such
Senior Lender’s lockbox account, provided such lockbox account provides for the
automatic release of funds contained therein, after the payment of debt service
and customary reserves or expenses on Senior Loan, to Lender’s Lockbox Account.
 
Section 6.11.        Independent Approval Rights. Except as otherwise set forth
herein, if any action, proposed action or other decision is consented to or
approved by Senior Lender, such consent or approval shall not be binding or
controlling on Administrative Agent or any Lender. Borrower hereby acknowledges
and agrees that (i) the risks of Senior Lender in making the Senior Loan are
different from the risks of Lender in making the Loan, (ii) in determining
whether to grant, deny, withhold or condition any requested consent or approval
Senior Lender and Administrative Agent or Lender may reasonably reach different
conclusions, and (iii) Administrative Agent and/or any Lender, as applicable,
has an absolute independent right to grant, deny, withhold or condition any
requested consent or approval based on its own point of view. Further, the
denial by Administrative Agent or any Lender of a requested consent or approval
shall not create any liability or other obligation of Administrative Agent or
any Lender if the denial of such consent or approval results directly or
indirectly in a default under the Senior Loan, and Borrower, the SHP
Subsidiaries and the Guarantor hereby waive any claim of liability against
Administrative Agent or any Lender arising from any such denial.

 
47

--------------------------------------------------------------------------------

 

Section 6.12.        Event of Default. Any breach, violation or default under
this Article VI be an automatic Event of Default (without any notice, grace or
cure period).
 
ARTICLE VII

 
TRANSFERS OF INTERESTS
 
Section 7.1.          Transfer. Without the prior written consent of each
Lender, which shall not be unreasonably withheld, conditioned or delayed, except
as specifically permitted by this Agreement, Borrower shall not, and shall not
allow, permit or cause to occur any Transfer of any of the Properties or any
portion thereof or any Ownership Interest therein. Any Transfer of any of the
Properties or any portion thereof or interest therein, including any direct or
indirect Transfer of any interests in any Loan Party, directly or indirectly and
no matter how remote (including preferred equity or securities convertible into
preferred or common equity), whether or not intentional or unintentional,
whether or not within the control of Borrower or any other Loan Party, whether
by operation of law or otherwise, or the Transfer of a controlling interest in
any Person having a direct or indirect (and no matter how remote) legal or
beneficial Ownership Interest in any Loan Party, except as specifically
permitted by this Agreement, including any legal or beneficial interest in any
constituent member, partner or owner of such Persons, or the change, removal,
resignation or addition of a partner, joint venturer or member in any Loan
Party, in each case, without the prior written consent of each Lender, which
consent in any and all circumstances may be conditioned or denied for any reason
or no reason, shall be an immediate Event of Default without any notice, grace
or cure period. The provisions of the foregoing two sentences of this Section
7.1 shall apply to each and every such further Transfer, regardless of whether
or not Lender has consented to, or waived its rights hereunder with respect to,
any such previous Transfer, and irrespective of whether such further Transfer is
voluntary, by reason of operation of law or is otherwise made.
 
Section 7.2.          Contracts to Transfer. Without the prior written consent
of each Lender or except as otherwise permitted herein, Borrower shall not enter
into, and shall not allow, permit or cause any other Person to enter into, any
contract, option, right of first offer, right of first refusal or other
agreement to Transfer any of the Properties or any Ownership Interest or other
interest, direct or indirect and no matter how remote that is prohibited by
Section 7.1. Any default, breach or violation of this Section 7.2 shall be an
automatic Event of Default (without any notice, grace or cure period).

 
48

--------------------------------------------------------------------------------

 

Section 7.3.          Costs and Expenses, Further Assurances. Except as
otherwise provided herein, in the case of any proposed Transfer, Borrower shall
give Administrative Agent at least thirty (30) days prior written notice of such
proposed Transfer. In the case of a Transfer which each Lender (in its sole and
absolute discretion) may approve, as a condition to such Transfer, Borrower
shall cause to be delivered to Administrative Agent for the benefit of each
Lender such pledge and security agreements, financing statements and other
instruments, to evidence Administrative Agent and each Lender’s continuing
security interest in the Collateral as Administrative Agent may require, and
deliver such further assurances as Administrative Agent may require, including
the following in form and substance satisfactory to Administrative Agent:
opinions of counsel, non-consolidation opinion, a newly certified Ownership
Chart, evidence that the Transfer is permitted under the Senior Loan, the
reaffirmation of the Guarantors and payment of any applicable transfer taxes.
Borrower shall pay or cause to be paid Administrative Agent’s and Servicer’s out
of pocket costs and expenses relating to any Lender approved Transfer, or any
proposed Transfer which Lender does not approve (including Professional Fees and
the Servicer’s fees, costs and expenses).
 
Section 7.4.          Control. Borrower shall at all times maintain a 100%
ownership interest in SHP Subsidiaries.
 
Section 7.5.          Application of Sale Proceeds. In the event that (i)
Borrower, with Lender’s consent, Transfers a Borrower Property (ii) a SHP
Subsidiary, with Lender’s consent, Transfers a SHP Subsidiary Property or (iii)
Borrower Transfers any owned real property that is not Collateral for this Loan,
then any residual value from such Transfer, following the payoff of the Senior
Loan applicable to such transferred property (if any) and all reasonable, third
party costs of such sale or transfer, shall be paid to Administrative Agent to
be applied as follows: (a) fifty-one (51%) percent to be deposited into either
the ECF Reserve Account A or ECF Reserve Account B, as applicable in accordance
with Section 5.19(b), and (b) forty-nine (49%) towards payment of the Debt as
set forth in the Note.
 
Section 7.6.          Transfers of Interests
 
(a)          If, without Lender’s prior written consent, (i) any interest in a
Loan Party is sold or conveyed; (ii) any ownership interest in a Loan Party is
further encumbered or pledged; or, (iii) without limiting the generality of
clause (i) above, the ownership of shares of a Loan Party, if a corporation, or
of any corporate general partner of a Loan Party, if a partnership, or the
general partnership interests in any partnership which is a general partner of a
Loan Party, or any membership interest in a Loan Party which is a limited
liability company, or any beneficial interest in any a Loan Party which is a
trust or trustee, is sold or conveyed, the Requisite Lenders shall at their sole
discretion be entitled to accelerate the Loan and declare the then unpaid
principal balance and all accrued interest and other sums due and payable under
the Note due and payable and exercise all remedies available to Administrative
Agent or Lender under the Loan Documents.  Beneficial ownership of Borrower is
comprised of membership interests falling into four classes of interests:  Class
A Members, Class A-1 Members, Class B Members and Class C Members (all as
defined or provided for in Borrower’s Third Amended and Restated Operating
Agreement (“Operating Agreement”)). The entire Class C Membership Interest is
owned directly by The Summit Group, Inc., a South Dakota corporation, which is
the Company Manager (as defined in the Operating Agreement) and Guarantor.

 
49

--------------------------------------------------------------------------------

 

(b)          Notwithstanding the restrictions of paragraph (a) above, no (a)
transfer, sale or assignment or (b) creation, of any Class A Membership
Interest, Class A-1 Membership Interest or Class B Membership Interest in
Borrower shall require Lender’s notification or consent, allow Administrative
Agent or any Lender to enforce the remedies set forth in this paragraph (a)
above, so long as such transfer, sale, assignment or creation of such
interest(s) does not result in a Change of Control. For purposes hereof, a
“Change of Control” occurs when, in connection with a transaction or related
series of transactions, (i) The Summit Group, Inc. no longer retains Class C
Membership Interests in Borrower equivalent to at least 40% of the Sharing
Ratios (as defined in the Operating Agreement) of Borrower; or (ii) The Summit
Group, Inc. is no longer the Company Manager of Borrower.
 
(c)          Furthermore, the Lenders will permit a one time transfer, sale,
assignment or creation of membership interests resulting in a Change in Control;
provided, (i)(a) the transferee has a financial and credit standing and
management expertise acceptable to the Requisite Lenders as equal or greater
than that of Borrower on the date hereof, and (b) the Class C Member and the
Company Manager has management expertise acceptable to the Requisite Lenders;
(ii) assumption documents in form and substance satisfactory to the
Administrative Agent are executed by the transferee; (iii) the Lenders are paid
a transfer fee equal to one percent (1%) of the then outstanding indebtedness;
(iv) Borrower reimburses Administrative Agent and each Lender at closing all
fees and expenses associated with the transfer including legal fees; (v)
Administrative Agent receives an endorsement to Administrative Agent’s
mortgagee’s title insurance policy, if any, in form and substance acceptable to
Administrative Agent (vi) at Administrative Agent’s option, Administrative Agent
receives opinions of counsel and Borrower and transferee authorization documents
in form and substance acceptable to Administrative Agent; and (vii) no Event of
Default shall have occurred and be continuing hereunder or under any of the
other Loan Documents. Further, Administrative Agent, in its sole judgment and
discretion, may require individuals specifically named by Administrative Agent
to deliver to Administrative an Environmental Indemnification Agreement on
Administrative Agent’s standard form. The rights granted to Borrower in this
paragraph (c) are personal to Borrower, shall be extinguished after the exercise
thereof, and shall not inure to the benefit of any subsequent transferee. Such
transfer and assumption will not, however, release Borrower or any guarantors,
from any liability to the Administrative Agent or any Lender without the prior
written consent of each Lender, which consent may be given or withheld in each
Lender’s sole discretion, but if given, may be conditioned upon, without
limitation, the execution of new guaranties from principals of the transferee as
Administrative Agent deems necessary, execution by the principals of the
transferee of Administrative
Agent’s standard Environmental Indemnification Agreement and such other requirements as Administrative
Agent or any Lender may deem appropriate in its discretion.

 
50

--------------------------------------------------------------------------------

 


(d)           Notwithstanding the restrictions of Section 7.6 Lender will permit
the following transfers of ownership interests within The Summit Group, Inc.
without the 1% fee or any change in the Loan terms provided that: (i) no Event
of Default shall have occurred and be continuing hereunder or under the Loan
Documents or any separate documents guaranteeing Borrower’s payment and
performance of the Loan; (ii) Administrative Agent is promptly notified of such
proposed transfer and provided with such documentation evidencing the transfer
and identity of the transferee as reasonably requested by Administrative Agent;
(iii) assumption documents, if deemed necessary by the Administrative Agent, in
a form that is acceptable to Administrative Agent are executed by the
transferee; and (iv) Borrower reimburses Administrative Agent for all fees and
expenses including reasonable attorney’s fees associated with Administrative
Agent’s review and documentation of the transfer:


(i)           Any ownership interest in The Summit Group, Inc. may be
transferred upon the death of the holder of said interest but only by will or
intestacy.
 
(ii)          Any ownership interest in The Summit Group, Inc. may be
voluntarily sold, transferred, conveyed or assigned to immediate family members
or to a family trust for estate planning purposes, provided that at all times
there exists a minimum of 51% voting control of The Summit Group, Inc. and the
Borrower by the party or parties owning interests as of the date
hereof.  “Immediate family members” shall mean the spouse, children,
grandchildren, siblings, and the siblings’ children, of each holder of an
ownership interest in The Summit Group, Inc., as of the date hereof, or a trust
for the benefit of one or more of any such persons.
 
(iii)         Any ownership interest in The Summit Group, Inc. may be
voluntarily sold, transferred or conveyed or assigned to another person owning
an ownership interest in The Summit Group, Inc. as of the date hereof.
 
(iv)         Any non-voting ownership interest in The Summit Group, Inc. may be
voluntarily sold, transferred or conveyed or assigned to an employee, officer,
or director of Borrower or Guarantor.

 
51

--------------------------------------------------------------------------------

 
 
ARTICLE VIII
 
INTENTIONALLY OMITTED
 
ARTICLE IX
 
DEFAULTS; REMEDIES
 
Section 9.1.           Events of Default.  The term “Event of Default” as used
in this Agreement shall mean the occurrence of (i) any one or more of the
following events set forth in this Section 9.1 or (ii) any other Event of
Default set forth in Section 9.2;
 
(a)           If Borrower shall fail to make any principal or interest payment
to Administrative Agent under the Loan Documents when due and payable, and
Borrower’s failure to make such payment shall continue for ten (10) days
(inclusive of the first day such payment was due), except that no grace or cure
period shall apply to payment of any amounts due on the Maturity Date, or
Borrower shall fail to pay the Debt or any portion thereof on the Maturity Date;
 
(b)           If any representation or warranty of any Loan Party in any Loan
Document or in any certificate, report, financial statement or other instrument
or document furnished to Administrative Agent by or on behalf of any Loan Party
shall have been false or misleading in any material respect when made or deemed
remade in accordance with Section 3.2; provided, however, if such false or
misleading representation or warranty is susceptible of being cured within
thirty (30) days, the same shall be an Event of Default hereunder only if the
same is not cured within a reasonable time not to exceed thirty (30) days after
notice from Administrative Agent;
 
(c)           Any violation, breach or default continuing beyond, 15 days after
written notice from Administrative Agent on non-monetary defaults, or otherwise
applicable grace periods, under Section 5.4, Section 5.5, Section 5.6, Section
5.9, Section 5.14, Section 5.19, Section 5.20, Section 5.21, Section 5.22,
Section 5.23, Section 5.25, Section 5.26, Section 5.27, Section 5.28, Section
5.29, Section 5.30, Section 5.41, Section 5.42, Article VI, Article VII or
Article VIII;
 
(d)           If any Loan Party executes any chattel mortgage or other security
agreement with respect to any materials, equipment, furniture, fixtures or any
Personal Property used in the use of the Properties, except for Permitted Liens
or as otherwise permitted herein, or if Borrower does not, or does not cause the
SHP Subsidiaries to, furnish to Administrative Agent on reasonable request the
contracts, bills of sale, statements, receipted vouchers or other agreements,
under which Borrower or the SHP Subsidiaries claim title to such Personal
Property;
 
(e)           Any sequestration or attachment of, or any levy or execution upon
the Properties or any portion of the Collateral, which sequestration,
attachment, levy or execution is not released, expunged or dismissed within
sixty (60) days, or if earlier, the date that is ten (10) days prior to the
public or private sale thereof;
 
(f)            Borrower, the SHP Subsidiaries or any Loan Party shall commence
any case, proceeding or other action (i) under any Bankruptcy Law seeking to
have an order for relief entered with respect to it, or seeking to adjudicate it
a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (ii) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for any substantial
portion of its assets, or Borrower, the SHP Subsidiaries or any Loan Party shall
make a general assignment for the benefit of its creditors;

 
52

--------------------------------------------------------------------------------

 

(g)           There shall be commenced by any Person against Borrower, the SHP
Subsidiaries or any Loan Party any case, proceeding or other action of a nature
referred to in subsection (g) above which (i) results in the entry of an order
for relief or any such adjudication or appointment, or (ii) remains undismissed,
undischarged or unbonded for a period of sixty (60) days; or Borrower, the SHP
Subsidiaries or any Loan Party shall take any action seeking to convert any case
filed against it under Chapter 7 of the Federal Bankruptcy Law to a Chapter 11
case under Federal Bankruptcy Law, or vice versa;
 
(h)           Borrower, the SHP Subsidiaries or any Loan Party shall take any
action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the acts set forth in Section 9.1(f) or (g) above;
 
(i)            The SHP Subsidiaries, Borrower or any Loan Party shall not, or
shall be unable to, or shall admit in writing its inability to, pay its debts
generally as they become due;
 
(j)            If one or more final judgments or decrees in excess of $100,000
shall be entered against the SHP Subsidiaries, Borrower or any Loan Party which
is not fully paid within 30 days from the entry thereof;
 
(k)           If any amounts disbursed under the Loan are applied or used for
purposes other than those approved by Administrative Agent in writing or
permitted under the Loan Documents;
 
(l)            If the SHP Subsidiaries or Borrower shall incur any Indebtedness
other than Permitted Debt;
 
(m)          If there shall occur any breach or default under the Senior Loan
Documents, and any grace, notice or cure period has expired;
 
(n)           If any Loan Party intentionally misapplies or converts (i) any
Loss Proceeds (ii) any revenues of the Properties, or (iii) any deposits, sale
proceeds or other funds or income arising with respect to the Properties or any
part thereof;
 
(o)           If any Loan Party or Affiliate of any Loan Party shall interfere
with any right to cure granted to Administrative Agent or any Lender in any of
the Loan Documents (including the rights granted to Administrative Agent and any
Lender in Article VI of this Agreement);
 
(p)           intentionally omitted;
 
(q)           If any Loan Party is deemed to hold “plan assets” within the
meaning of ERISA or any regulations promulgated thereunder of an employee
benefit plan (as defined in Section 3(3) of ERISA) which is subject to Title I
of ERISA or any plan (within the meaning of Section 4975 of the Code);

 
53

--------------------------------------------------------------------------------

 

(r)            If any Recourse Event occurs;
 
(s)           If the Pledge Agreements shall cease for any reason to be
enforceable and in full force and effect and of the priority purported to be
created thereby or if the Pledge Agreements cease to create a first priority,
fully perfected security interest in the Collateral;
 
(t)            Intentionally Omitted; or
 
(u)           If an event occurs which, under the terms of this Agreement or any
other Loan Document, which by such terms is deemed to constitute “Event of
Default” under such Loan Document.
 
Section 9.2.           Other Event of Default.  If any event or circumstance
exists or has occurred (other than the event or circumstances described in
Section 9.1) which is a violation, default or breach of any of the terms,
provisions or conditions of this Agreement or any of the Loan Documents, and
such violation, default or breach is not fully cured by Borrower or other Loan
Party:  (i) within the specified notice or cure period, if any, provided for in
this Agreement or such Loan Document or (ii) if this Agreement or such Loan
Document does not provide for a grace, notice or cure period, within twenty (20)
days after written notice from Administrative Agent in the case of any
violation, default or breach which can be cured by the payment of a sum of
money, or (iii) within thirty (30) days after written notice from Administrative
Agent in the case of any other violation, default or breach, then the same shall
be an Event of Default hereunder; provided, however, in the case of a violation,
default or breach referred to in clause (iii) which is capable of cure but
cannot reasonably be cured within such thirty (30) day period, and provided
Borrower or other Loan Party shall have commenced to cure such violation,
default or breach within such thirty (30) day period and thereafter diligently
and expeditiously proceeds to cure the same, such thirty (30) day period shall
be extended for so long as it shall require Borrower or such other Loan Party in
the exercise of due diligence to cure such violation, default or breach, but in
no event shall such cure period extend beyond ninety (90) days following notice
from Administrative Agent of such violation, default or breach.  Notwithstanding
anything to the contrary Section 9.1 or the preceding provisions of this Section
9.2, if any event or circumstance would result in a default or event of default
under the Senior Loan Documents and the Senior Loan Documents provide a shorter
grace, notice or opportunity to cure, if any, than Section 9.1 or the preceding
provisions of this Section 9.2, then the grace, notice or cure period set forth
in the Senior Loan Documents shall be substituted for the grace, notice or cure
period set forth in Section 9.1 or the preceding provisions of this  Section
9.2.
 
 
54

--------------------------------------------------------------------------------

 

Section 9.3.           Remedies.  
 
(a)           Upon the occurrence of any Event of Default and expiration of any
applicable grace or cure period, Borrower agrees that Administrative Agent may
(but without any obligation to do so) and at the request of the Requisite
Lenders shall, take such action, without notice or demand, as Administrative
Agent or Requisite Lenders deems advisable to protect and enforce its rights
against Borrower or any Loan Party and in and to the Collateral, including the
following actions, each of which may be pursued concurrently, separately or
otherwise, at such time and in such order as Administrative Agent may determine,
in its sole and absolute discretion, without impairing or otherwise affecting
the other rights and remedies of Administrative Agent  or any Lender (and any
and all costs and expenses, including Professional Fees, paid or incurred by
Administrative Agent or any Lender in connection with the following shall
constitute a Protective Advance) and shall be payable on demand:
 
(i)           declare the entire unpaid Debt to be immediately due and payable;
provided, however, if any Event of Default as described in Section 9.1(f), (g)
or (h) above shall occur, the entire unpaid Debt shall be automatically due and
payable, without any further notice, demand or other action by Administrative
Agent or any Lender;
 
(ii)          institute proceedings, judicial or otherwise, or take any other
action, for the enforcement of Administrative Agent or any Lender’s rights under
the Loan Documents or at law or in equity, including the foreclosure, auction or
sale (public or private) of the Collateral or any portion thereof;
 
(iii)         terminate, in whole or in part, any obligation Lender may have to
make any advance hereunder;
 
(iv)        institute an action, suit or proceeding in equity for the specific
performance of any covenant, condition or agreement contained in the Loan
Documents;
 
(v)         recover judgment on the Note either before, during or after any
proceedings for the enforcement of the Loan Documents;
 
(vi)        exercise any and all rights and remedies granted to a secured party
upon default under any applicable Uniform Commercial Code;
 
(vii)       exercise all or any one or more of the rights, powers and other
remedies available to Administrative Agent or any Lender against any of the Loan
Parties under the Loan Documents, at law or in equity, at any time and from time
to time, whether or not all or any portion of the Debt shall be declared due and
payable, and whether or not Administrative Agent on behalf of Lender shall have
commenced any foreclosure proceedings or other action for the enforcement of its
rights and remedies under any of the Loan Documents with respect to the
Collateral, including exercising all or any one or more of the rights, powers
and remedies available to Administrative Agent  or Lender under the Guaranty;

 
55

--------------------------------------------------------------------------------

 

(viii)      apply any sums then deposited in the Lockbox Account and any other
sums held in escrow or otherwise by Administrative Agent for the benefit of
Lender in accordance with the terms the Loan Documents to the payment of the
Debt in such order of payment as the Requisite Lenders shall elect;
 
(ix)         pay, perform, or cause the performance of (provided neither the
Administrative Agent nor any Lender shall have any obligation to do so) such
covenant or obligation; and
 
(x)          pursue such other remedies and rights as Administrative Agent or
any Lender may have under any Applicable Law or at equity.
 
(b)           Default Rate.  Upon the occurrence and during the continuance of
an Event of Default, interest on the outstanding principal balance of the Loan
and, to the extent permitted by law, overdue interest and other amounts due in
respect of the Loan, shall accrue at the Default Rate, calculated from the date
such payment was due without regard to any notice, grace or cure periods
contained herein.  Interest at the Default Rate shall be computed from the
occurrence of the Event of Default until the actual receipt and collection of
the Debt (or that portion thereof that is then due).  To the extent permitted by
applicable law, interest at the Default Rate shall be added to the Debt, shall
itself accrue interest at the same rate as the Loan and shall be secured by the
Collateral.  This paragraph shall not be construed as an agreement or privilege
to extend the date of the payment of the Debt, nor as a waiver of any other
right or remedy accruing to Administrative Agent or Lender by reason of the
occurrence of any Event of Default; the acceptance of any payment by
Administrative Agent or Lender shall not be deemed to cure or constitute a
waiver of any Event of Default; and Administrative Agent and Lender retain their
rights under this Agreement and the other Loan Documents to accelerate and to
continue to demand payment of the Debt upon the happening of any Event of
Default, despite any payments made to Administrative Agent or Lender after the
occurrence of such Event of Default.
 
(c)           Proceeds.  The proceeds of any disposition of the Collateral, or
any part thereof, or any other sums collected by Administrative Agent or Lender
pursuant to the Loan Documents, may be applied by Administrative Agent or Lender
to the payment of the Debt in such priority and proportions as the Requisite
Lenders in their discretion shall deem proper.
 
(d)           Lender Action.  Upon the occurrence of any Event of Default,
Administrative Agent may, and at the request of the Requisite Lenders shall, but
without any obligation to do so and without notice to or demand on any Loan
Party and without releasing Borrower or any Loan Party from any Obligation, take
any action in such manner and to such extent as Administrative Agent or
Requisite Lenders may deem necessary to protect the Collateral and/or take any
action to cure any Event of Default, including any default under the Senior
Loan, provided however, that cures of defaults under the Senior Loan shall be
after the expiration of ½ of any applicable cure period granted by the Senior
Loan Documents.  Borrower, for itself and on behalf of each of the Loan Parties,
agrees that Administrative Agent is authorized to enter upon any of the
Properties for such purposes, or appear in, defend, or bring an action or
proceeding to protect its interest in the Properties or to collect the Debt, and
the cost and expense thereof (including Professional Fees), shall constitute a
Protective Advance and shall be payable on demand.

 
56

--------------------------------------------------------------------------------

 

(e)           No Cure.  Administrative Agent’s, Lender’s or Senior Lender’s
exercise of any right or remedy which has the effect of remedying an Event of
Default under the Loan Documents or any default under the Senior Loan Documents
shall not constitute a cure or waiver of such Event of Default.
 
(f)            Senior Loan.  Administrative Agent and Lender’s remedies under
this subsection shall be in addition to Administrative Agent and Lender’s rights
relating to the Senior Loan Documents set forth in Article VI of this Agreement.
 
(g)           No Waiver.  The failure of Administrative Agent or Lender to
insist upon strict performance of any term, covenant or condition contained in
the Loan Documents shall not be deemed to be a waiver, modification, amendment
or estoppel with respect to the enforcement of such term, covenant or
condition.  No Loan Party shall be relieved or released from their respective
Obligations by reason of (i) the failure of Administrative Agent or Lender to
comply with any request of any Loan Party to take any action to enforce any of
the provisions of the Loan Documents, (ii) the release, regardless of
consideration, of the whole or any part of the Collateral, or of any Person
liable for the Debt or any portion thereof, or (iii) any agreement or
stipulation by Administrative Agent or Lender extending the time of payment or
otherwise modifying or supplementing the terms of the Loan
Documents.  Administrative Agent may resort for the payment of the Debt to any
Collateral held by Administrative Agent for the benefit of Lender in such order
and manner as Administrative Agent, in its discretion, may
elect.  Administrative Agent may take action to recover the Debt, or any portion
thereof, or to enforce any covenant hereof without prejudice to the right of
Administrative Agent  or any Lender thereafter to recover against the Collateral
under the Loan Documents.  The rights of Administrative Agent and Lender under
each of the Loan Documents shall be separate, distinct and cumulative and none
shall be given effect to the exclusion of the others.  No act of Administrative
Agent or Lender shall be construed as an election to proceed under any one
provision of any Loan Document to the exclusion of any other
provision.  Administrative Agent and Lender shall not be limited exclusively to
the rights and remedies herein stated but shall be entitled to every right and
remedy now or hereafter afforded at law or in equity.

 
57

--------------------------------------------------------------------------------

 

Section 9.4.           Costs of Enforcement.  In the event of the (i) exercise
of any remedy by Administrative Agent or Lender under this Agreement or the
other Loan Documents or following the occurrence of an Event of Default, (ii)
foreclosure of the Security Instruments or Pledge Agreements, (iii) bankruptcy,
insolvency, reorganization, rehabilitation, liquidation or other similar
proceeding in respect of any Loan Party or an assignment by any Loan Party for
the benefit of its creditors, (iv) enforcement of any obligations of or
collection of any payments due from any Loan Party under this Agreement, the
other Loan Documents or with respect to the Collateral, or (v) incurring of any
costs or expenses by Administrative Agent or Lender in connection with any
refinancing or restructuring of the credit arrangements provided under this
Agreement in the nature of a “work-out”, then Borrower, its successors or
assigns, shall pay to Administrative Agent, for itself and on behalf of Lender,
on demand any and all expenses, including Professional Fees, incurred or paid by
Administrative Agent or any Lender in connection therewith or in protecting
Administrative Agent and Lender’s interest in the Collateral or in collecting
any amount payable hereunder or in enforcing Administrative Agent or Lender’s
rights hereunder with respect to the Collateral, whether or not any legal
proceeding is commenced hereunder or thereunder and whether or not any Unmatured
Default or Event of Default shall have occurred and is continuing, together with
interest thereon at the Default Rate from the date paid or incurred by
Administrative Agent or any Lender until such expenses are paid by Borrower.  
 
Section 9.5.           Additional Waivers.  Borrower agrees that if an Event of
Default is continuing (i) to the maximum extent allowed by law, Administrative
Agent and Lender are not subject to any “one action” or “election of remedies”
law or rule, and (ii) all Liens and other rights, remedies or privileges
provided to Administrative Agent or any Lender shall remain in full force and
effect until Administrative Agent or Lender has exhausted all remedies against
the Collateral, the Security Instruments and the Pledge Agreements has been
foreclosed, sold and/or otherwise realized upon in satisfaction of the Debt or
the Debt has been paid in full.
 
ARTICLE X
 
EXCULPATION
 
Section 10.1.         Exculpation.  
 
(a)           Administrative Agent and Lender may not enforce the liability and
obligation of Borrower or any other Loan Party by any action or proceeding
against the Borrower wherein a money judgment shall be sought personally against
the Borrower, except pursuant to the provisions of Sections 10.3 and
10.4.   Notwithstanding the immediately preceding sentence or any other
provision of this Agreement or any other Loan Document, (A) Administrative Agent
and Lender shall be entitled to exercise their rights and remedies under any
Guaranty against any Guarantor to the full extent provided therein without in
any way being restricted, limited or impaired by any provision or term contained
in this Article X; and (B) Administrative Agent, on behalf of Lender, may bring
any foreclosure action, action for specific performance, UCC auction or sale
(public or private) or any other action or proceeding against Borrower or any
other Loan Party (“Remedial Action”) to enable Administrative Agent to enforce
and realize upon Administrative Agent’s security interest and Lien in and on the
Collateral given to Administrative Agent for the benefit of Lender pursuant to
the Loan Documents; provided, however, that, in the case of any Remedial Action
referred to in this clause (B), subject to the qualifications in clause (A), the
qualifications below and the provisions of Sections 10.2, 10.3 and 10.4, any
judgment in any such Remedial Action shall be enforceable against Borrower
and/or SHP Subsidiaries only to the extent of Borrower’s and/or SHP
Subsidiaries’ interest in the Collateral or other security given to
Administrative Agent or Lender under the Loan Documents.

 
58

--------------------------------------------------------------------------------

 

(b)           The provisions of this Article X shall not, however, (i)
constitute a waiver, release or impairment of any Obligation; (ii) impair the
right of Administrative Agent to name any other Loan Party or any other Person
as a party defendant in any Remedial Action; (iii) affect the validity or
enforceability of any Guaranty or any of the rights and remedies of
Administrative Agent or Lender against each Guarantor; (iv) impair the right of
Administrative Agent to obtain the appointment of a receiver; (v) impair the
enforcement of any Loan Document in respect of the Collateral described therein;
(vi) prevent Administrative Agent from seeking and obtaining a deficiency
judgment against Borrower or any other Loan Party (except as restricted by this
Article X) or taking any other action or seeking and obtaining any other
judgment or remedy against Borrower or any Loan Party in order to (A) fully
realize on the Collateral granted by the Loan Documents or (B) recover the full
amounts guaranteed under each and every Guaranty or (C) preserve Administrative
Agent’s or Lender’s claims or causes of action or right to proceed under each
and every Guaranty or realize upon any Collateral securing the Obligations;
(vii) prohibit Administrative Agent from taking any action to perfect the Liens
and security interests granted or created for the benefit of Lender under or
pursuant to the Loan Documents in the Collateral; or (viii) prohibit
Administrative Agent from taking any action (including seeking a money judgment)
to enforce the personal liability of the Borrower or any other Loan Party to the
extent set forth in Section 10.3 and 10.4 hereof.
 
Section 10.2.         Intentionally Omitted.  

 
59

--------------------------------------------------------------------------------

 

Section 10.3.         Full Recourse Events.  Notwithstanding anything in this
Agreement to the contrary, including Section 10.1(a), the Debt shall be fully
recourse to Borrower and the provisions of Section 10.1(a) shall be wholly
inapplicable ab initio, and Borrower shall be fully personally liable for the
payment and performance of the Obligations, upon the occurrence of any one or
more of the following events (collectively, the “Recourse Events”, and
individually, a “Recourse Event”):  (i) the gross negligence or willful
misconduct of the SHP Subsidiaries, Guarantor or Borrower or any of their
respective agents, managers, officers or employees; (ii) the physical waste or
willful destruction of the Properties or any material portion thereof by any
Loan Party, or any of their respective agents, managers, officers, employees or
Affiliates; (iii) any fraud by any Loan Party in connection with the Loan
whether made prior to or after the Closing Date; (iv) the removal or disposal of
any portion of the Properties by any Loan Party, or any of their agents,
managers, officers or employees except as expressly permitted by the Loan
Documents; (v) any breach or violation or the occurrence of any prohibited
actions with respect to any of the events described in Sections 9.1(f), (g) or
(h); (vi) any financial information (including any financial information
required by Section 5.16 of this Agreement) concerning the Properties, SHP or
any other Loan Party, whether provided to the Administrative Agent before or
after the Closing Date, is fraudulent in any material respect or any violation,
breach or failure to comply with Section 5.16 shall occur and Borrower shall
fail to cure the same within fifteen (15) days after notice thereof from
Administrative Agent; (vii) any Loan Party or any other Person at the direction
of any Loan Party, in any judicial or quasi-judicial case, action or proceeding,
directly or indirectly contests the validity or enforceability of the Loan
Documents or directly or indirectly contests or intentionally hinders, delays or
obstructs the pursuit of any Remedial Action under the Loan Documents or
pursuant to Applicable Law; (viii)  Intentionally omitted; (viii) any violation,
breach or failure to comply with Section 7.1, Section 7.2, Section 7.3 or
Section 7.4; (ix) any breach of Section 5.29 or 5.31; (x) failure to maintain
the insurance coverages required by Section 5.6 or any failure of Borrower or
any other Loan Party to pay any deductible under any Policy after a loss covered
by such Policy; (xi) the theft, misappropriation, misapplication or conversion
(whether intentional or unintentional) by any Loan Party of any revenues of the
Properties, Loss Proceeds, Distributions, Security Deposits or proceeds of the
Loan;  (xii) any failure of Borrower to pay Administrative Agent’s, Lender’s or
Servicer’s costs and expenses in accordance with Section 11.22; (xiv) if any
Loan Party takes any action or causes any action to be taken by any Person
without obtaining Administrative Agent’s, the Requisite Lender’s or each
Lender’s consent if such action requires such persons prior consent pursuant to
the terms of this Agreement or any other Loan Document; (xiii) any Loan Party
incurs Indebtedness other than Permitted Debt or as otherwise permitted herein
or approved by the Requisite Lenders; or (xiv) any violation, breach or failure
to comply with Section 5.26 or any Loan Party takes any action which directly or
indirectly interferes with the filing of any of the Financing Statements by
Administrative Agent or takes any action which directly or indirectly interferes
with Administrative Agent’s perfected first lien security interest in the
Collateral or causes such security interest (or any portion thereof) to be
unperfected.  The rights of the Administrative Agent and Lender under this
Section 10.3 shall be in addition to, and not in limitation of, the rights of
Administrative Agent and Lender under Section 10.4.
 
Section 10.4.         No Waiver.  Notwithstanding anything to the contrary in
this Agreement or any of the other Loan Documents (including the provisions of
this Article X) neither Administrative Agent nor Lender shall be deemed to have
waived any right which Administrative Agent or Lender may have under Section
506(a), 506(b), 1111(b) or any other provisions of the Bankruptcy Code to file a
claim for the full amount of the Debt or to require that all Collateral shall
continue to secure all of the Debt owing to Administrative Agent and Lender in
accordance with the Loan Documents.

 
60

--------------------------------------------------------------------------------

 

ARTICLE XI
 
MISCELLANEOUS
 
Section 11.1.         Further Assurances.  
 
(a)           Borrower shall, and shall cause each Loan Party, to forthwith upon
the execution and delivery of this Agreement and thereafter, from time to time,
at Administrative Agent’s reasonable request, cause any of the Loan Documents
(including any additional financing statements or continuation statements) to be
filed, registered or recorded in such manner and in such places as may be
required by any Applicable Law in order to publish notice of and fully to
protect, perfect or continue the perfection of any Lien or security interest in
favor of Administrative Agent for the benefit of Lender, and the interest of
Administrative Agent for the benefit of Lender in, the Collateral.  Borrower
will pay or will cause the SHP Subsidiaries to pay, all taxes, filing,
registration or recording fees, and all expenses incident to the preparation,
execution, acknowledgment and/or recording of the Loan Documents, any note or
other agreements supplemental thereto, any security instrument with respect to
the Collateral and any instrument of further assurance, and any Amendment of the
foregoing documents, and all federal, state, county and municipal taxes, duties,
imposts, assessments and charges arising out of or in connection with the
execution and delivery of the Loan Documents with respect to the Collateral or
any instrument of further assurance, and any Amendment of the foregoing
documents, except where prohibited by law so to do.
 
(b)           Borrower will, at the sole cost and expense of Borrower, and
without expense to Administrative Agent or Lender, (i) do, execute, acknowledge
and deliver or cause to be done, executed, acknowledged and delivered all and
every such further acts, conveyances, assignments, Financing Statements,
continuation statements, notices of assignments, transfers and assurances as
Administrative Agent shall, from time to time, reasonably require, for the
better assuring, carrying out, conveying, assigning, transferring, pledging,
hypothecating, perfecting, preserving and confirming unto Administrative Agent
the security interests, liens, property and rights granted, bargained, sold,
conveyed, confirmed, pledged, assigned, warranted and transferred or intended
now or hereafter so to be under the Loan Documents, or which Borrower may be or
may hereafter become bound to convey, assign, transfer, pledge, or hypothecate
to Administrative Agent, or for carrying out the intention or facilitating the
performance of the terms of the Loan Documents and (ii) furnish or cause to be
furnished to Administrative Agent all instruments, documents, certificates,
insurance reports and agreements, and each and every other document,
certificate, agreement and instrument required to be furnished by Borrower or
any other Loan Party pursuant to the terms of the Loan Documents or reasonably
requested by Administrative Agent in connection therewith.  Borrower and each
other Loan Party, on demand, will execute and deliver and hereby authorizes
Administrative Agent to execute in the name of Borrower or such Loan Party or
without the signature of Borrower or such other Loan Party to the extent
Administrative Agent may lawfully do so, one or more financing statements, or
other instruments, to evidence more effectively the security interest of
Administrative Agent  for the benefit of Lender in the Collateral.  Borrower and
each other Loan Party grants to Administrative Agent an irrevocable power of
attorney coupled with an interest for the purpose of exercising and perfecting
any and all rights and remedies available to Administrative Agent or Lender at
law and in equity or under the Loan Documents.

 
61

--------------------------------------------------------------------------------

 

(c)           If any law is enacted or adopted or amended after the date of this
Agreement which deducts the Debt from the value of the Collateral for the
purpose of taxation or which imposes a tax, either directly or indirectly, on
the Debt or any Lender’s or Administrative Agent’s interest in the Collateral
(other than income, franchise and similar taxes), Borrower will pay the tax,
with interest and penalties thereon, if any.  If at any time the United States
of America, any State thereof or any subdivision of any such State shall require
revenue or other stamps to be affixed to the Note or any other of the Loan
Documents or impose any other tax or charge on the same, except for any tax or
imposition imposed on the income of Administrative Agent or Lender, Borrower
will pay for the same, with interest and penalties thereon, if any.  If Borrower
fails to pay such tax, with interest and penalties thereon within twenty (20)
Business Days after demand therefore is made by Administrative Agent or the
applicable Lender, then Administrative Agent shall have the option, by written
notice of not less than ninety (90) days, to declare the Debt immediately due
and payable.
 
Section 11.2.         Bankruptcy.  Borrower, Administrative Agent, Lender and
each other Loan Party hereby acknowledge and agree that upon the filing of a
bankruptcy petition by or against any Loan Party under any Bankruptcy Law, any
amounts held in the Lockbox Account shall be deemed not to be property of the
bankrupt Loan Party’s bankruptcy estate within the meaning of Section 541 of the
Bankruptcy Code.  In the event, however, that a court of competent jurisdiction
determines that, notwithstanding the foregoing characterization of the funds in
the Lockbox Account, that the funds in the Lockbox Account do constitute
property of such Loan Party’s bankruptcy estate, then Borrower, Administrative
Agent, Lender and each other Loan Party hereby further acknowledge and agree
that all such funds in the Lockbox Account, whether due and payable before or
after the filing of the petition, are and shall be cash collateral of
Administrative Agent for the benefit of Lender.  Borrower acknowledges that
Lender does not consent to Borrower’s or any other Person’s use of such cash
collateral and that, in the event the Requisite Lenders elects (in its sole
discretion) to give such consent, such consent shall only be effective if given
in writing signed by the Requisite Lenders.  Except as provided in the
immediately preceding sentence, Borrower shall not have the right to use or
apply or require the use or application of such cash collateral unless (i)
Borrower shall have received a court order authorizing the use of the same, and
(ii) Borrower shall have provided such adequate protection to Administrative
Agent and Lender as shall be required by the bankruptcy court in accordance with
the Bankruptcy Code.
 
Section 11.3.         Lost Documents.  Upon receipt of a “loss of document
affidavit” executed by Administrative Agent and Lender’s indemnity of Borrower
(or, as applicable, another Loan Party), which shall be in form and substance
reasonably satisfactory to Borrower or otherwise customary in the industry, with
respect to all claims and losses arising from the loss, theft, destruction or
mutilation of any of the Loan Documents which are not of public record, and, in
the case of any such mutilation, upon surrender and cancellation of such
mutilated Loan Document, Borrower will issue, or cause to be issued (in the case
of documents issued by other Loan Parties), in lieu thereof, a replacement Loan
Document, dated the date of such lost, stolen, destroyed or mutilated Loan
Document in the same principal amount thereof and otherwise of like tenor.  Each
party shall be liable for its own costs and expenses in preparing and reviewing
any replacement documents and otherwise performing its agreements under this
Section 11.3.

 
62

--------------------------------------------------------------------------------

 

Section 11.4.          Principles of Construction.  The following principles of
construction shall apply to this Agreement:
 
(i)           The titles and headings of the Articles, Sections and subsections
of this Agreement have been inserted for convenience of reference only and are
not intended to summarize or otherwise describe the subject matter of such
Articles, Sections and subsections and shall not be given any consideration in
the construction of this Agreement.
 
(ii)          All references to Sections and Exhibits are to Sections and
Exhibits in or to this Agreement unless otherwise specified. Any reference to
“this Section” in this Agreement shall mean the Section in which such reference
appears, and shall also be deemed refer to the subsections contained in such
Section.
 
(iii)         Unless otherwise specified, the words “hereof”, “herein” and
“hereunder” and words of similar import, when used in this Agreement, shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement.
 
(iv)        The words “includes”, “including” and similar terms shall be
construed as if followed by the words “without limitation.”
 
(v)         Unless otherwise specified, all meanings attributed to defined terms
herein shall be equally applicable to both the singular and plural forms of the
terms so defined.
 
(vi)        To the extent that any provision in this Agreement requires,
expressly or implicitly, performance, observance or compliance by any Person
other than Borrower (but only including those Persons who are affiliates,
agents, managers or employees of Borrower or SHP Subsidiaries), such provision
shall be construed as Borrower’s obligation to cause such other Person to
perform, observe or comply with such provision, and, accordingly, the failure by
such Person to perform, observe or comply with such provision shall be
considered a breach by Borrower of its obligations under this
Agreement.  Further, whenever any provision of this Agreement prohibits any
Person from doing, or requires any Person to abstain from doing, any at or
thing, such provision shall be deemed to have been breached if such act or thing
is done by any other Person acting by or on behalf of such Person.
 
(vii)       Definitions contained in this Agreement or any other Loan Document
which identify documents, including this Agreement or any other Loan Document,
shall be deemed to include all Amendments thereto.
 
(viii)      Any reference in the Loan Documents to the successors or assigns of
any Loan Party shall not be construed to imply any consent or approval by any
Lender of any such succession or assignment.

 
63

--------------------------------------------------------------------------------

 

(ix)         Each Loan Party acknowledges and agrees that this Agreement and the
other Loan Documents shall not be construed more strictly against any party
because the such party or its legal counsel was the primary draftsperson of this
Agreement or such other Loan Document, as the case may be.
 
Section 11.5.         Parties Bound, Etc.  The provisions of this Agreement
shall be binding upon and inure to the benefit of Borrower and Administrative
Agent and each Lender and their respective permitted successors and assigns,
provided nothing in this Section shall be deemed to give Borrower or any other
Loan Party the right to Transfer any interest in the Properties or Transfer any
Ownership Interest except as expressly permitted by Article VII.
 
Section 11.6.         Waivers.  Administrative Agent or Lender may at any time
and from time to time waive any one or more of the conditions, requirements or
obligations contained herein, but any such waiver shall be deemed to be made in
pursuance hereof and not in modification thereof, and any such waiver in any
instance or under any particular circumstance shall not be effective unless in
writing and shall not be considered a waiver of such condition in any other
instance or any other circumstance.
 
Section 11.7.         Severability.  If any term, covenant or provision of this
Agreement or any other Loan Document shall be held to be invalid, illegal or
unenforceable in any respect, this remainder of this Agreement or such other
Loan Document shall remain in full force and effect and shall be construed
without such term, covenant or provision.
 
Section 11.8.         Release of Collateral.  Administrative Agent may release,
regardless of consideration, any part of the Collateral without in any way
impairing or affecting the validity, priority or perfection of its Lien for the
benefit of Lender on or in the remaining Collateral.
 
Section 11.9.         Notices.  Any notice, request, demand, statement,
authorization, approval, consent or acceptance made hereunder shall be in
writing and shall be (a) hand delivered or (b) sent by overnight delivery via
United Parcel Service or other reputable overnight courier service, or (c) sent
by registered or certified mail, postage prepaid with return receipt requested,
(d) sent by facsimile (with a confirmatory duplicate copy sent by first class
United States mail) and shall be deemed given (i) upon delivery, if delivered in
person, (ii) one (1) Business Day after being deposited with United Parcel
Service or any other reputable overnight courier service for overnight delivery,
or (iii) three (3) Business Days after being postmarked and addressed as follows
if sent by registered or certified mail, return receipt requested or (iv) upon
receipt if sent by facsimile, in each case, addressed as follows:
 
If to Administrative Agent:
 
Drawbridge Special Opportunities Fund LP., as
Administrative Agent
1345 Avenue of the Americas, 46th Floor

 
64

--------------------------------------------------------------------------------

 

New York, New York 10105
 
Attention:
Constantine M. Dakolias

 
Telephone:
212-798-6050

 
Facsimile:
212-202-3685

With a copy to:
 
Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, New York  10153
 
Attention:
J. Philip Rosen, Esq.

 
John Thomas Goldman, Esq.

Telephone:  (212) 310-8000
Facsimile:  (212) 310-8007
 
If to Borrower:
Summit Hotel Properties
2701 South Minnesota Avenue, Suite 6
Sioux Falls, South Dakota 57105
Attn: Daniel P. Hansen
Facsimile No:  605-362-9388
Telephone No.605-361-9566
 
With a copy to:
 
Hagen, Wilka & Archer, LLP
600 South Main Avenue, Suite 102
Sioux Falls, SD 57104
Attention: Jennifer L. Larsen, Esq.
Telephone: (605) 334-0005
Facsimile: (605) 334-4814
 
Each party may designate a change of address or facsimile number by notice to
the other party sent pursuant to this Section, given at least fifteen (15) days
before such change of address is to become effective.
 
Section 11.10.       Modification.  This Agreement may not be modified, amended
or terminated, except by an agreement in writing executed by Administrative
Agent, each Lender and Borrower.  Borrower acknowledges that the Loan Documents
set forth the entire agreement and understanding of Administrative Agent, each
Lender and the Loan Parties with respect to the Loan and that no oral or other
agreements, understandings, representations or warranties exist with respect to
the Loan other than those expressly set forth in the Loan Documents.
 
 
65

--------------------------------------------------------------------------------

 

Section 11.11.       Usury Laws.  This Agreement and the other Loan Documents
are subject to the express condition that at no time shall Borrower or any other
Loan Party be obligated or required to pay interest on the Debt at a rate which
could subject the Administrative Agent, any Lender or any holder of the Loan
Documents to either civil or criminal liability as a result of being in excess
of the maximum interest rate which Borrower or any other Loan Party is permitted
by law to contract or agree to pay.  If by the terms of this Agreement or any
other Loan Document, Borrower or any other Loan Party is at any time required or
obligated to pay interest on the principal balance of the Debt at a rate in
excess of such maximum rate, the rate of interest applicable to the Debt shall
be deemed to be immediately reduced to such maximum rate and the interest
payable shall be computed at such maximum rate and all prior interest payments
in excess of such maximum rate shall be applied and shall be deemed to have been
payments in reduction of the principal balance of the Debt.  In determining
whether or not the interest paid or payable, under any specific contingency,
exceeds the maximum nonusurious rate under applicable law, if any, the Borrower
and the Lenders shall, to the maximum extent permitted under applicable law, (a)
characterize any nonprincipal amount as an expense or fee rather than as
interest, (b) exclude voluntary prepayments and the effects thereof, or (c)
”spread” the total amount of interest throughout the entire term of the Debt and
the Obligations so that the interest rate is uniform throughout the entire term
of the Debt and the Obligations; provided, however, that if the Debt and
Obligations are paid and performed in full prior to the end of the full
contemplated term thereof, and if the interest received for the actual period of
existence thereof exceeds the maximum nonusurious rate, if any, each Lender
shall refund to Borrower its pro rata share of the amount of such excess.
 
Section 11.12.       Sole Discretion of Lender.  Whenever pursuant to this
Agreement or any Loan Documents, any Lender may approve or disapprove any act
(or any action) or any document, delivery or other item, or where any Lender’s
consent or approval is required in any respect or where any document or other
item must be satisfactory to a Lender, except in those specific instances where
a Lender has specifically agreed not to unreasonably withhold such Lender’s
consent pursuant to the terms of this Agreement or any of the Loan Documents,
such Lender’s approval, disapproval or consent must be in writing, and the
decision of such Lender to approve or disapprove or to decide whether
arrangements or terms are satisfactory or not satisfactory or to grant or
withhold consent shall be in the sole, absolute and unfettered discretion of
such Lender, without any express or implied obligation of reasonableness
whatsoever and shall be final and conclusive.  Borrower acknowledges and agrees
that in no circumstance shall Borrower have any claim or cause of action, in
contract or in tort, against Administrative Agent or any Lender as a result of
the granting or withholding of any such consent or approval.  The inclusion of
references to any Lender’s sole or absolute discretion in any particular
provisions of this Agreement or any of the Loan Documents shall not limit or
affect the applicability of this Section to all provisions of this Agreement or
any of the Loan Documents, including those provisions wherein a specific
reference to such Lender’s sole and absolute discretion is not made.  Without
limiting the preceding provisions of this Section, in the event that a claim or
adjudication is made that a Lender or its agents have acted unreasonably or
unreasonably delayed acting in any case where, by Applicable Law or under this
Agreement or the other Loan Documents, such Lender or such agent, as the case
may be, has an obligation to act reasonably or promptly, Borrower agrees that
neither Administrative Agent, any Lender, Servicer nor their agents or employees
shall be liable for any special, consequential or punitive damages whatsoever,
whether in contract, tort (including negligence and strict liability) or any
other legal or equitable principles, under any circumstances whatsoever, and
Borrower’s sole remedy shall be limited to commencing an action seeking
injunctive relief or declaratory judgment.  Additionally, Borrower agrees that
unless Administrative Agent or a Lender acted with gross negligence,
recklessness, in bad faith or engaged in willful misconduct, neither any Lender,
Administrative Agent, Servicer nor their agents or employees shall be liable for
any monetary damages of any kind whether in contract, tort (including negligence
and strict liability) or any other legal or equitable principles, and Borrower’s
sole remedy shall be limited to commencing an action seeking injunctive relief
or declaratory judgment.  The parties hereto agree that any action or proceeding
to determine whether Administrative Agent or any Lender has acted reasonably or
in good faith shall be determined by an action seeking declaratory judgment.
 
 
66

--------------------------------------------------------------------------------

 

Section 11.13.       Absolute and Unconditional Obligation.  Borrower and each
other Loan Party acknowledges that the payment and performance of the
Obligations in accordance with the provisions this Agreement and the other Loan
Documents is and shall at all times continue to be absolute and unconditional in
all respects, and shall at all times be valid and enforceable irrespective of
any other agreements or circumstances of any nature whatsoever which might
otherwise constitute a defense to this Agreement or any other Loan Document or
the Obligations or otherwise with respect to the Loan.
 
Section 11.14.       Governing Law and Jurisdiction.  
 
(a)           Governing Law.  This Agreement was negotiated in part in the State
of New York, and the Loan was made by Lender in the State of New York, and the
proceeds of the Loan delivered pursuant hereto were disbursed from the State of
New York, which state the Lender and each Loan Party agrees has a substantial
relationship to the Lender and each Loan Party and to the underlying transaction
embodied hereby, and in all respects, including matters of construction,
validity and performance, this Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York applicable to contracts made
and performed in such state (excluding application of any principle of conflict
of laws which would direct the application of the law of any other jurisdiction)
and any Applicable Law of the United States of America.  To the fullest extent
permitted by law, Borrower hereby unconditionally and irrevocably waives any
claim to assert that the law of any other jurisdiction governs this Agreement,
and this Agreement shall be governed by and construed in accordance with the
laws of the state of New York pursuant to §5-1401 of the New York General
Obligations Law.

 
67

--------------------------------------------------------------------------------

 

(b)           SUIT BY LOAN PARTIES.  EACH LOAN PARTY HEREBY AGREES THAT ANY
LEGAL SUIT, ACTION OR PROCEEDING BROUGHT BY SUCH LOAN PARTY AGAINST
ADMINISTRATIVE AGENT OR ANY LENDER ARISING OUT OF OR RELATING TO THE LOAN, THIS
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS SHALL ONLY BE INSTITUTED IN COURTS
OF THE STATE OF NEW YORK LOCATED IN THE BOROUGH OF MANHATTAN IN NEW YORK, NEW
YORK OR THE UNITED STATES DISTRICT COURT LOCATED IN THE BOROUGH OF MANHATTAN IN
NEW YORK, NEW YORK.  EACH LOAN PARTY HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT TO BRING ANY LEGAL SUIT, ACTION OR
PROCEEDING AGAINST ADMINISTRATIVE AGENT OR ANY LENDER ARISING OUT OF OR RELATING
TO THE LOAN, THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS IN ANY OTHER
COURT OTHER THAN COURTS OF THE STATE OF NEW YORK LOCATED IN THE BOROUGH OF
MANHATTAN IN NEW YORK, NEW YORK OR THE UNITED STATES DISTRICT COURT LOCATED IN
THE BOROUGH OF MANHATTAN IN NEW YORK, NEW YORK.
 
(c)           SUIT BY LENDER.  WITH RESPECT TO ANY CLAIM OR ACTION ARISING
HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, BORROWER (i) IRREVOCABLY SUBMITS TO
THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE
UNITED STATES DISTRICT COURT LOCATED IN THE BOROUGH OF MANHATTAN IN NEW YORK,
NEW YORK, (ii) AGREES THAT ALL SUCH CLAIMS OR ACTIONS MAY BE HEARD AND
DETERMINED IN SUCH COURTS OF THE STATE OF NEW YORK OR, TO THE EXTENT PERMITTED
BY LAW, IN SUCH FEDERAL COURT AND (iii) IRREVOCABLY WAIVES ANY (A) OBJECTION
WHICH IT MAY HAVE AT ANY TIME TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT BROUGHT IN ANY SUCH
COURT AND (B) ANY CLAIM THAT ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY
SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM; PROVIDED, HOWEVER, EACH
LOAN PARTY HEREBY ACKNOWLEDGES AND AGREES THAT ADMINISTRATIVE AGENT OR LENDER
MAY COMMENCE ANY ACTION HEREUNDER OR UNDER THE LOAN DOCUMENTS IN ANY
JURISDICTION PERMITTED BY APPLICABLE LAW.
 
(d)           SERVICE OF PROCESS.  PROCESS MAY BE SERVED BY REGISTERED OR
CERTIFIED MAIL, POSTAGE PREPAID, TO BORROWER AT ITS ADDRESS REFERRED TO IN
SECTION 10.9 OF THIS AGREEMENT.
 
Section 11.15.       Waiver of Right to Trial By Jury.  BORROWER, ADMINISTRATIVE
AGENT, EACH LENDER AND EACH OTHER LOAN PARTY HEREBY EXPRESSLY WAIVE ANY RIGHT TO
TRIAL BY JURY FOR ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (a) ARISING UNDER
THE LOAN DOCUMENTS OR (b) IN ANY WAY RELATING TO THE LOAN DOCUMENTS OR THE
SENIOR LOAN DOCUMENTS OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THEREWITH, OR THE TRANSACTIONS RELATED
HERETO OR THERETO, IN EACH CASE WHETHER SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION IS NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR
TORT OR OTHERWISE; AND BORROWER, ADMINISTRATIVE AGENT, LENDER AND EACH OTHER
LOAN PARTY HEREBY AGREES AND CONSENTS THAT ANY OF THEM MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENT OF THE PARTIES HERETO TO THE WAIVER OF ANY RIGHT THEY MIGHT OTHERWISE
HAVE TO TRIAL BY JURY.

 
68

--------------------------------------------------------------------------------

 

Section 11.16.       Waiver of Statutory Rights.  Neither Borrower nor any other
Loan Party shall apply for or avail itself of any appraisement, valuation, stay,
extension or exemption laws, or any similar laws now existing or hereafter
enacted, in order to prevent or hinder the enforcement of the Loan Documents,
but hereby waives the benefit of such laws to the full extent that it may do so
under Applicable Law.  Borrower and each other Loan Party for itself and all who
may claim through or under it  waives any and all right to have the property and
estates comprising the Collateral marshaled and agrees that any court having
jurisdiction over any exercise of Administrative Agent’s or Lender’s remedies
may order the Collateral sold as an entirety or in separate parts.  Borrower and
each other Loan Party hereby waives for itself and all who may claim through or
under it, and to the full extent it may do so under Applicable Law, any and all
rights of redemption from sale under any order or decree of foreclosure granted
under any statute now existing or hereafter enacted.
 
Section 11.17.       Relationship.  The relationship of Lender and its agents,
on the one hand, and Borrower and each other Loan Party, on the other hand, is
strictly and solely that of lender and borrower and nothing contained in the
Loan Documents or any other document or instrument now or hereafter executed and
delivered in connection therewith or otherwise in connection with the Loan is
intended to create, or shall in any event or under any circumstance be construed
as creating, a partnership, joint venture, tenancy-in-common, joint tenancy or
other relationship of any nature whatsoever between Lender and its agents, on
the one hand, and all or any of Borrower or any Loan Party, on the other hand,
other than as lender and borrower.  Lender neither undertakes nor assumes any
responsibility or duty to Borrower or any other Loan Party, except as expressly
provided in the Loan Documents, or to any other Person.
 
Section 11.18.       Lender Assignment; Securitization.  
 
(a)           Assignment.  Borrower and each other Loan Party hereby
acknowledges and agrees that each Lender currently has, and shall continue to
have in the future, the absolute and unconditional right at any time after the
date hereof and at any time during the term of the Loan, at such Lender’s sole
cost and expense, without giving any notice to or requiring any consent or
approval from Borrower, any Loan Party or any other Person to sell, assign,
pledge, hypothecate or otherwise transfer such Lender’s interest in the Loan in
whole or in part, or to place one or more participation interests therein in one
or more separate transactions, or to effect a syndication or securitization of
the Loan in one or more transactions, in each case to or with such Persons,
parties, entities or investors (including domestic or foreign banks, insurance
companies, pension funds, trusts, other institutional lenders or investors,
natural persons, grantor trusts, owner trusts, special purpose corporations,
REMICs, FASITs, real estate investment trusts or other similar or comparable
investment vehicles) and on such terms and conditions as such Lender shall deem
to be appropriate (in each case, a “Lender Transfer”).

 
69

--------------------------------------------------------------------------------

 

(b)           Disclosure.  In connection with any Lender Transfer, the
transferring Lender shall have the absolute and unconditional right without
giving any notice to or obtaining the prior consent or approval of any Loan
Party or any other Person to disclose, deliver and to share with any prospective
purchaser or assignee of the Loan or of any securities or of any participation
or other interest therein (including any such interest to be acquired in
connection with a syndication or securitization of the Loan), or with any
prospective rating agency, or their respective counsel or representatives, such
information (financial or otherwise), documents and instruments pertaining to
the Loan or any other Person, party or entity associated or connected with the
Loan or the Collateral or the Properties (collectively, the “Disclosure Material
and Information”) as such Lender shall deem to be appropriate.
 
(c)           Cooperation.  Borrower shall cooperate, and shall cause each other
Loan Party and each other Person (to the extent possible), associated or
connected with the Loan or the Collateral to cooperate, in all reasonable
respects with the transferring Lender in connection with any Lender
Transfer.  At the applicable Lender’s sole cost and expense, Borrower shall
execute and deliver, and shall cause each Loan Party and each other Person (to
the extent possible) associated or connected with the Loan or the Collateral or
the Properties to execute and deliver, such documents and instruments as may be
reasonably necessary to (a) split the Loan into two or more loans evidenced by
and pursuant to separate sets of Note and other related loan documents, or (b)
to modify the terms and provisions of the Loan Documents, in each case to the
full extent required by Administrative Agent to facilitate any Lender Transfer,
provided that (i) any such splitting or modification of the Loan will not
adversely affect or diminish the rights of any Loan Party as presently set forth
in the Loan Documents and will not increase the monetary obligations and
liabilities or materially increase the non-monetary obligations of any Loan
Party under the Loan Documents, and (ii) if the Loan is split, the retained
interest of any non-transferring Lender, if any, in the Loan shall be allocated
to or among one or more of such separate loans in a manner specified by such
Lenders.
 
(d)           Notice.  Administrative Agent shall endeavor to provide notice to
Borrower of a Lender Transfer in a reasonably timely manner, but any failure by
Administrative Agent to provide notice to Borrower shall not give rise to any
claim or defense on the part of any of the Loan Parties, or limit the rights of
Administrative Agent or Lender under this Section 11.18 or the Loan
Documents.  Until otherwise directed in writing by Administrative Agent
following a Lender Transfer, Borrower shall continue to make all payments and
deposits as required prior to such occurrence.

 
70

--------------------------------------------------------------------------------

 

Section 11.19.       Brokers and Financial Advisors.  
 
(a)           Borrower hereby represents that no Loan Party has dealt with
financial advisors, brokers, underwriters, placement agents, agents or finders
in connection with the transactions contemplated by this Agreement.  Borrower
agrees to indemnify and hold the Administrative Agent and each Lender harmless
from and against any and all claims, liabilities, costs and expenses of any kind
(including Professional Fees) in any way relating to or arising from a claim by
any Person that such Person acted on behalf of any party in connection with the
transactions contemplated herein.  The provisions of this Section shall survive
the expiration and termination of this Agreement and the repayment of the Debt.
 
(b)           Each Lender hereby represents to Borrower that no Lender (nor
Administrative Agent) has dealt with financial advisors, brokers, underwriters,
placement agents, agents or finders in connection with the transactions
contemplated by this Agreement.  The provisions of this Section shall survive
the expiration and termination of this Agreement and the repayment of the Debt.
 
Section 11.20.       Offsets, Counterclaims and Defenses.  Borrower and each
Loan Party hereby waives the right to assert a counterclaim, other than a
mandatory or compulsory counterclaim, in any action or proceeding brought
against it by Administrative Agent or any Lender arising out of or in any way
connected with the Loan, the Loan Documents or the Obligations.  Without
limiting in any manner the rights of any assignee of Lender’s interest at law or
in equity, any assignee of Lender’s interest in the Loan shall take the same
free and clear of all offsets, counterclaims or defenses.
 
Section 11.21.       Payment of Expenses; Protective Advances.  
 
(a)           Loan Expenses.  Borrower covenants and agrees to pay
Administrative Agent, each Lender and/or Servicer all reasonable out-of-pocket
costs and expenses (“Loan Expenses”) including Professional Fees, incurred by
Administrative Agent, each Lender or Servicer in connection with:  (i) the Loan
Parties’ ongoing performance of and compliance with their respective agreements
and covenants contained in the Loan Documents on their part to be performed or
complied with after the Closing Date, including confirming compliance with
environmental and insurance requirements; (ii) the negotiation, preparation,
execution, delivery and administration of any consents, amendments, waivers,
extensions or other modifications to the Loan Documents and any other documents
or matters requested by any Loan Party or by Administrative Agent or any Lender;
(iii) filing and recording fees and expenses, UCC insurance and title insurance
Policies and reasonable fees and disbursements of counsel for providing to
Administrative Agent and Lender all required legal opinions, and other similar
expenses incurred in creating and perfecting the Liens in favor of
Administrative Agent for the benefit of Lender pursuant to the Loan Documents;
and/or (iv) enforcing or preserving any rights, in response to third party
claims or the prosecuting or defending of any action or prosecution or other
litigation against the Collateral or any Loan Party.  All Loan Expenses shall be
due and payable within fifteen (15) days of demand.

 
71

--------------------------------------------------------------------------------

 

(b)           Protective Advances.  Borrower covenants and agrees to pay
Administrative Agent, Lender and/or Servicer within twenty (20) days after
demand all reasonable costs and expenses including Professional Fees, paid by
such party in connection with or as a consequence of any Unmatured Default or
Event of Default under the Loan Documents or any default under the Senior Loan,
any utility costs, ground lease payments or any other costs which any Lender
determines in the exercise of its sole and absolute discretion are necessary for
the operation of the Properties or for the protection of the value thereof
(“Protective Advances”).  Each Loan Party hereby acknowledges and agrees that
all Protective Advances shall be secured by the Loan Documents and be part of
the Debt.  The foregoing shall be payable by Borrower to Lender or Servicer, as
the case may be, with or without the filing of any legal action or proceeding,
and shall include any reasonable fees and expenses (including Professional Fees)
incurred in (i) any bankruptcy proceeding of any Loan Party; (ii) the collection
of the Debt, (iii) the enforcement of Administrative Agent or any Lender’s
rights and remedies under the Loan Documents, or enforcing or preserving any
rights, in response to third party claims or the prosecuting or defending of any
action or proceeding or other litigation, in each case against, under or
affecting the Properties, any Loan Party, the Loan Documents or any other
security given for the Loan or the Properties; (iv) the payment of any transfer
taxes in connection with the exercise of Administrative Agent or any Lender of
its right under any or all of the Security Instruments or Pledge Agreements; (v)
curing any defaults under the Loan Documents; and (vi) any other payment which
is permitted or designated as a Protective Advance by any other provision of the
Loan Documents.  All Protective Advances made by Administrative Agent or any
Lender under the Loan Documents shall be evidenced by, and be deemed to be
advanced as principal under, the Note, regardless of whether any such Protective
Advance causes the principal balance of the Note to exceed the face amount
thereof, and shall be due and payable on demand. The making of any Protective
Advance by Administrative Agent or any Lender shall constitute an Event of
Default hereunder.
 
Section 11.22.       Servicer; Servicer Fees.  Borrower acknowledges and agrees
that at the option of the Requisite Lenders, the Loan may be serviced by a
servicer/trustee (the “Servicer”) selected by the Requisite Lenders and
Administrative Agent and each Lender may delegate all or any portion of their
responsibilities under this Agreement and the other Loan Documents to the
Servicer pursuant to a servicing agreement between the Lenders and Servicer;
provided, however, such delegation will not release Administrative Agent  or
Lender from any of its obligations under the Loan Documents.  Borrower shall
also be responsible for the payment of all out-of-pocket costs and expenses
incurred by Servicer in connection with the Loan, including for review and
approval of or consent to Leases, Property inspections, the participation in any
Condemnation proceedings, the approval of any Casualty settlement or the
enforcement of the Loan Documents.  Any action or inaction taken by the Servicer
pursuant to this Agreement and the Loan Documents shall be binding to the same
extent as if taken by Administrative Agent or Lender, and Borrower shall be
entitled to rely on all actions and directions given by Servicer with respect to
all matters concerning the Loan and Loan Documents unless and until Borrower
receives contrary written instructions from the Administrative Agent.

 
72

--------------------------------------------------------------------------------

 

Section 11.23.       Rescission of Payments.  If at any time all or any part of
any payment made by Borrower or any other Loan Party in connection with this
Agreement or any other Loan Document is rescinded or returned for any reason
whatsoever (including the insolvency, bankruptcy or reorganization of Borrower
or any other Loan Party), then the Obligations of Borrower or such Loan Party
shall, to the extent of the payment rescinded or returned, be deemed to have
continued in existence notwithstanding such previous payment, and the
Obligations of Borrower or such Loan Party under the Loan Documents shall
continue to be effective or be reinstated, as the case may be, as to such
payment, all as though such previous payment had never been made.
 
Section 11.24.       No Third Party Beneficiary.  No Person other than
Administrative Agent, Lender and Borrower, Guarantor and any Loan Party and
their permitted successors and assigns or any Indemnified Lender Party shall
have any rights under this Agreement.
 
Section 11.25.       Attorney-In-Fact.  Borrower and each Loan Party hereby
irrevocably appoints and authorizes Administrative Agent, as
its attorney-in-fact, which agency is coupled with an interest, to execute
and/or record in Administrative Agent’s, Lender’s or Borrower’s or such Loan
Party’s name any notices, instruments or documents that Administrative Agent
deems appropriate to protect Lender’s interest under any of the Loan Documents
if Borrower fails to execute and deliver, or cause same to be executed and
delivered, within five (5) Business Days after written request by Administrative
Agent, provided that Borrower is required to execute and deliver same pursuant
to this Agreement or the Loan Documents.
 
Section 11.26.       [Intentionally Omitted]
 
Section 11.27.       Counterparts.  To facilitate execution, this Agreement may
be executed in as many counterparts as may be convenient or required.  It shall
not be necessary that the signature of, or on behalf of, each party, or that the
signature of all Persons required to bind any party, appear on each
counterpart.  All counterparts shall collectively constitute a single
document.  It shall not be necessary in making proof of this Agreement to
produce or account for more than a single counterpart containing the respective
signatures of, or on behalf of, each of the parties hereto.  Any signature page
to any counterpart may be detached from such counterpart without impairing the
legal effect of the signatures thereon and thereafter attached to another
counterpart identical thereto except having attached to it additional signature
pages.  For purposes hereof, facsimile signatures shall be binding on the
parties to this Agreement.
 
Section 11.28.       Time.  Time is of the essence of each and every term of
this Agreement and the other Loan Documents, except and only to the extent
specifically waived by Administrative Agent in writing.

 
73

--------------------------------------------------------------------------------

 

Section 11.29.       Indemnity.  BORROWER HEREBY AGREES TO DEFEND, INDEMNIFY AND
HOLD HARMLESS ADMINISTRATIVE AGENT AND EACH LENDER, THEIR DIRECTORS, OFFICERS,
EMPLOYEES, AGENTS, SUCCESSORS AND ASSIGNS (EACH AN “INDEMNIFIED LENDER PARTY”)
FROM AND AGAINST ANY AND ALL LOSSES, DAMAGES, LIABILITIES, CLAIMS, ACTIONS,
JUDGMENTS, COURT COSTS AND LEGAL OR OTHER EXPENSES (INCLUDING PROFESSIONAL FEES)
WHICH SUCH INDEMNIFIED LENDER PARTY MAY INCUR (OTHER THAN BY REASON OF SUCH
INDEMNIFIED PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OR THE WILLFUL AND
INTENTIONAL BREACH OF LENDER’S OBLIGATIONS HEREUNDER AND UNDER THE OTHER LOAN
DOCUMENTS AS A DIRECT OR INDIRECT CONSEQUENCE OF:  (i) THE GRANTING OF PLEDGE,
THE LIEN ON THE COLLATERAL OR ANY INTEREST THEREIN OR ADMINISTRATIVE AGENT’S OR
LENDER’S ENFORCING THEIR RIGHTS, AND REMEDIES UNDER THE PLEDGE AGREEMENT,
SECURITY INSTRUMENTS OR THE OTHER LOAN DOCUMENTS; (ii) THE COMPLIANCE OF THE
PROPERTIES AND EACH PORTION THEREOF WITH APPLICABLE LAW; (iii) THE PURPOSE TO
WHICH BORROWER APPLIES THE LOAN PROCEEDS; (iv) THE FAILURE OF BORROWER TO
PERFORM, OR TO CAUSE ANY OTHER LOAN PARTY TO PERFORM, ANY OBLIGATIONS AS AND
WHEN REQUIRED BY ANY OF THE LOAN DOCUMENTS; (v) ANY FAILURE AT ANY TIME OF ANY
OF BORROWER’S REPRESENTATIONS OR WARRANTIES TO BE TRUE AND CORRECT; OR ANY ACT
OR OMISSION BY ANY LOAN PARTY OR OTHER PERSON OR ENTITY (OTHER THAN LENDER) WITH
RESPECT TO THE PROPERTIES OR ANY PORTION THEREOF.  BORROWER SHALL IMMEDIATELY
PAY TO THE APPLICABLE INDEMNIFIED PARTY UPON DEMAND ANY AMOUNTS OWING UNDER THIS
INDEMNITY, WITHIN THIRTY (30) DAYS OF SUCH INDEMNIFIED LENDER PARTY’S DEMAND
THEREFOR.  BORROWER’S DUTY AND OBLIGATION TO DEFEND, INDEMNIFY AND HOLD HARMLESS
EACH LENDER INDEMNIFIED PARTY SHALL SURVIVE CANCELLATION OF THE NOTE AND THE
RELEASE, OR REASSIGNMENT OF ANY COLLATERAL.
 
Section 11.30.       ERISA Indemnification.  Borrower shall, at Borrower’s sole
cost and expense, protect, defend, indemnify, release and hold harmless the
Indemnified Parties from and against any and all Losses (including attorneys’
fees and costs incurred in the investigation, defense, and settlement of Losses
incurred in correcting any prohibited transaction or in the sale of a prohibited
loan, and in obtaining any individual prohibited transaction exemption under
ERISA that may be required, in any Lender’s sole discretion) that such Lender
may incur, directly or indirectly, as a result of a default under Sections
3.1(nn) or 5.30.
 
Section 11.31.       Publicity.  All news releases, publicity or advertising by
the Loan Parties or their Affiliates through any media intended to reach the
general public which refers to the Loan Documents or the financing evidenced by
the Loan Documents or to Lender, or any of their Affiliates shall be subject to
the prior written approval of such Lender.

 
74

--------------------------------------------------------------------------------

 

Section 11.32.       Amendments Included.  Definitions contained in this
Agreement or any other Loan Documents which identify documents, including this
Agreement or any other Loan Documents, shall be deemed to include all
amendments, modifications, supplements, novations, restatements, renewals, and
replacements to such documents, and assignments of such documents, which may be
entered into from time to time with each applicable Lender’s consent and in
compliance with the requirements of this Agreement.
 
Section 11.33.       Prior Agreements.  This Agreement and the other Loan
Documents contain the entire agreement of the parties hereto and thereto in
respect of the transactions contemplated hereby and thereby, and all prior
agreements among or between such parties, whether oral or written, including any
term sheets, discussion outlines or commitment letters (as same may be amended)
between any of the Loan Parties and any Lender are superseded by the terms of
this Agreement and the other Loan Documents.
 
Section 11.34.       Captions.  Captions and headings used in this Agreement and
the other Loan Documents are for convenience of reference only, and shall not
affect the construction or interpretation of this Agreement or the other Loan
Documents.
 
Section 11.35.       Liability.  If Borrower consists of more than one Person,
the obligations and liabilities of each such Person hereunder shall be joint and
several.  This Agreement shall be binding upon and inure to the benefit of
Borrower and each Lender and their respective successors and assigns forever.
 
Section 11.36.       Accounting Matters.  Except as otherwise provided in this
Agreement, all computations and determinations as to accounting or financial
matters and all financial statements to be delivered pursuant to this Agreement
shall be made and prepared in accordance with Agreed Accounting Principles.  If
at any time a Loan Party has any Subsidiaries, all accounting and financial
terms herein shall be deemed to include references to consolidation and
consolidating principles, and covenants, representations and agreements with
respect to a Loan Party and its properties and activities shall be deemed to
refer to such Loan Party and its consolidated Subsidiaries
collectively.  Notwithstanding the above each Lender acknowledges and agrees
that annual financial statements of the Guarantor shall be prepared in
accordance with the income tax method of accounting; and the quarterly or other
interim financial statements for any person shall be prepared in accordance with
Generally Accepted Accounting Principles (“GAAP”) to the extent reasonably
possible.
 
Section 11.37.       Administrative Agent.  Notwithstanding anything to the
contrary herein, any document, delivery, notice, representation or warranty made
or provided by Borrower or any Loan Party to Initial Lender shall be deemed also
to be made or provided to Administrative Agent.
 
Section 11.38.       No Defaults.  Notwithstanding anything to the contrary
herein, Lender will not declare a default or otherwise enforce any covenant,
condition, representation or warranty default or potential default occurring on
or prior to the date of this Agreement provided that Administrative Agent had
knowledge of the facts concerning such default or potential default on or prior
to the date of this Agreement.

 
75

--------------------------------------------------------------------------------

 
 
ARTICLE XII
 
THE ADMINISTRATIVE AGENT
 
Section 12.1.        Authorization and Action.
 
(a)           Each Lender hereby appoints Drawbridge Special Opportunities Fund
LP as the Administrative Agent hereunder and each Lender authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under this Agreement and the other Loan Documents as are delegated
to the Administrative Agent hereunder and thereunder and to exercise such powers
as are reasonably incidental thereto, and by its execution hereof,
Administrative Agent hereby accepts such appointment and agrees to perform the
duties and obligations of the Administrative Agent under this Agreement and the
other Loan Documents.  Without limiting the foregoing, each Lender hereby
authorizes the Administrative Agent to execute and deliver, and to perform its
obligations under, each of the Loan Documents, to exercise all rights, powers
and remedies that the Lender may have under such Loan Documents and, in the case
of the Loan Documents relating to the creation and perfection of security
interests in the Collateral (the “Collateral Documents”), to act as agent for
the Lenders under such Collateral Documents.
 
(b)           As to any matters not expressly provided for by this Agreement and
the other Loan Documents (including enforcement or collection), the
Administrative Agent shall not be required to exercise any discretion or take
any action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Requisite Lenders (except as otherwise provided for herein), and such
instructions shall be binding upon all Lenders; provided, however, that the
Administrative Agent shall not be required to take any action that (i) the
Administrative Agent in good faith reasonably believes exposes it to personal
liability unless the Administrative Agent is indemnified by the Lenders (based
on their respective Percentage Interests) with respect to such action in
accordance with Section 12.4 hereof, or (ii) is contrary to this Agreement or
applicable law.  The Administrative Agent shall promptly deliver to each Lender
a copy of each notice, demand, report, certificate, memorandum, statement or
other documentation at any time received from Borrower, another Loan Party or
any of their respective advisors, agents, accountants or attorneys pursuant to
or in connection with the Loan Documents.  The Administrative Agent shall
promptly deliver to each Lender a copy of each notice, demand, report,
certificate, memorandum, statement or other documentation at any time delivered
by the Administrative Agent or its advisors, agents, accountants or attorney's
to Borrower or another Loan Party pursuant to or in connection with the Loan
Documents.  The Administrative Agent shall promptly deliver to each Lender a
copy of each notice, demand, report, certificate, memorandum, statement or other
documentation at any time received by Administrative Agent from any Governmental
Authority or other third party relating to the Loan Documents.

 
76

--------------------------------------------------------------------------------

 

(c)           In performing its functions and duties hereunder and under the
other Loan Documents, the Administrative Agent is acting solely on behalf of the
Lenders except to the limited extent provided in Section 12.8 (as to the
maintenance of the Register) and its duties are entirely administrative in
nature.  The Administrative Agent does not assume and shall not be deemed to
have assumed any obligation other than as expressly set forth herein and in the
other Loan Documents or any other relationship as the agent, fiduciary or
trustee of or for any Lender, or holder of any Indebtedness or other obligation
of any Loan Party (except in each case unless otherwise agreed to by the
Administrative Agent with a Lender, including pursuant to any separate
assignment agreement between Administrative Agent and such Lender).  The
Administrative Agent may perform any of its duties under any of the Loan
Documents by or through its agents or employees.
 
(d)           In the event that Administrative Agent or any of its Affiliates is
or becomes an indenture trustee under the Trust Indenture Act of 1939 (as
amended, the “Trust Indenture Act”) in respect of any securities issued or
guaranteed by any Loan Party, the parties hereto acknowledge and agree that any
payment or property received in satisfaction of or in respect of any obligation
of such Loan Party hereunder or under any other Loan Document by or on behalf of
Administrative Agent for the benefit of any Loan Party under any Loan Document
and which is applied in accordance with the Loan Documents is exempt from the
requirements of Section 311 of the Trust Indenture Act pursuant to Section
311(b)(3) of the Trust Indenture Act.
 
Section 12.2.        Administrative Agent’s Reliance, Etc.  None of the
Administrative Agent, any of its Affiliates or any of their respective
directors, officers, agents or employees shall be liable for any action taken or
omitted to be taken by it, him, her or them under or in connection with this
Agreement or the other Loan Documents, except for its, his, her or their own
gross negligence or willful misconduct.  Without limiting the foregoing, the
Administrative Agent (a) may rely on the Register, (b) may consult with legal
counsel (including counsel to the Borrower or any other Loan Party), independent
public accountants and other experts selected and retained by it in good faith
and shall not be liable for any action taken or omitted to be taken in good
faith by it in accordance with the advice of such counsel, accountants or
experts, provided such action or failure to act is approved by the Requisite
Lenders, if such approval is required hereunder, (c) except as expressly set
forth herein or in any of the other Loan Documents, makes no warranty or
representation to any Lender and shall not be responsible to any Lender pursuant
to this Agreement for any statements, warranties or representations made by or
on behalf of the Borrower or any of its subsidiaries in or in connection with
this Agreement or any other Loan Document, (d) except as expressly set forth
herein or in any of the other Loan Documents, shall not have any duty to
ascertain or to inquire either as to the performance or observance of any term,
covenant or condition of this Agreement or any other Loan Document, as to the
financial condition of any Loan Party or as to the existence or possible
existence of any Default or Event of Default, (f) shall not be responsible to
any Lender for the due execution, legality, validity, enforceability,
genuineness, sufficiency or value of, or the attachment, perfection or priority
of any Lien created or purported to be created under or in connection with, this
Agreement, any other Loan Document or any other instrument or document furnished
pursuant hereto or thereto and (g) shall incur no liability under or in respect
of this Agreement or any other Loan Document by acting upon any notice, consent,
certificate or other instrument or writing (which writing may be a telecopy or
electronic mail) or any telephone message believed by it to be genuine and
signed or sent by the proper party or parties.

 
77

--------------------------------------------------------------------------------

 

Section 12.3.         Lender Credit Decision.  Each Lender acknowledges that it
shall, independently and without reliance upon the Administrative Agent or any
other Lender, conduct its own independent investigation of the financial
condition and affairs of the Borrower and each other Loan Party in connection
with the making and continuance of the Loans.  Each Lender also acknowledges
that it shall, independently and without reliance upon the Administrative Agent
or any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement and other Loan Documents.  Except for the
documents expressly required by any Loan Document to be transmitted by the
Administrative Agent to the Lenders, the Administrative Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
or other condition or creditworthiness of any Loan Party or any Affiliate of any
Loan Party that may come into the possession of the Administrative Agent or any
Affiliate thereof or any employee or agent of any of the foregoing
 
Section 12.4.         Indemnification.  Each Lender agrees to indemnify the
Administrative Agent and each of its Affiliates, and each of their respective
directors, officers, employees, agents and advisors (to the extent not
reimbursed by the Borrower), from and against such Lender’s aggregate Percentage
Interest of any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses and disbursements (including fees,
expenses and disbursements of financial and legal advisors) of any kind or
nature whatsoever that may be imposed on, incurred by, or asserted against, the
Administrative Agent or any of its Affiliates, directors, officers, employees,
agents and advisors in any way relating to or arising out of this Agreement or
the other Loan Documents or any action taken or omitted by the Administrative
Agent under this Agreement or the other Loan Documents; provided, however, that
no Lender shall be liable for any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements resulting from the Administrative Agent’s or such Affiliate’s
gross negligence or willful misconduct or bad faith.  Without limiting the
foregoing, each Lender agrees to reimburse the Administrative Agent promptly
upon demand for its ratable share of any out-of-pocket expenses (including fees,
expenses and disbursements of financial and legal advisors) incurred by the
Administrative Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
its rights or responsibilities under, this Agreement or the other Loan
Documents, to the extent that the Administrative Agent is not reimbursed for
such expenses by the Borrower or another Loan Party.

 
78

--------------------------------------------------------------------------------

 

Section 12.5.         Successor Administrative Agent.  The Administrative Agent
may resign at any time by giving 15 days prior written notice thereof to the
Lenders and the Borrower.  Upon any such resignation, the Requisite Lenders
shall have the right to appoint a successor administrative agent.  If no
successor Administrative Agent shall have been so appointed by the Requisite
Lenders, and shall have accepted such appointment, within 45 days after the
retiring Administrative Agent’s giving of notice of resignation, then the
retiring Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, selected from among the Lenders.  Upon the acceptance of
any appointment as administrative agent by a successor Administrative Agent,
such successor Administrative Agent shall succeed to, and become vested with,
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations under this Agreement and the other Loan Documents arising after
such date.  Prior to any retiring Administrative Agent’s resignation hereunder
as Administrative Agent, the retiring Administrative Agent shall take such
action as may be reasonably necessary to assign to the successor Administrative
Agent its rights as administrative agent under the Loan Documents.  After such
resignation, the retiring Administrative Agent shall continue to have the
benefit of Section 11.29 and this Article XII as to any actions taken or omitted
to be taken by it while it was administrative agent under this Agreement and the
other Loan Documents.
 
Section 12.6.         Concerning the Collateral and the Collateral Documents.
 
(a)           Each Lender agrees that any action taken by the Administrative
Agent or the Requisite Lenders (or, where required by the express terms of this
Agreement, a greater proportion of the Lenders) in accordance with the
provisions of this Agreement or of the other Loan Documents, and the exercise by
the Administrative Agent or the Requisite Lenders (or, where so required, such
greater proportion) of the powers set forth herein or therein, together with
such other powers as are reasonably incidental thereto, shall be authorized and
binding upon all of the Lenders and other Secured Parties.  Without limiting the
generality of the foregoing, the Administrative Agent shall have the sole and
exclusive right and authority to (i) act as the disbursing and collecting agent
for the Lenders with respect to all payments and collections arising in
connection herewith and with the Collateral Documents, (ii) execute and deliver
each Collateral Document and accept delivery of each such agreement delivered by
the Borrower or any of its Affiliates, (iii) act as collateral agent for the
Lenders for purposes of the perfection of all security interests and Liens
created by such agreements and all other purposes stated therein, provided,
however, that the Administrative Agent hereby appoints, authorizes and directs
each Lender to act as collateral sub-agent for the Administrative Agent and the
Lenders for purposes of the perfection of all security interests and Liens with
respect to the Collateral, including any deposit accounts maintained by a Loan
Party with, and cash and cash equivalents held by such Lender, (iv) manage,
supervise and otherwise deal with the Collateral, (v) take such action as is
necessary or desirable to maintain the perfection and priority of the security
interests and Liens created or purported to be created by the Loan Documents and
(vi) except as may be otherwise specifically restricted by the terms hereof or
of any other Loan Document, exercise all remedies given to the Administrative
Agent, the Lenders with respect to the Collateral under the Loan Documents
relating thereto, applicable law or otherwise.

 
79

--------------------------------------------------------------------------------

 

(b)           Each of the Lenders hereby consents to the release and hereby
directs, in accordance with the terms hereof, the Administrative Agent to
release, subject to the other applicable provisions of this Agreement, any Lien
held by the Administrative Agent for the benefit of the Lenders against any of
the following:
 
(i)           all of the Collateral and all Loan Parties, upon payment and
satisfaction in full of all Loan and all other Indebtedness and obligations
under this Agreement and/or any of the other Loan Documents that the
Administrative Agent has been notified in writing are then due and payable; and
 
(ii)           any part of the Collateral sold or disposed of by a Loan Party if
such sale or disposition is permitted by this Agreement (or permitted pursuant
to a waiver of or consent to a transaction otherwise prohibited by this
Agreement made or granted in accordance with the terms of this Agreement).
 
Each of the Lenders hereby directs the Administrative Agent to execute and
deliver or file such termination and partial release statements and do such
other things as are necessary to release Liens to be released pursuant to
this Section 12.6 promptly upon the effectiveness of any such release.
 
Section 12.7.         Borrower’s Reliance on Administrative Agent.
 
In each instance under this Loan Agreement or any other Loan Document where the
consent, waiver, or approval of Lender is required, Borrower may rely on any
consent, waiver or approval provided by Administrative Agent on behalf Lender as
if the same was given by each and every Lender.  In addition, all notices,
deliveries or other communications required by, or in connection with, the Loan
Agreement or any other Loan Document, shall be made to Administrative Agent, on
behalf of Lender, as provided in Section 11.9 above.
 
80

--------------------------------------------------------------------------------


 
Section 12.8.         Register.  
 
(a)           The Administrative Agent, acting as agent of the Borrower solely
for this purpose and for tax purposes, shall establish and maintain at its
offices a record of ownership (the “Register”) in which the Administrative Agent
agrees to register by book entry, each Lender’s interest in the Loan
(“Percentage Interest”), and in the right to receive any payments hereunder and
any assignment of any such interest or rights.  In addition, the Administrative
Agent, acting as agent of the Borrower solely for this purpose and for tax
purposes, shall establish and maintain accounts in the Register in accordance
with its usual practice in which it shall record (A) the names and addresses of
the Lenders, (B) the amount of the Loan made, (C) the amount of any principal or
interest due and payable, and paid, by the Borrower to, or for the account of,
each Lender hereunder, and (D) the amount of any sum received by the
Administrative Agent hereunder from the Borrower, whether such sum constitutes
principal or interest, fees, expenses or other amounts due under the Loan
Documents and each Lender’s share thereof, if applicable.
 
(b)           Notwithstanding anything to the contrary contained in this
Agreement, the Loan (including the Notes evidencing the Loan) is a registered
obligation and the right, title, and interest of the Lenders and their assignees
in and to the Loan shall be transferable only upon notation of such transfer in
the Register.  A Note shall only evidence the Lender’s or a registered
assignee’s right, title and interest in and to the Loan, and in no event is any
such Note to be considered a bearer instrument or obligation.  This Section 12.7
shall be construed so that the Loan is at all times maintained in “registered
form” within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code
and any related regulations (or any successor provisions of the Code or such
regulations).]
 
[SIGNATURES BEGIN ON NEXT PAGE]

 
81

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Lender and Borrower have duly executed this Agreement the
day and year first above written.
 

 
BORROWER:
     
SUMMIT HOTEL PROPERTIES, LLC,
 
a South Dakota limited liability company
     
By:  /s/ Kerry W. Boekelheide
 
Name: Kerry W. Boekelheide,
 
Title: Chief Executive Officer

 
[SIGNATURE PAGE – LOAN AGREEMENT (43358598)]
 
 
 

--------------------------------------------------------------------------------

 



 
LENDERS:
     
FORTRESS CREDIT OPPORTUNITIES I
LP
     
By: Fortress Credit Opportunities GP LLC,
 
its general partner
     
By: /s/ Constantine M. Dakolias
 
Name:  Constantine M. Dakolias
 
Title:  President
     
DRAWBRIDGE SPECIAL
OPPORTUNITIES FUND LP
     
By: Drawbridge Special Opportunities GP
LLC, its general partner
     
By: /s/ Constantine M. Dakolias
 
Name:  Constantine M. Dakolias
 
Title:  President

 
[SIGNATURE PAGES CONTINUE]
 
[SIGNATURE PAGE – LOAN AGREEMENT (43358598)]
 

 
 

--------------------------------------------------------------------------------

 
 

 
LENDERS:
     
ETON PARK FUND, L.P.
       
By:
Eton Park Capital Management, L.P.
   
its Investment Manager
         
By:  /s/ Marcy Engel
   
Name: Marcy Engel
   
Title: Chief Operating Officer and
   
General Counsel
       
ETON PARK CLO MANAGEMENT 2
       
By:
Eton Park Asset Management,
L.L.C., as collateral manager
         
By:  /s/ Marcy Engel
   
Name: Marcy Engel
   
Title: Managing Partner

 
[SIGNATURE PAGE – LOAN AGREEMENT (43358598)]

 
 

--------------------------------------------------------------------------------

 
 

 
ADMINISTRATIVE AGENT:
     
DRAWBRIDGE SPECIAL
OPPORTUNITIES FUND LP
     
By: Drawbridge Special Opportunities GP
LLC, its general partner
     
By: /s/ Constantine M. Dakolias
 
Name:  Constantine M. Dakolias
 
Title:  President

 
[SIGNATURE PAGE – LOAN AGREEMENT (43358598)]
 
 
 

--------------------------------------------------------------------------------

 

JOINDER AND CONSENT
 
The undersigned (the “Joinder Party”) has reviewed the Amended and Restated Loan
Agreement (“Loan Agreement”) dated as of May 17, 2010 between Drawbridge Special
Opportunities Fund LP (as Administrative Agent and as a Lender), Fortress Credit
Opportunities I LP, Eton Park Opportunity Fund, L.P. and Eton Park CLO
Management 2 (collectively, “Lender”), and Summit Hotel Properties, LLC, a South
Dakota limited liability company (“Borrower”), to which this Joinder and Consent
has been attached, and hereby covenants, represents, warrants, acknowledges and
agrees that:  Any capitalized term used, but not defined herein shall have the
meaning given to such term in the Loan Agreement.
 
(a)           Joinder Party has read and reviewed each of the Loan Documents,
and is familiar with the terms and provisions thereof.
 
(b)           Joinder Party consents to the Borrower’s execution of the Loan
Documents without reservation or qualification.
 
(c)           Joinder Party covenants and agrees to cooperate with Borrower and
each other Loan Party in the performance and observance of all covenants and
agreements contained in the Loan Agreement and the other Loan Documents on the
part of Borrower or any other Loan Party as necessary to comply or facilitate
Borrower’s  or such other Loan Party’s compliance therewith.
 
(d)           Joinder Party agrees, represents and warrants that a portion of
the proceeds of the Loan from Lender to Borrower were contributed by Borrower to
the SHP Subsidiaries and used by the SHP Subsidiaries to acquire certain
Properties; including but not limited to the Properties subject to the First
Mortgages and the Second Mortgage in accordance with the Loan Agreement, as a
result, the Joinder Party has derived substantial benefit from the making of the
Loan and will derive substantial direct and indirect benefit from Lender
entering into the Loan Agreement.
 
(e)           WHENEVER ANY PROVISION OF THE LOAN AGREEMENT PROVIDES FOR OR
REFERS TO (i) THE ACKNOWLEDGEMENT OR AGREEMENT OF A JOINDER PARTY, (ii) THE
WAIVER OR RELEASE OF RIGHTS BY ANY JOINDER PARTY, (iii) THE GRANT BY SUCH
JOINDER PARTY OF A POWER OF ATTORNEY IN FAVOR OF LENDER OR (iv) THE APPOINTMENT
BY A JOINDER PARTY OF AN AGENT FOR THE SERVICE OF PROCESS, EACH JOINDER PARTY
HEREBY CONSENTS TO AND CONFIRMS SUCH ACKNOWLEDGEMENT, AGREEMENT, WAIVER, GRANT
OR APPOINTMENT (AS THE CASE MAY BE) AS BEING ITS ACKNOWLEDGMENT, AGREEMENT,
WAIVER, GRANT AND APPOINTMENT AS FULLY AS IF SUCH ACKNOWLEDGEMENT, AGREEMENT,
WAIVER, GRANT OR APPOINTMENT (AS THE CASE MAY BE) WERE FULLY SET FORTH HEREIN.

 
 

--------------------------------------------------------------------------------

 

(f)           EACH JOINDER PARTY HEREBY WAIVES ANY AND ALL RIGHTS OR CLAIMS SUCH
JOINDER PARTY NOW HAS OR MAY HEREAFTER HAVE AGAINST BORROWER OR THE SHP
SUBSIDIARIES, WHETHER BY WAY OF SUBROGATION, CONTRIBUTION, REIMBURSEMENT OR
OTHERWISE, ARISING BECAUSE OF SUCH JOINDER PARTY’S PAYMENT OR PERFORMANCE OF ANY
OF THE OBLIGATIONS.
 
(g)           EACH JOINDER PARTY ACKNOWLEDGES AND AGREES THAT IF THE DEBT IS NOT
PAID IN FULL ON THE MATURITY DATE (AS SCHEDULED OR EARLIER UPON ACCELERATION),
AUTOMATICALLY AND WITHOUT FURTHER ACTION OF ANY PERSON, ANY INDEBTEDNESS (AS
SUCH TERM IS DEFINED IN THE LOAN AGREEMENT) OF SHP SUBSIDIARIES OR BORROWER TO
ANY JOINDER PARTY OR TO ANY AFFILIATE OF ANY JOINDER PARTY, WHETHER EXISTING
PRIOR TO, ON OR AFTER SUCH MATURITY DATE, SHALL BE AND BECOME CANCELLED, VOID
AND OF NO FORCE AND EFFECT, AND EACH JOINDER PARTY, ON BEHALF OF THEMSELVES AND
THEIR AFFILIATES) HEREBY IRREVOCABLY WAIVES ANY RIGHT, CLAIM OR CAUSE OF ACTION
TO COLLECT OR OBTAIN ANY REIMBURSEMENT, RETURN OR REPAYMENT OF SUCH
INDEBTEDNESS.  THE FOREGOING SENTENCE SHALL BE APPLICABLE WHETHER OR NOT THE
INDEBTEDNESS IS PERMITTED DEBT BUT NOTHING CONTAINED HEREIN IS INTENDED TO
PERMIT SHP SUBSIDIARIES OR BORROWER TO INCUR ANY INDEBTEDNESS WHICH IS NOT
PERMITTED DEBT.
 
Further, the SHP Subsidiaries, as a Joinder Party, in addition to the agreements
set forth above, also hereby covenant, represent, warrant, acknowledge and
agree:
 
(h)           The SHP Subsidiaries hereby grants to Lender the right to enter
upon the Properties to conduct reasonable inspections in accordance the Loan
Agreement and the other Loan Documents;
 
(i)            In the event that the SHP Subsidiaries fail to terminate any
Affiliate Agreement within the period required in the Loan Agreement, Lender
shall have the right, and SHP hereby irrevocably authorizes Lender and
irrevocably appoints Lender as SHP’s attorney-in-fact coupled with an interest,
at Lender’s sole option, to terminate such Affiliate Agreement on behalf of and
in the name of the SHP Subsidiaries, and the SHP Subsidiaries hereby release and
waive any claims against Lender arising out of Lender’s exercise of such
authority;
 
(j)           As a material inducement to Lender’s making the Loan to Borrower,
the SHP Subsidiaries hereby grants Lender the right to take any action to cure
or attempt to cure on its behalf or otherwise any default or asserted default
under the Senior Loan Documents after the expiration of one-half of the
applicable cure period under the Senior Loan Documents (including the right to
enter upon the Properties);

 
 

--------------------------------------------------------------------------------

 

(k)           Joinder Party hereby unconditionally and irrevocably waives the
right to a jury trial as provided in Section 11.15 of this Agreement; and
 
(l)           Without limiting Lender’s rights under the other Loan Documents,
it is hereby expressly understood and agreed that the execution of this Joinder
and Consent by any Joinder Party shall not make such Joinder Party liable to
Lender for the payment of the Debt.
 
[END OF TEXT.  SIGNATURES BEGIN ON NEXT PAGE]


 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have duly executed this Joinder and Consent
the day and year first above written.
 
SUMMIT HOTEL PROPERTIES, LLC
   
By:
/s/ Kerry W. Boekelheide
Name:
Kerry W. Boekelheide
Title:
Chief Executive Officer
 
SUMMIT HOSPITALITY I, LLC
   
By:
/s/ Kerry W. Boekelheide
Name: 
Kerry W. Boekelheide
Title:
Chief Manager
 
SUMMIT HOSPITALITY II, LLC
   
By:
/s/ Kerry W. Boekelheide
Name:
Kerry W. Boekelheide
Title:
Chief Manager
 
SUMMIT HOSPITALITY III, LLC
   
By:
/s/ Kerry W. Boekelheide
Name:
Kerry W. Boekelheide
Title:
Chief Manager
 
SUMMIT HOSPITALITY IV, LLC
   
By:
/s/ Kerry W. Boekelheide
Name:
Kerry W. Boekelheide
Title:
Chief Manager
 
SUMMIT HOSPITALITY V, LLC
   
By:
/s/ Kerry W. Boekelheide
Name:
Kerry W. Boekelheide
Title:
Chief Manager
 
THE SUMMIT GROUP, INC.
   
By:
/s/ Kerry W. Boekelheide
Name:
Kerry W. Boekelheide
Title:
Chairman

 
[SIGNATURE PAGE – JOINDER TO LOAN AGREEMENT (43358598)]

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
(Definition of Certain Terms)
 
“ADA” means the Americans with Disabilities Act, 42 U.S.C. §§ 12101, et seq., as
amended from time to time, or any successor statute.
 
“Advance” means any advance of proceeds of the Loan made by Lender for any
purpose pursuant to the Loan Documents or any advance made by the Senior Lender
for any purpose pursuant to the Senior Loan Documents.
 
“Affiliate” shall mean as to any specified Person, (i) any Person that directly
or indirectly through one or more intermediaries controls or is controlled by or
is under common control with such Person, (ii) any Person owning or controlling
10% or more of the outstanding voting securities of or other Ownership Interests
in such Person, (iii) any officer, director, partner, employee or member (direct
or indirect and no matter how remote) of such Person, (iv) if such Person is an
individual, any entity for which such Person directly or indirectly acts as an
officer, director, partner, owner employee or member, (v) any entity in which
such Person (together with the members of his family if the Person in question
is an individual) owns, directly or indirectly through one or more
intermediaries an interest in any class of stock (or other beneficial interest
in such entity) of 10% or more, (vi) any family member of such Person, (vii) any
Loan Party, or (viii) any direct or indirect owner of an interest in the
Properties.  Any reference in this Agreement to a “Person and an Affiliate”
shall be deemed to refer to such Person and an Affiliate of such Person and any
references in this Agreement to a “Person or an Affiliate” shall be deemed to
refer to such Person or an Affiliate of such Person.  As used in this Agreement,
the term “control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and Policy and/or Policies of a
Person, whether through ownership of voting securities or other Ownership
Interests, by contract or otherwise.
 
“Affiliate Agreements” has the meaning set forth in Section 5.20.
 
“Agreed Accounting Principles” shall mean GAAP or such other accounting methods
or principles acceptable to Lender in Lender’s sole discretion from time to
time.
 
“Amendments” means any and all amendments, modifications, extensions,
replacements, terminations, renewals, substitutions, consolidations,
restatements, or supplements made from time to time and expressly approved by
Lender.
 
“Annual Budget” has the meaning set forth in Section 5.38 of this Agreement.

 
 

--------------------------------------------------------------------------------

 

“Applicable Law” means (i) all existing and future governmental statutes, laws,
rules, orders, regulations, ordinances, judgment decrees and injunctions of any
Governmental Authorities (including Environmental Laws and the ADA) affecting
either a Lender, any Loan Party, the Properties, any Collateral, or any part
thereof, or the ownership, use alteration or operation of the Properties, or any
part thereof (whether now or hereafter enacted and in force), including those
relating to zoning, occupancy, building codes, health, fire and safety; (ii) all
permits, licenses and authorizations and regulations relating thereto; and (iii)
all covenants, conditions and restrictions contained in any agreements, recorded
or unrecorded instruments or other documents at any time in force (whether or
not involving any Governmental Authority) affecting the Properties or any part
thereof which, in the case of this clause (iii), require repairs, modifications
or alterations in or to the Properties or any part thereof, or in any material
way limit or restrict the existing or Intended Use and enjoyment thereof.
 
 “Approved Accounting Firm” means an independent certified public accountants of
recognized national standing and constituting one of the largest four auditing
firms in the United States or any other accounting firm selected by the
Borrower’s Audit Committee and approved by Lender in its reasonable discretion.
 
“Approved Manager” means either (i) The Summit Group, Inc. or (ii) another
reputable and experienced professional property management or leasing agent, as
the case may be, approved by Senior Lender in writing, provided that if under
any circumstances, Senior Lender does not have the right to approve such manager
or agent, such manager or agent shall be approved by Lender.
 
“Bankruptcy Code” means the Bankruptcy Reform Act of 1978 (11 U.S.C. § 101-1330)
as now or hereafter amended or recodified.
 
“Bankruptcy Law” means the Bankruptcy Code and any other existing or future law
of any jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, conservatorship or similar law, rule or regulation for the
relief of debtors.
 
“Borrower” has the meaning set forth in the introductory paragraph of this
Agreement.
 
“Borrower Estoppel Certificate” has the meaning set forth in Section 5.32 of
this Agreement.
 
“Borrower Properties” has the meaning provided in the Recitals to this
Agreement.

 
A-2

--------------------------------------------------------------------------------

 

“Borrower’s Counsel Opinion”.  An opinion of legal counsel in form and content
satisfactory to Administrative Agent covering such matters as the Lenders or the
Administrative Agent shall reasonably request, including:  (a) organization,
legal existence, good standing and qualification of each Loan Party in each
applicable jurisdiction, (b) organizational power and authority of each Loan
Party; (c) the due authorization, execution and delivery of each of the Loan
Documents by each Loan Party which is a party thereto; (d) absence of
litigation; (e) no violation of law; (f) no consents required; (g) the
perfection of security interests under Applicable Law; (h) the interest rate
terms of the Loan do not violate any applicable usury laws; (i) the
enforceability of each of the Loan Documents under New York law and (to the
extent applicable) the jurisdiction where each of the Properties are located;
(j) absence of conflicts with Organizational Documents and Applicable Law; and
(k) choice of law respected.
 
“Borrower’s Knowledge” means the actual knowledge of any Loan Party or any Loan
Party’s officers or managers.
 
“Business Day” means any day other than (i) a Saturday or a Sunday and (ii) a
day on which federally insured depository institutions in the State of New York
are authorized or obligated by Applicable Law to be closed.
 
“Capital Expenditures” means hard and soft costs incurred by Borrower or any SHP
Subsidiary with respect to furniture, fixtures and equipment, replacements and
capital repairs made to any of the Properties (including repairs to, and
replacements of, structural components, roofs, building systems, parking garages
and parking lots), in each case to the extent capitalized in accordance with
GAAP.
 
“Casualty” has the meaning set forth in Section 5.7 of this Agreement.
 
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, and any other amendments thereto now or hereafter
enacted.
 
“Closing Date” means the date on which this Agreement is executed.
 
“Code” means the Internal Revenue Code of 1986, and as it may be further amended
from time to time, any successor statutes thereto, and applicable U.S.
Department of Treasury regulations issued pursuant thereto in temporary or final
form.
 
“Collateral” means any and all property, real or personal, tangible or
intangible, mortgaged, assigned, pledged or transferred to Administrative Agent
for the benefit of the Lenders pursuant to the Loan Documents by any Loan Party
as security for the Obligations.
 
“Collateral Properties” means all Properties subject to a Lien in favor of
Lender together with all SHP Subsidiary Properties.
 
“Condemnation” has the meaning set forth in Section 5.7(b)(ii) of this
Agreement.

 
A-3

--------------------------------------------------------------------------------

 

“Debt” means, without duplication, (a) all amounts and indebtedness owing under
the Loan Documents, including the whole of the principal sum of the Note and all
accrued and unpaid interest thereon, together with any and all other sums due
under the Note, including any Late Fees, Default Interest, servicing fees,
additional fees and costs, all as may be set forth with greater specificity in
the applicable terms and provisions of the Note or the other Loan Documents, (b)
all Protective Advances, including all sums advanced by Lender in connection
with the Senior Loan or otherwise to protect and preserve the Properties, the
Loan, the Collateral and/or any of Lender’s Borrower’s and/or Loan Party’s
interests therein, (c) all Servicer Fees, (d) all Losses resulting from a
Recourse Event, (e) all Loan Expenses, (f) all other amounts agreed or provided
to be paid by any Loan Party in this Agreement and the other Loan Documents, and
(g) all other sums advanced and costs and expenses (including Professional Fees)
incurred by Lender in connection with the foregoing indebtedness or any part
thereof, any renewal, extension, or change of or substitution for the foregoing
indebtedness or any part thereof, or the acquisition or perfection of the
security therefore, or the exercise by Lender of any remedies under the Loan
Documents, whether made or incurred at the request of Borrower or Lender or any
other Person in connection with the Loan.
 
“Debt Service Coverage Ratio” means, on the applicable date of determination,
the ratio of (i) Net Operating Income to (ii) the total debt service paid
(excluding Deferred Interest on the Note) by Borrower and all entities owned
directly or indirectly by Borrower (including the pro-rata portion of all debt
service paid by entities, or on Properties, owned in part directly or indirectly
by Borrower, excluding debt service paid with respect to Properties sold within
the immediately preceding quarter) for the immediately preceding quarter
multiplied by (4) four.  Notwithstanding the foregoing, the denominator in the
above calculation shall not include any principal payments made to Lender or any
principal payments made to any Senior Lenders which are prepayments under the
applicable loan documents.
 
“Default Interest” has the meaning set forth in the Note.
 
“Default Rate” shall have the meaning provided in the Note.
 
“Development Properties“ means those properties listed on Exhibit W attached
hereto.
 
“Development Properties First Mortgages“ means those certain first priority
mortgages or deeds of trust, as applicable, in favor of Lender, subject only to
Permitted Exceptions, dated as of the date hereof, each executed and delivered
by the respective Development Properties Owner as security for the Loan and
encumbering the Development Properties, as the same may be amended,
consolidated, split, spread, severed, restated, replaced, supplemented, renewed,
extended or otherwise modified from time to time.

 
A-4

--------------------------------------------------------------------------------

 

“Development Properties Owner[s]” means those entities listed on Exhibit W
attached hereto, each as relates only to those Development Properties owned by
such entity.
 
“Distributions” means any and all dividends, including capital dividends, stock
or liquidating dividends, and distributions of money or property, redemptions or
any other distributions of any kind or character made by any of SHP Subsidiaries
or Borrower on or in respect of the Ownership Interests in any of the SHP
Subsidiaries or Borrower and any and all cash and other property received in
payment of the principal of or in redemption of or in exchange for any Ownership
Interests in any of SHP Subsidiaries or Borrower.
 
“Dividend Event” means the occurrence of each of the following: (i) the payment
of the Minimum Principal Amortization prior to the Scheduled Maturity Date, (ii)
at any time following the Scheduled Maturity Date but prior to the Extended
Maturity Date, the principal paydown by Borrower of the loan in the amount of
$10,000,000 and (iii) Net Operating Income divided by the outstanding principal
indebtedness of the Loan and the Senior Loans and all unsecured indebtedness of
the Borrower and the SHP Subsidiaries (but not including Trade Payables
permitted hereunder) shall be, at the time of the Dividend Event, greater than
9.5%.
 
“Easement Areas” means real property which (a) directly abuts the Properties or
(b) abuts a public right-of-way, which real property is the subject of an
irrevocable easement agreement (whether or not recorded) which benefits the any
of the Properties, all of which Easement Areas are listed in Schedule A of the
Owner’s Title Insurance Policy and the Lender’s Title Insurance Policy so as to
be included in the “insured property” description thereof.
 
“ECF Reserve Account A” means a segregated Eligible Account with Lockbox Bank in
trust for the benefit of Lender, which ECF Reserve Account A shall be under the
sole dominion and control of Lender.
 
“ECF Reserve Account B” means a segregated Eligible Account with Lockbox Bank in
trust for the benefit of Lender, which ECF Reserve Account B shall be under the
sole dominion and control of Lender.
 
“Eligible Account” means a separate and identifiable account from all other
funds held by the holding institution that is either (a) an account or accounts
maintained with a federal or state chartered depository institution or trust
company which complies with the definition of Eligible Institution or (b) a
segregated trust account or accounts maintained with a federal or state
chartered depository institution or trust company acting in its fiduciary
capacity which, in the case of a state chartered depository institution or trust
company, is subject to regulations substantially similar to 12 C.F.R. §9.10(b),
having in either case a combined capital and surplus of at least $500,000,000
and subject to supervision or examination by federal and state authority.  An
Eligible Account will not be evidenced by a certificate of deposit, passbook or
other instrument.

 
A-5

--------------------------------------------------------------------------------

 

“Eligible Institution” means either (a) the First National Bank of Omaha;
provided that such bank is not downgraded by more than one (1) level of the
short term and long term ratings set forth in clause (b), as applicable by the
applicable rating agencies or (b) a depository institution or trust company, the
short term unsecured debt obligations or commercial paper of which are rated at
least “A-1” by S&P, “P-1” by Moody’s and “F-1” by Fitch in the case of accounts
in which funds are held for thirty (30) days or less (or, in the case of
accounts in which funds are held for more than thirty (30) days, the long term
unsecured debt obligations of which are rated at least “A” by Fitch and S&P and
“A2” by Moody’s).
 
“Environmental Condition” means any of the following:  (A) the actual,
suspected, threatened or alleged presence, release, abatement, cleanup,
disposal, generation, handling, manufacture, possession, remediation, removal,
storage, transportation, treatment or use of any Hazardous Material on, in,
under or above all or any portion of the Properties or any surrounding areas or
(B) the actual, suspected, threatened or alleged violation of any Environmental
Law with respect to the Properties; or (C) the failure, suspected failure,
threatened failure or alleged failure of the Properties or any portion thereof
or any Loan Party to obtain or to abide by the terms or conditions of any permit
or approval required under any Environmental Law with respect to the
Properties.  A condition described above shall be deemed to be an Environmental
Condition regardless of whether or not any Governmental Authority has taken any
action in connection therewith.
 
“Environmental Indemnity” has the meaning set forth in Section 2.1(m) of this
Agreement.
 
“Environmental Laws” has the meaning set forth in the Environmental Indemnity.
 
“Environmental Report” means a “Phase I Environmental Site Assessment” as
referred to in the ASTM Standards on Environmental Site Assessment for
Commercial Real Estate, E 1527-94 (and, if recommended in such Phase I
environmental report, a “Phase II Environmental Assessment”), prepared by an
environmental auditor reasonably approved by Senior Lender, or Lender if Senior
Loan is paid in full, and delivered to Lender and any amendments or supplements
thereto delivered to Lender and shall also include any other environmental
reports delivered to Lender pursuant to this Agreement and the Environmental
Indemnity, in form and substance reasonably acceptable to Lender, permitting
Lender to rely on the report.
 
“Equity Contribution” shall have the meaning set forth in Section 4.1(e) of this
Agreement.

 
A-6

--------------------------------------------------------------------------------

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
form time to time, or any successor statute.
 
“ERISA Affiliate” means each Person (as defined in Section 3(9) of ERISA) which
together with Borrower or any Subsidiary (as defined under ERISA) thereof, would
be deemed to be a member of the same “controlled group” within the meaning of
Section 414(b), (c), (m) and (o) of the Code.
 
“Event of Default” shall have the meaning provided in Section 9.1 of this
Agreement.
 
“Excess Cash Flow” means all proceeds generated by the Borrower and the SHP
Subsidiaries, including without limitation, (a) all Distributions, (b) all
income (including, without limitation, hotel room rental income, event space
rental and food and beverage income) generated from the Properties less (i)
actual operating expenses provided for in the Annual Budget (including, without
limitation, operating expenses, real estate taxes, sales taxes, state income and
similar taxes, insurance, bookkeeping, and principal and interest payments to
Senior Lenders and Lender), (ii) any reserves provided for in the Annual Budget
or held by Lender, (iii) management fees equal to the lesser of actual costs or
3.0% of annual gross receipts; and (iv) capital expenses to enable the Borrower
and SHP Subsidiaries to comply with the Franchise Agreements, or that may be
required to promote the saleability of one or more Properties, as approved by
the Lender, and (c) all funds released by a Senior Lender to the Borrower or any
SHP Subsidiary from a Senior Loan cash management account.
 
“Extended Maturity Date” means September 5, 2011.  If such Extended Maturity
Date is not a Business Day, such Extended Maturity Date shall be the next
succeeding Business Day.
 
“Extension Conditions” has the meaning set forth in Section 1.6 of this
Agreement.
 
“Extension Notice” has the meaning set forth in Section 1.6 of this Agreement.
 
“Extension Option” has the meaning set forth in Section 1.6 of this Agreement.
 
“Financing Statements” means the UCC financing statements identified on Exhibit
S attached hereto, and such other UCC financing statements covering any
Collateral as Lender or Administrative Agent may reasonably require from time to
time.
 
“First Extension Option” has the meaning set forth in Section 1.6 of this
Agreement.

 
A-7

--------------------------------------------------------------------------------

 

“First Mortgages” means collectively, the Fort Myers First Mortgage and the
Development Properties First Mortgages.
 
“Fiscal Year” means the 12-month period ending on December 31 of each year.
 
“Fitch” means Fitch, Inc. and its successors.
 
“Fort Myers First Mortgage” means that certain first priority mortgage or deed
of trust, as applicable, in favor of Lender, subject only to Permitted
Exceptions, dated as of the date of the Amendment, executed and delivered by the
Fort Myers Owner as security for the Loan and encumbering the Fort Myers
Property, as the same may be amended, consolidated, split, spread, severed,
restated, replaced, supplemented, renewed, extended or otherwise modified from
time to time.
 
“Fort Myers Owner” means SH V.
 
“Fort Myers Property” means the property known as the Fort Myers Hyatt Place
located at 2600 Champion Ring Road in Fort Myers, Florida.
 
“Franchise Agreements” shall mean those certain Franchise Agreements effecting
the Properties as more particularly described on Exhibit J hereto.
 
“GAAP” shall mean generally accepted accounting principles in the United States
of America as of the date of the applicable financial report, consistently
applied.
 
“Governmental Authority” means the United States of America, any state thereof,
any political subdivision of the United States of America or any state
(including any city or county in such states), and any department, commission,
agency, board, bureau, court or administrative, regulatory, adjudicatory, or
arbitrational body or other instrumentality or agency of any kind or any of them
having jurisdiction in any way over the Properties, any Loan Party, or any other
Person referred to in this Agreement.
 
“Guarantor” means The Summit Group, Inc., a South Dakota corporation.
 
“Guaranty” means, individually and collectively, the Guaranty of Recourse
Obligations and the Environmental Indemnity.
 
“Guaranty of Recourse Obligations” has the meaning set forth in Section 2.1 of
this Agreement.

 
A-8

--------------------------------------------------------------------------------

 

“Hazardous Material” means any substance that is defined or listed as a
hazardous, toxic or dangerous substance under any present or future
Environmental Law or that is otherwise regulated or prohibited or subject to
investigation or remediation under any present or future Environmental Law
because of its hazardous, toxic, or dangerous properties, including (i) any
substance that is a “hazardous substance” under CERCLA, and (ii) asbestos,
petroleum, petroleum products and polychrlorinated byphenyls. Notwithstanding
anything to the contrary herein, the term “Hazardous Material” shall not include
commercially sold products otherwise within the definition of the term
“Hazardous Material”, but (A) which are used or disposed of by Borrower or used
or sold by tenants of the Properties in the ordinary course of their respective
businesses, (B) the presence of which product is not prohibited by applicable
Environmental Law, and (C) the use and disposal of which are in all respects in
accordance with applicable Environmental Law.
 
“Improvements” shall mean all related utilities, landscaping, access,
appurtenances, site work and off-site improvements, and all other interior and
exterior improvements, tenant improvements, fixtures, machinery, furnishings,
equipment, supplies and other property of any kind owned by Borrower or the SHP
Subsidiaries and installed or located or to be installed or located on, within
or adjacent to the Properties.
 
“Indebtedness” means, as applied to any Person, all of the obligations,
liabilities and indebtedness of such Person, contingent or otherwise, including
the following:  (a) all debt and similar monetary obligations; (b) all
liabilities secured by a mortgage, pledge, security interest, lien, charge or
other encumbrance existing on property owned or acquired subject thereto,
whether or not any liability secured thereby shall have been assumed by another
Person and regardless of whether any of such liabilities are “recourse” or
“non-recourse” in nature; (c) all obligations arising under capital leases; (d)
all guarantees, endorsements and other contingent obligations for borrowed
money, whether direct or indirect, in respect of Indebtedness of others; (e) any
agreement or obligation to reimburse, indemnify, defend or hold harmless any
Person under any circumstance; (f) currency swap or interest swap, cap or collar
arrangements; (g) the acquisition cost of any asset to the extent payable before
or after the time of acquisition or possession by the party liable where the
advance or deferred payment is arranged primarily as a method of raising capital
or financing the acquisition of that asset; (h) all obligations to reimburse any
issuer in respect of any letter of credit; (i) all operating expenses and Trade
Payables, and (j) all indemnification obligations.
 
“Indemnified Lender Party” shall have the meaning set forth in Section 11.29.
 
“Independent Party” means each Person who is the “independent director” or
“independent manager” or “independent member”, as the case may be, of the SHP
Subsidiaries and who satisfies at all times the Independent Party Condition.
 
A-9

--------------------------------------------------------------------------------


 
“Independent Party Condition” means An “Independent Manager” (including the
Independent Managers set forth on Schedule C to the SPE Organizational
Documents) shall mean a manager of the Company who is a natural person and who
is not at the time of initial appointment, or at any time while serving as a
manager of the Company, and has not been at any time during the preceding five
(5) years:  (a) a stockholder, director (with the exception of serving as an
Independent Manager of the Company), officer, employee, partner, member (with
the exception of serving as a Springing Member or Special Member of the
Company), attorney or counsel of the Company or any Affiliate of the Company;
(b) a lessee, creditor, customer, supplier or other person who derives any of
its purchases or revenues (other than any fee paid to such manager as
compensation for such manager to serve as an Independent Manager) from its
activities with the Company or any Affiliate of the Company (a “Business
Party”); (c) a Person controlling or under common control with any such
stockholder, director, officer, employee, partner, member, attorney, counsel,
lessee, creditor, customer, supplier, or Business Party; or (d) a member of the
immediate family of any such stockholder, director, officer, employee, partner,
member, attorney, counsel, lessee, creditor, customer, supplier or Business
Party, provided, that an individual who otherwise satisfies the foregoing shall
not be disqualified from serving as an Independent Manager of the Company if
such individual is at the time of initial appointment, or at any time while
serving as an Independent Manager of the Company, an independent director,
member or manager of a “special purpose entity” affiliated with the Company if
such individual is an independent director, member or manager provided by a
nationally-recognized company that provides professional independent directors,
members and managers and other corporate services in the ordinary course of its
business.  An individual that otherwise satisfies the foregoing shall not be
disqualified from serving as an Independent Manager of the Company if such
individual is, at the time of initial appointment or at any time while serving
as an Independent Manager of the Company, an independent director, member or
manager of a “special purpose entity” affiliated with the Company (other than
any mezzanine borrower).  For purposes of Section 9.5(a) of the SPE
Organizational Documents, a “special purpose entity” is an entity, whose
organizational documents contain restrictions on its activities and impose
requirements intended to preserve the entity’s separateness that are
substantially similar to those of the Company, and that provide, inter alia,
that it: (a) is organized for the limited purpose of owning and operating
certain property or, in a securitization context, the limited purpose of issuing
mortgage or asset-backed securities; (b) has restrictions on its ability to
incur indebtedness, dissolve, liquidate, consolidate, merge and/or sell assets;
(c) may not file voluntarily a bankruptcy petition on its own behalf without the
consent of two persons who meet the definition of and serve as “Independent
Managers” with respect to the entity in question and (d) shall conduct itself in
accordance with certain “separateness covenants” substantially similar to those
set forth in Section 22 of the SPE Organizational Documents.
 
“Intended Use” means the use of the Properties, but not including any
undeveloped land, as a hotel, and uses related thereto, including, but not
limited to: meeting room rental; providing food service, food and toiletry
pantries, room service, lounge, bar, receptions and similar services; business
centers; valet services; and laundry and drycleaning.

 
A-10

--------------------------------------------------------------------------------

 

“Joinder Party” shall have the meaning provided in the Joinder and Consent
attached to this Agreement.
 
“Late Fees” has the meaning set forth in the Note.
 
“Lease” means any lease, license, letting, concession, occupancy agreement or
other agreement (whether written or oral and whether now or hereafter in
effect), existing as of the Closing Date or hereafter entered into by the SHP
Subsidiaries or Borrower or any other Loan Party, pursuant to which any Person
is granted a possessory interest in, or right to use or occupy all or any
portion of any space in the Properties, and every modification, amendment or
other agreement relating to such lease or other agreement entered into in
connection with such lease or other agreement and all agreements related
thereto, and every guarantee of the performance and observance of the covenants,
conditions and agreements to be performed and observed by the other party
thereto.
 
“Lease Guaranty” means any guaranty or surety for the obligations of a tenant
under the Lease, including any letter of credit.
 
“Lender” shall have the meaning set forth in the introductory paragraph of this
Agreement.
 
“Lender Termination Request” has the meaning set forth in Section 5.5(c) of this
Agreement.
 
“Lender’s Closing Expenses” means all out-of-pocket fees, costs and expenses and
disbursements of Administrative Agent, Lender and Servicer including all
Professional Fees incurred by Lender or Servicer, in connection with (i) the
negotiation, preparation, execution and delivery of the Loan Documents and the
documents and instruments referred to therein, (ii) the creation, perfection or
protection of Lender’s Liens in the Collateral (including fees and expenses for
title and lien searches and filing and recording fees, intangible taxes,
personal property taxes, due diligence expenses, travel expenses, costs of
appraisals, environmental reports, surveys and engineering reports), and (iii)
all due diligence expenses incurred in connection with the review and approval
of the title, survey, the Senior Loan Documents, Leases and other documents
required to be reviewed by Lender in connection with the underwriting, approval
and closing of the Loan.
 
“Lender Transfer” has the meaning set forth in Section 11.18(a) of this
Agreement.
 
“Lien” means any mortgage, deed of trust, lien (statutory or other), pledge,
hypothecation, assignment, preference, priority, security interest, or any other
encumbrance or charge (including any conditional sale or other title retention
agreement, any sale-leaseback, any financing lease having substantially the same
economic effect as any of the foregoing, the filing of any financing statement
or similar instrument under the applicable Uniform Commercial Code or comparable
law of any other jurisdiction, domestic or foreign, and mechanics’,
materialmen’s and other similar liens and encumbrances).

 
A-11

--------------------------------------------------------------------------------

 
 
“Lithia Springs Property” means the property known as the Lithia Springs
Springhill Suites, located at 960 Bob Arnold Boulevard, Lithia Springs, Georgia.
 
“Loan” has the meaning provided in Section 1.1 of this Agreement.
 
“Loan Expenses” has the meaning set forth in Section 11.21 of this Agreement.
 
“Loan Documents” means the documents set forth in Section 2.1 of this Agreement
and any and all other documents, instruments and agreements now existing or
hereafter entered into, evidencing, securing or otherwise relating to the Loan,
together with any Amendments thereto.
 
“Loan Party” means each of the Borrower, SHP Subsidiaries, and the Guarantor.
 
“Lockbox Account” means collectively, the ECF Reserve Account A and ECF Reserve
Account B.
 
“Lockbox Bank” shall mean the First National Bank of Omaha or such other
Eligible Institution as Lender may approve from time to time.
 
“Losses” means any and all claims, suits, liabilities (including strict
liabilities and contingent liabilities), actions, proceedings, obligations,
debts, damages, losses, costs (including any and all costs and expenses incurred
in the preservation, restoration and protection of the Collateral and other
security for the Loan), expenses, diminution in value of the Collateral or other
security for the Loan, fines, penalties, charges, fees, expenses, judgments,
awards, amounts paid in settlement, consequential or punitive damages, lost
profit and damages, costs and expenses of whatever kind or nature (including
Professional Fees and other costs of defense) arising out of, incurred because
of, or related to, any Recourse Event. Without limiting the foregoing, Losses
shall specifically include (i) any amount expended by Lender to cure, rectify or
remedy any Recourse Event or any consequence thereof, (ii) the amount of any
Indebtedness of the SHP Subsidiaries or Borrower paid by Lender which is not
Permitted Debt and (iii) any and all costs and expenses incurred by Lender in
the preservation, restoration and protection of the Collateral and other
security for the Loan.
 
“Loss Proceeds” has the meaning set forth in Section 5.7(c) of this Agreement.
 
 
A-12

--------------------------------------------------------------------------------

 

“Management Agreements” has the meaning set forth in Section 5.5(a) of this
Agreement.
 
“Manager Termination Notice.” has the meaning set forth in Section 5.5(c) of
this Agreement.
 
“Manager’s Subordination” means that certain Subordination of Management
Agreement dated as of March 5, 2007 between the Approved Manager and Initial
Lender.
 
“Material Adverse Change” means the occurrence of any event or the failure of
any event to occur which has a material adverse effect upon (i) the business,
operations, assets or condition (financial or otherwise) of any Loan Party, (ii)
the ability of any Loan Party to perform, or of Lender to enforce, any material
provision of the Loan Documents, (iii) the value or use of the Properties or the
operation thereof, (iv) the validity, priority or enforceability of any of the
Loan Documents or the ability of the Lender to enforce Lender’s legal remedies
under the Loan Documents, or (v) the Loan.
 
“Material Adverse Effect” means a material adverse effect upon (i) the business
operations, assets or condition (financial or otherwise) of any Loan Party, (ii)
the ability of any Loan Party to perform any material provision of the Loan
Documents or the ability of the Lenders to enforce any material provision of the
Loan Documents, or (iii) the value or use of the Properties or the operation
thereof, (iv) the validity, priority or enforceability of any of the Loan
Documents or the ability of the Lender to enforce Lender’s legal remedies under
the Loan Documents, or (v) the Loan.
 
“Material Agreement” means all agreements entered into by a Loan Party (i)
affecting or relating to any individual Property requiring the payment of more
than $50,000 in payments or liability in any annual period, (ii) requiring the
payment of $3,000,000 or more in the aggregate in payments or liability, or
(iii) which is not cancelable without penalty or premium on no more than thirty
(30) days notice other than the Management Agreements and the Leases.
Notwithstanding the foregoing, the Senior Loan Documents shall not be included
in the definition of Material Agreements.
 
“Maturity Date” means the first to occur of (i) the Scheduled Maturity Date, as
the same may be extended in accordance with the provisions of Section 1.6 of
this Agreement and (ii) the date on which the Debt becomes due and payable
pursuant to the provisions of the Loan Documents (whether by acceleration or
otherwise).
 
“Minimum Principal Amortization” has the meaning set forth in Section 1.7(x).
 
“Moody’s” means Moody's Investors Service, Inc. and its successors.
 
“Note” has the meaning set forth in Section 2.1 of this Agreement.
 
 
A-13

--------------------------------------------------------------------------------

 

“Net Operating Income” means the consolidated gross income of Borrower and all
entities owned directly or indirectly by Borrower, less actual operating
expenses including the pro-rata portion of income from entities and/or
properties owned in part directly or indirectly by Borrower) for the immediately
preceding twelve (12) months, less the income from all Properties sold within
the immediately preceding 12 months.
 
“Non-Collateral Properties” means Properties owned directly by the Borrower and
not subject to a First Mortgage or Second Mortgage and Properties owned by a SHP
Subsidiaries, Summit Group of Scottsdale, AZ, LLC, or SPE Owner and not subject
to either (i) a First Mortgage or Second Mortgage or (ii) a pledge to
Administrative Agent for the benefit of the Lenders of the membership interests
in such Affiliate.
 
“Obligations” has the meaning provided in Section 2.2 of this Agreement.
 
“Officer’s Certificate” means written certification addressed to Lender with
respect to a particular matter made by an individual authorized to act on behalf
of Borrower and, to the extent applicable, any authorized Person with respect to
any Loan Party. Without limiting the foregoing, if the individual signing the
certificate is doing so on behalf of a corporation, then such individual shall
hold the office of President, Executive Vice President, Senior Vice President,
Vice President, Chief Financial Officer or Chief Accounting Officer (or the
equivalent) with respect to such corporation. Any such certificate may be based,
insofar as it relates to legal, accounting, architectural or engineering matters
or matters customarily dealt with by experts, upon the written advice of
counsel, an accountant, architect, engineer or such expert, as applicable,
provided the individual signing the certificate believes in good faith that such
reliance is justified.
 
“Organizational Documents” shall mean (i) with respect to a corporation, such
Person’s certificate of incorporation and by-laws, and any shareholder
agreement, voting trust or similar arrangement applicable to any of such
Person’s authorized shares of capital stock, (ii) with respect to a partnership,
such Person’s certificate of limited partnership, partnership agreement, voting
trusts or similar arrangements applicable to any of its partnership interests,
(iii) with respect to a limited liability company, such Person’s certificate of
formation, limited liability company agreement or other document affecting the
rights of holders of limited liability company interests, and (iv) any and all
agreements between any constituent member, partner or shareholder of the Person
in question, including any contribution agreement or indemnification agreements.
In each case, “Organizational Documents” shall include any indemnity,
contribution, shareholders or other agreement among any of the owners of the
entity in question.
 
“Other Charges” has the meaning set forth in Section 5.12(a) of this Agreement.
 
 
A-14

--------------------------------------------------------------------------------

 

“Ownership Chart” has the meaning set forth in Section 3.1(l) of this Agreement.
 
“Ownership Interest” means (i) any ownership interest in the Properties or (ii)
any ownership interest in a Loan Party, direct or indirect, contingent or fixed,
at any level or any tier, of any nature whatsoever, whether in the form of a
partnership interest, stock interest, membership interest, equitable interest,
beneficial interests, profit interest, loss interest, voting rights, control
rights, management rights or otherwise.
 
“Owner’s Title Insurance Policy” means, with respect to the Properties, each
title insurance policy insuring a Loan Party’s, or its affiliate’s as
applicable, fee or leasehold interest in a given Property.
 
“Payment Date” has the meaning set forth in the Note
 
“Permitted Debt” means (A) the Senior Loan; (B) Taxes and Other Charges not yet
delinquent, (C) Trade Payables and accrued expenses customarily paid within 30
days of incurrence, which are incurred in the ordinary course of Borrower or
SHP’ Subsidiaries’ ownership and operation of the Properties, in amounts
reasonable and customary for similar properties and otherwise in accordance with
the Annual Budget and at no time in excess of: (i) $15,000,000 in the aggregate
for all outstanding Trade Payables which are in fact no more than 30 days
outstanding, (ii) $10,000,000 in the aggregate for all outstanding Trade
Payables which are in fact outstanding for greater than 30 days but no more than
45 days, and (iii) $5,000,000 in the aggregate for all outstanding Trade
Payables which are in fact outstanding for more than 45 days but no more than 90
days; provided that all outstanding Trade Payables may not exceed $15,000,000 in
the aggregate at any one time; (D) equipment, machinery, furniture and vehicle
leases up to an aggregate amount of $15,000,000 (collectively, “Equipment
Debt”); and (E) such other unsecured indebtedness approved by Lender in writing
in Lender’s sole and absolute discretion, (F) notes payable to Guarantor or
Affiliates resulting from any and all advances to Borrower for purposes
including, but not limited to, the purchase of real estate, the funding of
construction or remodeling, and the financing of operations, all in the ordinary
course of business and in accordance with the Annual Budget and (G) sums
outstanding on the date hereof under certain loan facilities from the First
National Bank of Omaha as more particularly described on Exhibit L together with
sums outstanding from time to time as a result of draws by General Electric
Capital Corporation on certain letters of credit issued by the First National
Bank of Omaha for the benefit of General Electric Capital Corporation existing
on the date hereof (and replacements of the same) provided any such outstanding
amounts do not remain unsecured for a period exceeding 90 days, and any further
amounts advanced thereunder with the prior written consent of Lender; provided
that all such current and future outstanding amounts are at all times be secured
by first mortgages in favor of such Senior Lender.
 
 
A-15

--------------------------------------------------------------------------------

 

“Permitted Environmental Use” means, so long as no release thereof occurs, the
use or temporary storage of Hazardous Materials at the Properties compliance
with all Environmental Laws in the ordinary course of the use of the Properties
and (B) of a type and in such quantities which would not and could not impair
the use of the Properties or any portion thereof or the value of the Properties
or any portion thereof should any release of such Hazardous Materials occur.
 
“Permitted Exceptions” means (a) the lien of real property taxes, ground rents,
water charges, sewer rents and assessments, in each case not yet delinquent; (b)
the exceptions set forth in Exhibit F, none of which, individually or in the
aggregate, materially interferes with the current use of the Properties or the
validity, enforceability, or perfection of any security intended to be provided
by the Loan Documents or with the Borrower’s ability to pay its obligations when
they become due, or the value of the Properties; (c) the mortgages, security
agreements, encumbrances and liens pursuant to, and such other title
encumbrances, easements and covenants of record which are “permitted exceptions”
under, the Senior Loan; (d) Liens permitted pursuant to Section 5.12(a); and (e)
liens incurred pursuant to Permitted Debt, unless otherwise prohibited herein.
 
“Permitted Lien” shall mean the Liens created by the Loan Documents and the
Senior Loan Documents and any Lien evidencing a Permitted Exception or Permitted
Debt.
 
“Person” means any individual, sole proprietorship, corporation, general
partnership, limited partnership, limited liability company or partnership,
joint venture, association, joint- stock company, bank, trust, land trust,
estate, association, joint stock company, unincorporated organization, any
federal, state, county or municipal government (or any agency or political
subdivision thereof), endowment fund or any other form of entity.
 
“Personal Property” shall have the meaning set forth in Section 5.11 of this
Agreement.
 
“Pledge and Security Agreement” has the meaning set forth in Section 2.1 of this
Agreement.
 
“Policies” has the meaning provided in Section 5.6(a) of this Agreement.
 
“Professional Fees” means all reasonable fees, costs and expenses of attorneys
(including reasonable fees billed for law clerks, paralegals and others not
admitted to the bar but performing services under the supervision of an attorney
and customarily billed to clients and for witness fees and court costs),
accountants, appraisers, advisors and consultants and, in each case, including
document reproduction expenses, cost of exhibit preparation, courier charges and
postal and communication expenses and their other out-of-pocket expenses. The
term includes fees and expenses incurred after the filing of a voluntary or
involuntary petition under any Bankruptcy Law.
 
 
A-16

--------------------------------------------------------------------------------

 

“Project Budget” has the meaning set forth in Section 4.2 of this Agreement.
 
“Properties” has the meaning provided in the Recitals to this Agreement.
 
“Property” has the meaning provided in the Recitals to this Agreement.
 
“Protective Advances” has the meaning set forth in Section 11.21(b) of this
Agreement.
 
“Recourse Event” shall have the meaning set forth in Section 10.3 of this
Agreement.
 
“Restoration” shall have the meaning set forth in Section 5.7(a) of this
Agreement.
 
“Requisite Lenders” means Lenders having more than 66.67% of the Percentage
Interest of the principal amount of the Loan then outstanding.
 
“S&P” means Standard & Poor's Ratings Services, a division of the McGraw-Hill
Companies, Inc., and its successors.
 
“Scheduled Maturity Date” means March 5, 2011. If such Scheduled Maturity Date
is not a Business Day, such Scheduled Maturity Date shall be the next succeeding
Business Day.
 
“Second Mortgage” means that certain second priority mortgage or deed of trust,
as applicable, in favor of Lender, subject only to Permitted Exceptions, dated
as of the Amendment, executed and delivered by the SH V as security for the Loan
and encumbering the Lithia Springs Property as such may be amended,
consolidated, split, spread, severed, restated, replaced, supplemented, renewed,
extended or otherwise modified from time to time.
 
“Security Deposits” has the meaning set forth in Section 5.4(e) of this
Agreement.
 
“Security Instrument” has the meaning set forth in Section 2.1(f) of this
Agreement.
 
“Senior Lender” shall mean the lenders set forth in the Senior Loan Documents.
In addition, the term “Senior Lender” shall also include any other Person who
has or acquires a direct interest in the Senior Loan; provided that all
references to the consent or approval of the Senior Lender means the requisite
Person or Persons having the right to consent or approve the same under the
Senior Loan Documents.
 
 
A-17

--------------------------------------------------------------------------------

 

“Senior Loan” means all loans pursuant to the Senior Loan Agreements set forth
on Exhibit L to this Agreement, together with any amendments, renewals or
replacements thereof and all other mortgage financing on the Properties and
other real estate acquired or constructed by Borrower or SHP Subsidiaries
subsequent to the date hereof.
 
“Senior Loan Agreements” means the agreements (and in some cases, mortgages or
deeds of trust) set forth on Exhibit L to this Agreement evidencing, securing or
relating to the Senior Loan, together with any Amendments thereto, amendments,
renewals or replacements thereof and all other agreements evidencing the
material terms of all mortgage financings on the Properties and other real
estate acquired or constructed by any Loan Party subsequent to the date hereof.
 
“Senior Loan Documents” means any and all ancillary documents and related
agreements executed in connection with the Senior Loan Agreements.
 
“Servicer Fee” has the meaning set forth in Section 11.22 of this Agreement.
 
“SH I” has the meaning provided in the Recitals to this Agreement.
 
“SH II” has the meaning provided in the Recitals to this Agreement.
 
“SH III” has the meaning provided in the Recitals to this Agreement.
 
“SH IV” has the meaning provided in the Recitals to this Agreement.
 
“SH V” has the meaning provided in the Recitals to this Agreement.
 
“SHP Subsidiaries” means collectively, SH I, SH II, SH III, SH IV, SH V, and SPE
Owner, and each individually, an “SHP Subsidiary.
 
“SHP Subsidiary Properties” has the meaning provided in the Recitals to this
Agreement.
 
“Single Purpose Entity” means a limited liability company or limited partnership
or a corporation which (a) is organized solely for the purpose of, has not
engaged and will not engage in any business unrelated to, and has not and will
not have any assets other than those related to, the development, construction,
ownership, maintenance and operation of the Properties or the direct or indirect
ownership of equity interests in the SHP Subsidiaries or Borrower (as
applicable); ); and (b) such entity shall not:
 
 
A-18

--------------------------------------------------------------------------------

 

(A)           engage in any business or activity other than the acquisition,
development, ownership, operation, leasing, managing and maintenance of the
Properties, and entering into the Loan, and activities incidental thereto;
 
(B)           acquire or own any material assets other than (i) the Properties,
and (ii) such incidental personal property as may be necessary for the operation
of the Properties, as the case may be;
 
(C)           merge into or consolidate with any person or entity or transfer or
otherwise dispose of all or substantially all of its assets or change its legal
structure, or, to the fullest extent permitted by law, dissolve, terminate or
liquidate in whole or in part;
 
(D)           (i) fail to observe its organizational formalities or preserve its
existence as an entity duly formed, validly existing and in good standing under
the laws of the State of Delaware, and its qualification to do business in the
States where the Properties are located, if applicable, or (ii) without the
prior written consent of Lender, amend, modify, terminate or fail to comply with
the provisions of the Certificate of Formation or this Agreement;
 
(E)           own any subsidiary or make any investment in, any person without
the prior written consent of the respective Senior Lender;
 
(F)           commingle its assets with the assets of any of its members,
affiliates, principals or of any other person in a way that would prevent
identification and separation of the such entity’s assets or fail to use its own
separate stationery, telephone number, invoices and checks, provided, however,
the day to day operations, management and administration of the Properties shall
be performed by property manager, as agent of such entity, pursuant to the
Management Agreement;
 
(G)           incur any debt, secured or unsecured, direct or contingent
(including guaranteeing any obligation), other than the respective Senior Loan
and those debts permitted by the respective Senior Loan Documents, except for
trade payables in the ordinary course of its business of owning and operating
the Properties, provided that such debt (i) is not evidenced by a note, (ii) is
paid within sixty (60) days of the date incurred, (iii) does not exceed, in the
aggregate, four percent (4%) of the outstanding principal balance of the
indebtedness incurred pursuant to the respective Senior Loan, and (iv) is
payable to trade creditors and in amounts as are normal and reasonable under the
circumstances;
 
(H)           become insolvent and fail to pay its debts and liabilities
(including, as applicable, shared personnel and overhead expenses) from its
assets as the same shall become due;
 
 
A-19

--------------------------------------------------------------------------------

 

(I)            (i) fail to maintain its records (including financial
statements), books of account and bank accounts separate and apart from those of
the members, principals and affiliates of such entity and any other person,
including the affiliates of a member or principal of such entity, (ii) permit
its assets or liabilities to be listed as assets or liabilities on the financial
statement of any other person, provided, however, that such entity’s financial
position, assets, liabilities, net worth and operating results may be included
in the consolidated financial statements of an affiliate, provided, further,
that such consolidated financial statements contain a footnote indicating that
such entity is a separate legal entity and that it maintains separate books and
records, or (iii) include the assets or liabilities of any other person on its
financial statements;
 
(J)            enter into any contract or agreement with any member, general
partner, principal or affiliate of such entity, guarantor or any member, general
partner, principal or affiliate thereof (other than a business management
services agreement with an affiliate of such entity, provided that (i) such
agreement is acceptable to the respective Senior Lender, (ii) the manager, or
equivalent thereof, under such agreement holds itself out as an agent of such
entity, and (iii) the agreement meets the standards set forth in this subsection
(J) following this parenthetical), except upon terms and conditions that are
commercially reasonable, intrinsically fair and substantially similar to those
that would be available on an arm’s-length basis with third parties other than
any member, general partner, principal or affiliate of such entity, guarantor or
any member, general partner, principal or affiliate thereof;
 
(K)           to the fullest extent permitted by law, seek the dissolution or
winding up in whole, or in part, of such entity;
 
(L)            fail to correct any known misunderstandings regarding the
separate identity of such entity, or any member, principal or affiliate thereof
or any other person;
 
(M)          guarantee or become obligated for the debts of any other person or
hold itself out to be responsible for the debts of another person, except as may
be set forth under the Omaha Loan Agreement and documents associated therewith;
 
(N)           make any loans or advances to any third party, including any
member, general partner, principal or affiliate of such entity, guarantor or any
member, general partner, principal or affiliate thereof, or acquire obligations
or securities of any member, general partner, principal or affiliate of such
entity, guarantor or any member, general partner, or affiliate thereof;
 
(O)           fail to file its own tax returns or be included on the tax returns
of any other person except as required by applicable law;
 
 
A-20

--------------------------------------------------------------------------------

 

(P)            fail either to hold itself out to the public as a legal entity
separate and distinct from any other person or to conduct its business solely in
its own name or a name franchised or licensed to it by a person other than an
affiliate of such entity or guarantor and not as a division or part of any other
person, provided, however, the day to day operations, management and
administration of the Properties shall be performed by property manager, as
agent of such entity, pursuant to that certain Management Agreement; (i) mislead
others as to the identity with which such other party is transacting business,
or (ii) to suggest that such entity is responsible for the debts of any third
party (including any member, general partner, principal or affiliate of such
entity, guarantor or any member, general partner, principal or affiliate
thereof);
 
(Q)           fail to maintain adequate capital for the normal obligations
reasonably foreseeable in a business of its size and character and in light of
its contemplated business operations;
 
(R)           share any common logo with or hold itself out as or be considered
as a department or division of (i) any principal, member or affiliate of such
entity, (ii) any affiliate of a principal or member, or (iii) any other person,
provided, however, the day to day operations, management and administration of
the Properties shall be performed by property manager, as agent of such entity,
pursuant to that certain Management Agreement;
 
(S)            fail to allocate fairly and reasonably any overhead expenses that
are shared with an affiliate, including paying for office space and services
performed by any employee of an affiliate;
 
(T)           pledge its assets for the benefit of any other person other than
with respect to the Loan;
 
(U)           fail to maintain a sufficient number of employees in light of its
contemplated business operations;
 
(V)           fail to hold its assets in its own name in a way that would
prevent identification and separation of such entity’s assets;
 
(W)          have any of its obligations guaranteed by an affiliate except
guarantor in connection with the respective Senior Loan; or
 
(X)           fail at any time to have at least two (2) independent managers.
 
Notwithstanding the above, to the extent that an SHP Subsidiary in existence on
the date hereof is required to be a “single purpose entity” by a Senior Loan,
the restrictions and requirements upon the respective SHP Subsidiaries as Single
Purpose Entities are as set forth in the Organization Documents of such SHP
Subsidiaries.
 
 
A-21

--------------------------------------------------------------------------------

 

“SPE Owner” means, one or more newly formed, Single Purpose Entities formed
solely for the purpose of acquiring and owning Properties, and each subject to
the pledge described in Sections 4.2(k) and 4.3(K) hereof. It is expressly
agreed and understood that Borrower may form more than one SPE Owner. Each SPE
Owner may own one or more property and Borrower may transfer Properties among
SPE Owners upon notice to Lender. Lender agrees to reasonably cooperate with
Borrower to facilitate such transfers among SPE Owners.
 
“Subdivision Map” shall have the meaning provided in Section 5.10 of this
Agreement.
 
“Survey” means, with respect to the Properties, a current title survey of the
Properties, certified to each Title Company and Lender and their successors and
assigns, that (i) is in form and content satisfactory to Lender; (ii) is
prepared by a professional and properly licensed land surveyor satisfactory to
Lender in accordance with the Minimum Standard Detail Requirements for ALTA/ACSM
Land Title Surveys jointly established and adopted by ALTA, NSPS and ACSM in
1999; (iii) and includes the following additional Table A items: 1, 2, 3, 4, 6,
7, 8, 9, 10 and 11; (iv) reflects the same legal description contained in the
Owner’s Title Insurance Policy; and (v) contains a certification in form and
substance reasonably acceptable to Lender, including a certification that no
portion of the Properties lies within a flood plain.
 
“Sweep Event” shall mean the occurrence and continuance of an Event of Default
or Unmatured Default.
 
“Taxes” has the meaning set forth in Section 5.12(a) of this Agreement.
 
“Title Company” means LandAmerica Commercial Services.
 
“Trade Payables” means unsecured amounts payable by or on behalf of SHP
Subsidiaries or any other Loan Party for or in respect of the operation of the
Properties in the ordinary course, including amounts payable to suppliers,
vendors, contractors, mechanics, materialmen or other Persons providing property
or services to the Properties, Borrower or the SHP Subsidiaries.
 
“Transfer” means any transaction, transfer, sale (including pursuant to a right
of re-purchase), assignment, conveyance, mortgage, pledge, hypothecation,
encumbrance or other disposition, directly or indirectly, but not including such
transactions pursuant to the Permitted Encumbrances, Permitted Debt or Permitted
Liens, of (A) the Properties or any portion thereof or (B) any Ownership
Interest of any Loan Party.
 
“UCC Searches” means UCC searches of the SHP Subsidiaries, Borrower, and
Guarantor in such jurisdictions as Lender shall specify, covering personal
property, fixtures, federal and state tax liens, pending suits, bankruptcy,
judgments, and which shall show that all Financing Statements have been duly
filed.
 
 
A-22

--------------------------------------------------------------------------------

 

“Uniform Commercial Code” means the Uniform Commercial Code in effect in any
applicable jurisdiction.
 
“Unmatured Default” means an event, condition or circumstance, the occurrence or
existence of which shall, upon the giving of notice or the passage of time, or
both, constitute an Event of Default.
 
 
A-23

--------------------------------------------------------------------------------

 

EXHIBIT C
 
(Litigation)
 
1)
Joel Christopherson & Celeste Christopherson for Jace Christopherson vs. The
Summit Group, Inc.



2)
Hollen Fowler vs. Jay Gruell and The Summit Group, Inc.



3)
James Meyer vs. The Summit Group, Inc.



4)
Teche Electric Supply, LLC vs. Darrell’s Electric, Inc; Summit Hotel Properties,
LLC; McSpadden Development Corporation



5)
Julie Smithson vs. The Summit Group, Inc.



6)
Phyllis Silver & Abraham Silver vs. The Summit Group, Inc.



7)
Patricia Webb-Perryman vs. The Summit Group, Inc.



8)
Peter Poulos vs. Summit Hotel Properties, LLC; The Summit Group, Inc.; Trent
Peterson (civil case)



9)
Peter Poulos vs. Summit Hotel Properties, LLC; The Summit Group, Inc.; et al (US
Department of Labor)

 
 

--------------------------------------------------------------------------------

 

EXHIBIT D


(Ownership Chart)


Ownership of Summit Hotel Properties, LLC (Borrower) as of December 31, 2009


Class of Ownership/Owners
 
    
   
Sharing Ratio
 
Class A Members
           
Over 650 members in aggregate
          41.7 %                
Class A-1 Members
             
Over 450 members in aggregate
          7.4 %                
Class B Members
             
The Summit Group, Inc.
    4.2428 %        
Paul A. Schock
    0.0228 %        
Craig J. Aniszewski
    0.0779 %        
Schock Financial Services, Inc.
    1.0030 %        
Bluestem Capital Company, LLC
    0.1758 %        
Kirby Capital Corp.
    0.0042 %        
Jennifer L. Larsen
    0.0280 %        
Other 14 members in aggregate
    1.8165 %        
Total
    7.369 %                          
Class C Members
               
The Summit Group, Inc.
            43.5 %               100.0000 %                  
Ownership of Summit Hospitality I, LLC
               
Sole Member
               
Summit Hotel Properties, LLC
            100.0000 %                  
Ownership of Summit Hospitality V, LLC
               
Sole Member
               
Summit Hotel Properties, LLC
            100.0000 %                  
Ownership of Summit Group of Scottsdale, AZ LLC
               
Summit Hotel Properties, LLC
            49.0000 %
Summit Hospitality of Scottsdale, AZ LLC
            36.0000 %
Gary Tharaldson
            15.0000 %

 
 

--------------------------------------------------------------------------------

 

EXHIBIT E
 
(Required Consents)
 
 
·
Summit Hotel Properties, LLC Board of Managers

 
·
Summit Hospitality V, LLC Board of Managers

 
·
Summit Hospitality I, LLC Board of Managers

 
·
The Summit Group, Inc. Board of Directors

 
·
First National Bank of Omaha

 
·
Metabank

 
·
Chambers Bank

 
·
BNC National Bank

 
 

--------------------------------------------------------------------------------

 

EXHIBIT F

 
(Permitted Exceptions)


Each of the exceptions listed on Schedule B-II to each of the lender’s policies
of title insurance issued in favor of the Administrative Agent with respect to
the Collateral Properties subject to a Lien in favor of Lender.

 

--------------------------------------------------------------------------------

 

EXHIBIT J
 
(Material Agreements)
 
Franchise Agreements
 
Property Location
 
Brand
 
Franchise
Salina KS
 
Comfort Inn
 
Comfort Inn Franchise Agreement (Choice) *
Bloomington MN
 
Cambria Suites
 
Choice Hotels International, Inc. Franchise Agreement
Twin Falls ID
 
Comfort Inn & Suites
 
Comfort Inn & Suites Franchise Agreement (Choice)
Bloomington MN
 
Hampton Inn & Suites
 
Franchise License Agreement (Hilton)
San Antonio TX
 
Cambria Suites
 
Choice Hotels International, Inc. Franchise Agreement
Ft. Worth TX
 
Hampton Inn & Suites
 
Franchise License Agreement (Hilton)
Salina KS
 
Fairfield Inn
 
Fairfield Inn Franchise Agreement (Marriott) *
Ft. Smith AR
 
Comfort Inn
 
Comfort Inn Franchise Agreement (Choice) *
Emporia KS
 
Fairfield Inn
 
Fairfield Inn Franchise Agreement (Marriott) *
Boise ID
 
Fairfield Inn
 
Fairfield Inn Relicensing Franchise Agreement (Marriott) *
Boise ID
 
Hampton Inn
 
Franchise License Agreement (Hilton) *
Lakewood CO
 
Fairfield Inn
 
Fairfield Inn Relicensing Franchise Agreement (Marriott) *
Lakewood CO
 
Comfort Suites
 
Comfort Inn Franchise Agreement (Choice) *
Spokane WA
 
Fairfield Inn
 
Fairfield Inn Relicensing Franchise Agreement (Marriott) *
Denver CO
 
Fairfield Inn
 
Fairfield Inn Relicensing Franchise Agreement (Marriott) *
Denver CO
 
Springhill Suites
 
Springhill Suites by Marriott Franchise Agreement (Marriott)
Provo UT
 
Hampton Inn
 
Franchise License Agreement (Hilton) *
Missoula MT
 
Comfort Inn
 
Comfort Inn Franchise Agreement (Choice) *
Ft. Collins CO
 
Hampton Inn
 
Franchise License Agreement (Hilton) *
Bellevue WA
 
Fairfield Inn
 
Fairfield Inn Relicensing Franchise Agreement (Marriott) *
Sandy UT
 
Holiday Inn Express & Suites
 
Holiday Inn Express Hotel & Suites Hotel Conversion License Agreement
Ft. Collins CO
 
Hilton Garden Inn
 
Franchise License Agreement (Hilton)
Jackson, MS
 
Residence Inn
 
Residence Inn by Marriott Franchise Agreement (Marriott)
Vernon Hills IL
 
Holiday Inn Express
 
Holiday Inn Express Hotel Conversion License Agreement
Ft. Worth TX
 
Comfort Suites
 
Choice Hotels International Inc Franchise Agreement (Choice) *
Twin Falls ID
 
Holiday Inn Express & Suites
 
License Agreement (IHG)
Lewisville TX
 
Fairfield Inn
 
Fairfield Inn Franchise Agreement (Marriott) *
Emporia KS
 
Holiday Inn Express
 
License Agreement (IHG) *
Charleston WV
 
Country Inn & Suites
 
License Agreement (Carlson) *
Charleston WV
 
Comfort Suites
 
Choice Hotels International Inc Franchise Agreement (Choice) *
Medford OR
 
Hampton Inn
 
Franchise License Agreement (Hilton) *

 
 

--------------------------------------------------------------------------------

 

EXHIBIT J (continued)



Property
Location
 
Brand
 
Franchise
Baton Rouge LA
 
Cambria Suites
 
Choice Hotels International, Inc. Franchise Agreement
Ft. Smith AR
 
Aspen Hotel & Suites
 
NONE
Denver CO
 
Hampton Inn
 
Franchise License Agreement (Hilton) *
Baton Rouge LA
 
Fairfield Inn
 
Fairfield Inn Franchise Agreement (Marriott)
Baton Rouge LA
 
SpringHill Suites
 
Springhill Suites Franchise Agreement (Marriott)
Baton Rouge LA
 
TownePlace Suites
 
TownePlace Suites by Marriott Franchise Agreement (Marriott)
Lithia Springs GA
 
SpringHill Suites
 
Springhill Suites by Marriott Franchise Agreement (Marriott)
Little Rock AR
 
SpringHill Suites
 
Springhill Suites by Marriott Franchise Agreement (Marriott)
Nashville TN
 
SpringHill Suites
 
Springhill Suites by Marriott Franchise Agreement (Marriott)
Twin Falls ID
 
Hampton Inn
 
Franchise License Agreement (Hilton)
Germantown TN
 
Courtyard by Marriott
 
Courtyard by Marriott Relicensing Franchise Agreement (Marriott)
Jackson MS
 
Courtyard by Marriott
 
Courtyard by Marriott Relicensing Franchise Agreement (Marriott)
Boise ID
 
Holiday Inn Express
 
Holiday Inn Express Hotel Change of Ownership License Agreement (IHG)
Germantown TN
 
Fairfield Inn
 
Fairfield Inn by Marriott Relicensing Franchise Agreement (Marriott)
Germantown TN
 
Residence Inn
 
Residence Inn Relicensing Franchise Agreement (Marriott)
Memphis TN
 
Courtyard by Marriott
 
Courtyard by Marriott Relicensing Franchise Agreement (Marriott)
Missoula MT
 
Courtyard by Marriott
 
Courtyard by Marriott Franchise Agreement (Marriott)
El Paso TX
 
Hampton Inn & Suites
 
Franchise License Agreement (Hilton)
Ft. Smith AR
 
Hampton Inn
 
Franchise License Agreement (Hilton)
Ft. Wayne IN
 
Hampton Inn
 
Franchise License Agreement (Hilton)
Ft. Wayne IN
 
Residence Inn
 
Residence Inn by Marriott Relicensing Franchise Agreement (Marriott)
Atlanta GA
 
Hyatt
 
Franchise Agreement (Amerisuites)
Boise ID
 
Cambria Suites
 
Choice Hotels International, Inc. Franchise Agreement
Flagstaff AZ
 
Courtyard by Marriott
 
Courtyard by Marriott Franchise Agreement (Marriott)
Jacksonville FL
 
Aloft
 
aloft Hotels New Build License Agreement (Starwood)
Jacksonville FL
 
Holiday Inn
 
Holiday Inn Hotel New Development License Agreement (IHG)
Las Colinas TX
 
Hyatt Place
 
Hyatt Place Hotel Franchise Agreement
Las Colinas TX
 
Holiday Inn Express & Suites
 
Holiday Inn Express & Suites Hotel Conversion License Agreement (IHG)
Ridgeland, MS
 
Staybridge Suites
 
Staybridge Suites Hotel License Agreement (IHG)
Portland, OR
 
Hyatt Place
 
Hyatt Place Hotel Franchise Agreement
Portland, OR
 
Residence Inn
 
Residence Inn by Marriott Franchise Agreement (Marriott)
Ft. Myers FL
 
Hyatt Place
 
Hyatt Place Hotel Franchise Agreement
Flagstaff AZ
 
Springhill Suites
 
Springhill Suites by Marriott Franchise Agreement (Marriott)

 
J-2

--------------------------------------------------------------------------------


 
Houston TX
 
Springhill Suites
 
Springhill Suites by Marriott Franchise Agreement (Marriott)
San Antonio (Broadway) TX
 
Homewood Suites
 
Franchise License Agreement Homewood Suites by Hilton
Boise ID
 
Holiday Inn Express & Suites
 
Holiday Inn Express & Suites Hotel New Development License Agreement
San Antonio (Legacy) TX
 
Hilton Garden Inn
 
Franchise License Agreement Hilton Garden Inn (Hilton)
Missoula MT
 
Fairfield Inn
 
Fairfield Inn & Suites by Marriott Franchise Agreement (Marriott)
El Paso TX
 
Courtyard by Marriott
 
Courtyard by Marriott Franchise Agreement (Marriott)
El Paso TX
 
Hampton Inn & Suites
 
Hampton Inn & Suites Franchise Agreement (Hilton)
Spokane WA
 
Courtyard by Marriott
 
Courtyard by Marriott Franchise Agreement (Marriott)
Spokane WA
 
Springhill Suites
 
Springhill Suites by Marriott Franchise Agreement (Marriott)
Twin Falls, ID
 
Courtyard by Marriott
 
Courtyard by Marriott Franchise Agreement (Marriott)

 
 
*
Agreements were assigned to Summit Hotel Properties, LLC via Assignment and
Assumption Agreements executed prior to the Summit Hotel Properties, LLC roll-up
March 1, 2004.

 
Other Material Agreements
 
Property Location
 
Description
Fort Smith, AR
 
Ground lease for Fort Smith, AR Hampton Inn
Fort Smith, AR
 
Ground lease for Fort Smith, AR Comfort Inn
Portland, OR
 
Ground lease for Portland, OR Hyatt Place
Portland, OR
 
Ground lease for Portland, OR Residence Inn

 
 
J-3

--------------------------------------------------------------------------------

 


EXHIBIT L
 
(Senior Loan Agreements)
 
Lehman Brothers Bank – 25 Hotels - $88,000,000


 
1.
Loan Agreement – Summit Hospitality I, LLC, Borrower

 
2.
Deed of Trust/Mortgage, Security Agreement Financing Statement and Fixture
Filing (seventeen separate documents securing the respective properties financed
by the lender)



ING Life Insurance – 6 Hotels - $34,150,000


 
1.
Deed of Trust, Security Agreement Financing Statement and Fixture Filing (six
separate documents securing the respective properties financed by the lender)

 
2.
Construction Loan Agreement

 
3.
Side Letter, dated January 29, 2007



ING Life Insurance - 8 Hotels - $36,600,800


 
1.
Deed of Trust, Security Agreement Financing Statement and Fixture Filing (eight
separate documents securing the respective properties financed by the lender)

 
2.
Loan Agreement

 
3.
Side Letter, dated January 29, 2007

 
4.
First Modification of Loan Agreement dated April 24, 2007

 
5.
Side Letter dated April 24, 2007



ING Life Insurance - Jackson, MS Residence Inn


 
1.
Mortgage, Security Agreement Financing Statement and Fixture Filing (First
Priority)

 
2.
Deed of Trust, Security Agreement Financing Statement and Fixture Filing (five
separate documents securing a Second Priority on the respective properties
financed under the $34,150,000 transaction)

 
3.
Construction Loan Agreement

 
4.
Side Letter, dated January 29, 2007



ING Life Insurance - Fort Collins, CO Hilton Garden Inn & Suites


 
1.
Deed of Trust, Security Agreement Financing Statement and Fixture Filing (First
Priority)

 
2.
Deed of Trust, Security Agreement Financing Statement and Fixture Filing (five
separate documents securing a Second Priority on the respective properties
financed under the $36,600,800 transaction)

 
3.
Construction Loan Agreement

 
4.
Side Letter, dated January 29, 2007



CHAMBERS Bank – Ft. Smith, AR Aspen Hotel & Suites


 
1.
Promissory Note

 
2.
Mortgage

 
3.
Modification of Mortgage (6/24/2008) – Maturity Date Extension

 
4.
Notice of Final Agreement


 

--------------------------------------------------------------------------------

 

 
5.
Change in Terms Agreement (6/24/2008)



METABANK – Boise, ID Cambria Suites


 
1.
Commercial Loan Agreement

 
2.
Commercial Debt Modification Agreement (4/27/2006)

 
3.
Commercial Debt Modification Agreement (12/1/2006)

 
4.
Commercial Debt Modification Agreement (3/10/2009)

 
5.
Real Estate Deed of Trust

 
6.
Real Estate Deed of Trust – Lithia Springs, GA Springhill Suites

 
7.
Construction Loan Disbursement Agreement

 
M & I Marshall and Ilsley Bank – Bloomington, MN Hampton Inn & Suites


 
1.
Loan Agreement

 
2.
First Amendment to Loan Agreement, Note, and Collateral Security
Documents  (12/31/08)

 
3.
Real Estate Mortgage, Security Agreement and Financing Statement and Assignment
of Leases and Rents

 
4.
Disbursing Agreement

 
M & I Marshall and Ilsley Bank – Bloomington, MN Cambria Suites


 
1.
Loan Agreement

 
2.
First Amendment to Loan Agreement, Note, and Collateral Security Documents
(12/31/08)

 
3.
Real Estate Mortgage, Security Agreement and Financing Statement and Assignment
of Leases and Rents

 
4.
Disbursing Agreement



BNC National Bank – Fort Worth, TX Hampton


 
1.
Construction and Term Loan Agreement

 
2.
Senior Lien Note

 
3.
Addendum A To Construction And Term Loan Agreement

 
4.
Construction Deed of Trust, Security Agreement, Fixture Financing Statement and
Assignment of Leases and Rents



BNC National Bank – Twin Falls, ID Holiday Inn Express & Suites


 
1.
Promissory Note

 
2.
Construction and Term Loan Agreement

 
3.
Deed of Trust, Security Agreement, Fixture Financing Statement and Assignment of
Leases and Rents



First National Bank of Omaha – Credit Pool


 
1.
First Amended and Restated Loan Agreement

 
2.
Deed of Trust – Germantown, TN Courtyard

 
3.
Deed of Trust – Jackson, MS Courtyard

 
4.
Deed of Trust – Atlanta, GA Hyatt Place

 
5.
Deed of Trust – Las Colinas, TX Hyatt Place

 
6.
Deed of Trust – Las Colinas, TX Holiday Inn Express

 
7.
Deed of Trust – Ridgeland, MS Staybridge Suites


 
L-2

--------------------------------------------------------------------------------

 

First National Bank of Omaha – Acquisition Line


 
1.
Amended and Restated Loan Agreement

 
2.
Mortgage – Jacksonville, FL Aloft

 
3.
Deed of Trust – Flagstaff, AZ Springhill Suites



General Electric Capital Corporation – Baton Rouge, LA Cambria Suites


 
1.
Amended and Restated Promissory Note

 
2.
Loan Agreement

 
3.
Loan Modification Agreement (December 2008)

 
4.
Disbursement Agreement

 
5.
Mortgage, Security Agreement, and Collateral Assignment of Leases and Rents



General Electric Capital Corporation – San Antonio, TX Cambria Suites


 
1.
Amended and Restated Promissory Note

 
2.
Loan Agreement

 
3.
Disbursement Agreement

 
4.
Deed of Trust, Assignment of Rents and Leases, Security Agreement and Fixture
Filing



General Electric Capital Corporation – Denver, CO Springhill Suites


 
1.
Amended and Restated Promissory Note

 
2.
Loan Agreement

 
3.
Disbursement Agreement

 
4.
Deed of Trust, Assignment of Rents and Leases, Security Agreement and Fixture
Filing



COMPASS Bank – Flagstaff, AZ Courtyard


 
1.
Promissory Note Secured by Deed of Trust

 
2.
Construction Loan Agreement

 
3.
Deed of Trust, Assignment of Rents and Leases, Security Agreement and Fixture
Filing



Bank of the Cascades – Portland, OR Residence Inn


 
1.
Promissory Note

 
2.
Construction Loan Agreement

 
3.
Business Loan Agreement

 
4.
Commercial Security Agreement

 
5.
Line of Credit Instrument, Assignment of Rents



Bank of the Ozarks – Portland, OR Hyatt Place


 
1.
Promissory Note

 
2.
Construction Loan Agreement

 
3.
Leasehold Line of Credit Deed of Trust, Security Agreement and Fixture Filing


 
L-3

--------------------------------------------------------------------------------

 

National Western Life Insurance Company – Scottsdale, AZ Courtyard by Marriott
and Springhill Suites


 
1.
Note(s)   Courtyard & Springhill Suites

 
2.
Deed of Trust, Assignment of Leases and Rents and Security Agreement


 
L-4

--------------------------------------------------------------------------------

 

EXHIBIT M

Special Assessments for Public Improvements
 
NONE

 

--------------------------------------------------------------------------------

 


EXHIBIT N


(Initial Annual Budget)


As delivered to Administrative Agent on the Closing Date and attached to, and
certified by Borrower as of the date hereof pursuant to, the Certificate of
Annual Budget.
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT O
 
(List of Required Items)
 
(a)           All deliverable items described on that certain Closing Checklist
attached hereto; together with:
 
(b)           Endorsement to UCC-9 Insurance Policy adding SH V.
 
(c)           UCC Searches.  UCC Searches dated not later than five (5) Business
Days prior to Closing Date.
 
(d)          Disbursement Statement.  Detailed closing statement prepared by the
Title Company and signed by Borrower.
 
(e)           Closing Instruction Letter.  Escrow letter, signed by the
authorized representative of Borrower, Lender and Title Company, irrevocably
instructing Title Company to record and/or file all Collateral Document.
 
(f)            Leases.  Copies of all executed Leases, certified by the Borrower
as being true, correct and complete.
 
(g)          Approved Management Agreement.  A copy of the Management Agreement
certified by Borrower as being true, correct and complete.
 
(h)           Material Agreements.  A Copy of all Material Agreements as may
have already been executed certified by the Borrower as being true, correct and
complete.
 
(i)            Annual Budget.  A copy of the approved Annual Budget.
 
(j)            Insurance Policies.  The Policies or certified copies thereof
satisfying the requirements of Section 5.6 of this Agreement, and evidence that
the premiums in respect of such insurance Policies are fully paid, together with
endorsements thereto showing Lender as an additional insured and loss payee as
set forth in Section 5.6.
 
(k)           Environmental Report.  The most recent copy of each Environmental
Report with respect to each of the Properties.
 
(l)            Tax Lot.  Evidence satisfactory to Lender that each of the
Properties constitutes a separate tax lot or lots for conveyance and real estate
tax assessment purposes (except for those lots that are shared lots and
identified herein).
 
(m)          Ownership Chart.  An ownership chart certified by the Borrower
depicting the ownership structure of the Borrower, Guarantor and SHP
Subsidiaries.

 
 

--------------------------------------------------------------------------------

 
 
(n)          Organizational Documents.  (i) for each corporate Loan Party:  (A)
good standing certificate from state of incorporation and for Borrower and SHP
Subsidiaries each state where each Property is located (if different); (B)
certified copy of articles of incorporation and bylaws; (C) certified copy of
resolutions authorizing the transaction; and (D) certificate of incumbency; and
(ii) for any Loan Party that is a limited liability company or limited
partnership:  (A) good standing certificate (or equivalent) from state of
formation and for Borrower and SHP Subsidiaries each state where each Property
is located (if different), (B) certified copy of operating agreement or
partnership agreement; (C) articles of organization (or equivalent) certified by
the Secretary of State of the State of formation; and (D) certified copy of
resolutions authorizing the transaction.
 
(o)          Opinions.  The Borrower’s Counsel Opinions dated as of the Closing
Date.
 
(p)          Financial Statements.  Financial Statements for the Loan Parties.

 
O-2

--------------------------------------------------------------------------------

 

EXHIBIT S


(Financing Statements and Filing Offices)


Document
 
Filing County/State
     
1.
UCC Fixture Filing Re: Hyatt Place, Fort Myers
 
Lee County, FL
       
2.
UCC Fixture Filing Re: Holiday Inn Balance, Jacksonville
 
Duval County, FL
       
3.
UCC Fixture Filing Re: Springhill Suites, Lithia Springs (2nd Lien)
 
Douglas County, GA
       
4.
UCC Fixture Filing Re: Courtyard by Marriott, Twin Falls (Harrison Street North)
 
Twin Falls County, ID
       
5.
UCC Fixture Filing Re: Holiday Inn Express, Boise
 
Ada County, ID
       
6.
UCC Fixture Filing Re: Fairfield Inn, Missoula
 
Missoula County, MT
       
7.
UCC Fixture Filing Re: Courtyard by Marriott, El Paso; Hampton Inn & Suites,
El  Paso
 
El Paso County, TX
       
8.
UCC Fixture Filing Re: Springhill Suites, Houston (Harwin Road)
 
Harris County, TX
       
9.
UCC Fixture Filing Re: Broadway- Homewood Suites, San Antonio (Gulfmart Drive)
and Legacy, San Antonio (East Sonterra Blvd.)
 
Bexar County, TX
       
10.
UCC Fixture Filing Re: Courtyard by Marriott, Spokane; Springhill Suites,
Spokane
 
Spokeane County, WA
       
11.
UCC-3 Assignment of UCC-1 Financing Statement filed 3/9/2007 with SD SOS as File
No. 20070680810036 Re: 49% of Debtor’s interest, whether now owned or hereafter
acquired,  as a member in and to Summit Hospitality I, LLC, Summit Hospitality
II, LLC, Summit Hospitality III, LLC, Summit Hospitality IV, LLC, etc.
 
SD - Secretary of State
       
12.
UCC-3 Assignment of UCC-1 Financing Statement filed 12/1/2009 with SD SOS as
File No. 20093350810021 Re: 49% of Debtor’s interest, whether now owned or
hereafter acquired,  as a member in and to Summit Hospitality V, LLC, etc.
 
SD - Secretary of State
       
13.
UCC-1 – Intercompany Pledge of Demand Note and Pledged Indebtedness
 
SD - Secretary of State


 
 

--------------------------------------------------------------------------------

 

EXHIBIT U
 
(Tax ID Numbers)
 
Loan Party
 
Tax Identification Number
Summit Hotel Properties, LLC
 
20-0617340
The Summit Group, Inc
 
46-0417504
Summit Hospitality I, LLC
 
20-1964424
Summit Hospitality II, LLC
 
20-2241062
Summit Hospitality III, LLC
 
20-2241095
Summit Hospitality IV, LLC
 
20-2241140
Summit Hospitality V, LLC
 
20-8647259
Summit Group of Scottsdale, Arizona Limited Partnership
  
83-0356513


 
 

--------------------------------------------------------------------------------

 

EXHIBIT V
 
Properties with same Tax Lot
 
Country Inn & Suites and Comfort Suites
 
Charleston, WV
Comfort Inn and Courtyard by Marriott
 
Missoula, MT
Comfort Suites and Fairfield Inn
 
Lakewood, CO
Undeveloped real estate intended for use as Courtyard by Marriott and Springhill
Suites by Marriott
 
Spokane, WA
Undeveloped real estate intended for use as Courtyard by Marriott and Hampton
Inn & Suites
  
El Paso, TX


 
 

--------------------------------------------------------------------------------

 

EXHIBIT W


(Development Properties)


El Paso, TX - Courtyard by Marriott
El Paso, TX - Hampton Inn & Suites
Houston, TX - Springhill Suites
Jacksonville, FL - Holiday Inn Balance
Missoula, MT - Fairfield Inn
San Antonio, TX - Broadway - Homewood Suites
San Antonio, TX - Legacy - TBD (2)
Spokane, WA - Courtyard by Marriott
Spokane, WA - Springhill Suites
Twin Falls, ID - Courtyard by Marriott
Boise, ID - Holiday Inn Express

 
 

--------------------------------------------------------------------------------

 

EXHIBIT X
 
(Maturing Senior Loan Pay-downs)


Location
 
Brand
 
Anticipated Pay
Down
 
 
Maturity Date
             
Portland, OR
 
Residence Inn by Marriott
  $ 1,511,830  
9/30/2011
               
Bloomington, MN
 
Hampton Inn by Hilton
  $ 676,451  
12/31/2010
               
Bloomington, MN
 
Cambria Suites
  $ 3,175,727  
12/31/2010
               
Flagstaff, AZ
 
SpringHill Suites by Marriott
  $ 1,455,000  
6/24/2010
               
Ft. Smith, AR
 
Aspen Hotel (independent)
  $ 0  
6/24/2010
               
Las Colinas, TX
 
Holiday Inn Express
  $ 356,000  
6/24/2010
               
Las Colinas, TX
 
Hyatt Place
  $ 324,000  
6/24/2010
               
Ridgeland, MS
 
Staybridge Suites
  $ 1,520,000  
7/1/2010
                   
Total        
  $ 9,000,000    

 

--------------------------------------------------------------------------------


 
Schedule A-1
 
Properties Owned by Summit Hotel Properties, LLC
 
Bloomington, MN – Cambria Suites
Bloomington, MN – Hampton Inn & Suites
Ft. Worth, TX – Hampton Inn & Suites
Ft. Smith, AR – Comfort Inn
Denver, CO – Springhill Suites
Missoula, MT – Comfort Inn
Sandy, UT – Holiday Inn Express
Ft. Collins, CO – Hilton Garden Inn
Jackson, MS – Residence Inn
Vernon Hills, IL – Holiday Inn Express
Lewisville, TX – Fairfield Inn
Baton Rouge, LA – Cambria Suites
Ft. Smith, AR – Aspen Hotel & Suites
Denver, CO – Hampton Inn
Boise, ID – Holiday Inn Express
Germantown, TN – Fairfield Inn
Germantown, TN – Residence Inn
Memphis, TN – Courtyard by Marriott
Missoula, MT – Courtyard by Marriott
El Paso, TX – Hampton Inn & Suites
Ft. Smith, AR – Hampton Inn
Ft. Wayne, IN – Hampton Inn
Atlanta, GA – Hyatt Place
Boise, ID – Cambria Suites
Flagstaff, AZ – Courtyard by Marriott

 
 

--------------------------------------------------------------------------------

 

Schedule A-2
 
Properties Owned by SHP Subsidiaries
 
Summit Hospitality I, LLC
Salina, KS – Comfort Inn
Twin Falls, ID – Comfort Inn & Suites
Salina, KS – Fairfield Inn
Emporia, KS – Fairfield Inn
Boise, ID – Fairfield Inn
Boise, ID – Hampton Inn
Lakewood, CO – Comfort Suites
Lakewood, CO – Fairfield Inn
Spokane, WA – Fairfield Inn
Denver, CO – Fairfield Inn
Provo, UT – Hampton Inn
Ft. Collins, CO – Hampton Inn
Bellevue, WA – Fairfield Inn
Ft. Worth, TX – Comfort Suites
Emporia, KS – Holiday Inn Express
Charleston, WV – Country Inn & Suites
Charleston, WV – Comfort Suites
Medford, OR – Hampton Inn
Baton Rouge, LA – Fairfield Inn
Baton Rouge, LA – Springhill Suites
Baton Rouge, LA – Towneplace Suites
Little Rock, AR – Springhill Suites
Nashville, TN – Springhill Suites
Twin Falls, ID – Hampton Inn
Ft. Wayne, IN – Residence Inn


Summit Hospitality II, LLC
NONE


Summit Hospitality III, LLC
NONE


Summit Hospitality IV, LLC
NONE


Summit Hospitality V, LLC
San Antonio, TX – Cambria Suites
Twin Falls, ID – Holiday Inn Express
Lithia Springs, GA – Springhill Suites
Germantown, TN – Courtyard by Marriott
Jackson, MS – Courtyard by Marriott
Jacksonville, FL – Aloft
Las Colinas, TX – Hyatt Place
Las Colinas, TX – Holiday Inn Express
Ridgeland, MS – Staybridge Suites
Portland, OR – Hyatt Place
Portland, OR – Residence Inn
Ft. Myers, FL – Hyatt Place
Flagstaff, AZ – Springhill Suites

 
 

--------------------------------------------------------------------------------

 


Development Sites Owned by Summit Hospitality V, LLC:
Houston, TX – Springhill Suites
San Antonio, TX (Broadway) – Homewood Suites
San Antonio, TX (Broadway) – [TBD]
Boise, ID – Holiday Inn Express
San Antonio, TX (Legacy) – Hilton Garden Inn
San Antonio, TX (Legacy) – [TBD]
Missoula, MT – Fairfield Inn
Jacksonville, FL – Holiday Inn
El Paso, TX – Hampton Inn & Suites
El Paso, TX – Courtyard by Marriott
Ft. Myers, FL – [TBD]
Spokane, WA – Courtyard by Marriott
Spokane, WA – Springhill Suites
Twin Falls, ID – Courtyard by Marriott
 
Schedule A-2
 
Page 2

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS



     
Page
       
ARTICLE I
 
LOAN PROVISIONS
2
Section 1.1.
 
Loan
2
Section 1.2.
 
Term of Loan
2
Section 1.3.
 
Interest/Prepayment
2
Section 1.4.
 
Intentionally Omitted
2
Section 1.5.
 
Intentionally Omitted
2
Section 1.6.
 
Intentionally Omitted
2
Section 1.7.
 
Extension Option
2
ARTICLE II
 
LOAN DOCUMENTS; SECURED OBLIGATIONS
4
Section 2.1.
 
Loan Documents
4
Section 2.2.
 
Obligations
5
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES
5
Section 3.1.
 
Representations and Warranties
5
Section 3.2.
 
Representations and Warranties to be Continuing
15
Section 3.3.
 
Acknowledgment of Lender’s Reliance
16
ARTICLE IV
 
CONDITIONS PRECEDENT
16
Section 4.1.
 
Conditions Precedent
16
Section 4.2.
 
Satisfaction of Conditions Precedent
17
Section 4.3.
 
Intentionally Omitted
17
Section 4.4.
 
Intentionally Omitted
18
ARTICLE V
 
BORROWER’S COVENANTS
18
Section 5.1.
 
Obligations
18
Section 5.2.
 
Inspection; Access to Books and Records
18
Section 5.3.
 
Material Agreements
18
Section 5.4.
 
Leases
19
Section 5.5.
 
Approved Management Agreement
20
Section 5.6.
 
Insurance
21
Section 5.7.
 
Casualty; Condemnation and Application of Proceeds
24
Section 5.8.
 
Title to Collateral
27
Section 5.9.
 
Zoning
27


 
i

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
(continued)
 

     
Page
       
Section 5.10.
 
Recorded Documents
28
Section 5.11.
 
Maintenance of Properties
28
Section 5.12.
 
Taxes and Liens
29
Section 5.13.
 
Waste
30
Section 5.14.
 
Misapplication of Funds
30
Section 5.15.
 
Compliance With Laws
31
Section 5.16.
 
Books and Records
31
Section 5.17.
 
Litigation
33
Section 5.18.
 
Bankruptcy
33
Section 5.19.
 
Distributions
33
Section 5.20.
 
Affiliate Agreements
36
Section 5.21.
 
Equity Contribution
36
Section 5.22.
 
Single Purpose Entity
36
Section 5.23.
 
Intentionally Omitted
36
Section 5.24.
 
Loan Party Compliance
37
Section 5.25.
 
Continued Existence
37
Section 5.26.
 
Conduct of Business
37
Section 5.27.
 
Additional Ownership Covenants
37
Section 5.28.
 
Intentionally Omitted
38
Section 5.29.
 
Organizational Documents
38
Section 5.30.
 
ERISA
38
Section 5.31.
 
Environmental
38
Section 5.32.
 
Estoppel Statements
40
Section 5.33.
 
Cooperate in Legal Proceedings
40
Section 5.34.
 
Further Assurances
40
Section 5.35.
 
Contracts
41
Section 5.36.
 
Intentionally Omitted
41
Section 5.37.
 
Intentionally Omitted
41
Section 5.38.
   
41
Section 5.39.
 
Permitted Debt
41


 
ii

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
 

     
Page
       
Section 5.40.
 
Franchise Agreements
41
Section 5.41.
 
Intentionally Omitted
42
Section 5.42.
 
Debt Service Coverage Ratio
42
Section 5.43.
 
Representations
42
ARTICLE VI
 
SENIOR LOAN
42
Section 6.1.
 
Compliance
42
Section 6.2.
 
Lender’s Cure Rights.
43
Section 6.3.
 
Estoppels
45
Section 6.4.
 
No Additional Senior Loan Documents or Amendments
45
Section 6.5.
 
Acquisition of the Senior Loan
46
Section 6.6.
 
Intentionally Omitted
47
Section 6.7.
 
Intentionally Omitted
47
Section 6.8.
 
Deed-in-Lieu
47
Section 6.9.
 
Refinancing
47
Section 6.10.
 
Senior Loan Mechanics
47
Section 6.11.
 
Independent Approval Rights
47
Section 6.12.
 
Event of Default
48
ARTICLE VII
 
TRANSFERS OF INTERESTS
48
Section 7.1.
 
Transfer
48
Section 7.2.
 
Contracts to Transfer
48
Section 7.3.
 
Costs and Expenses, Further Assurances
49
Section 7.4.
 
Control
49
Section 7.5.
 
Application of Sale Proceeds
49
Section 7.6.
 
Transfers of Interests
49
ARTICLE VIII
 
INTENTIONALLY OMITTED
52
ARTICLE IX
 
DEFAULTS; REMEDIES
52
Section 9.1.
 
Events of Default
52
Section 9.2.
 
Other Event of Default
54
Section 9.3.
 
Remedies
55
Section 9.4.
 
Costs of Enforcement
58
Section 9.5.
 
Additional Waivers
58


 
iii

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
 

     
Page
       
ARTICLE X
 
EXCULPATION
58
Section 10.1.
 
Exculpation
58
Section 10.2.
 
Intentionally Omitted
59
Section 10.3.
 
Full Recourse Events
60
Section 10.4.
 
No Waiver
60
ARTICLE XI
 
MISCELLANEOUS
61
Section 11.1.
 
Further Assurances
61
Section 11.2.
 
Bankruptcy
62
Section 11.3.
 
Lost Documents
62
Section 11.4.
 
Principles of Construction
63
Section 11.5.
 
Parties Bound, Etc
64
Section 11.6.
 
Waivers
64
Section 11.7.
 
Severability
64
Section 11.8.
 
Release of Collateral
64
Section 11.9.
 
Notices
64
Section 11.10.
 
Modification
65
Section 11.11.
 
Usury Laws
66
Section 11.12.
 
Sole Discretion of Lender
66
Section 11.13.
 
Absolute and Unconditional Obligation
67
Section 11.14.
 
Governing Law and Jurisdiction
67
Section 11.15.
 
Waiver of Right to Trial By Jury
68
Section 11.16.
 
Waiver of Statutory Rights
69
Section 11.17.
 
Relationship
69
Section 11.18.
 
Lender Assignment; Securitization
69
Section 11.19.
 
Brokers and Financial Advisors
71
Section 11.20.
 
Offsets, Counterclaims and Defenses
71
Section 11.21.
 
Payment of Expenses; Protective Advances
71
Section 11.22.
 
Servicer; Servicer Fees
72
Section 11.23.
 
Rescission of Payments
73
Section 11.24.
 
No Third Party Beneficiary
73


 
iv

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
 

     
Page
       
Section 11.25.
 
Attorney-In-Fact
73
Section 11.26.
 
[Intentionally Omitted]
73
Section 11.27.
 
Counterparts
73
Section 11.28.
 
Time
73
Section 11.29.
 
Indemnity
74
Section 11.30.
 
ERISA Indemnification
74
Section 11.31.
 
Publicity
74
Section 11.32.
 
Amendments Included
75
Section 11.33.
 
Prior Agreements
75
Section 11.34.
 
Captions
75
Section 11.35.
 
Liability
75
Section 11.36.
 
Accounting Matters
75
Section 11.37.
 
Administrative Agent
75
Section 11.38.
 
No Defaults
75
ARTICLE XII
 
THE ADMINISTRATIVE AGENT
76
Section 12.1.
 
Authorization and Action
76
Section 12.2.
 
Administrative Agent’s Reliance, Etc
77
Section 12.3.
 
Lender Credit Decision
78
Section 12.4.
 
Indemnification
78
Section 12.5.
 
Successor Administrative Agent
79
Section 12.6.
 
Concerning the Collateral and the Collateral Documents
79
Section 12.7.
 
Borrower’s Reliance on Administrative Agent
80
Section 12.8.
 
Register
81
       
SCHEDULES:
 
Schedule A-1     Properties Owned by Borrower
 
Schedule A-2     Properties Owned by Borrower Subsidiaries
     
EXHIBITS:
 
Exhibit A     Definitions
 
Exhibit C      Litigation
 
Exhibit D      Ownership Chart
 


 
v

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
 

 
Page
   
Exhibit E Required Consents
 
Exhibit F Permitted Exceptions
 
Exhibit J Material Agreements
 
Exhibit L Senior Loan Documents
 
Exhibit M Special Assessments for Public Improvements
 
Exhibit N Initial Annual Budget
 
Exhibit O List of Required Items
 
Exhibit S Financing Statements and Filing Offices
 
Exhibit U Tax ID Numbers
 
Exhibit V Properties Sharing a Tax Lot
 
Exhibit W Development Properties
 
Exhibit X Senior Loan Pay Downs
 


 
vi

--------------------------------------------------------------------------------

 
 
 



AMENDED AND RESTATED LOAN AGREEMENT


by and among


SUMMIT HOTEL PROPERTIES, LLC
as Borrower,


DRAWBRIDGE SPECIAL OPPORTUNITIES FUND LP
as Administrative Agent,


and


DRAWBRIDGE SPECIAL OPPORTUNITIES FUND LP,
FORTRESS CREDIT OPPORTUNITIES I LP,
ETON PARK OPPORTUNITY FUND, L.P., and
ETON PARK CLO MANAGEMENT 2,
together with such other lenders from time to time a party hereto, collectively,
as Lender


Dated as of May 17, 2010

 


 

--------------------------------------------------------------------------------

 
 